     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 1 of 188 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                 (EASTERN DIVISION)

Lisa Calvente                             )
                Plaintiff,                )
v.                                        )
                                          )                  20–cv–3366
Salma Ghanem, and                         )
DePaul University                         )
             Defendants.                  )
 _________________________________________)

                                     Complaint And Jury Demand

       Lisa Calvente alleges the following for her complaint against Salma Ghanem and DePaul

University:

                                            The Parties

       1.       Lisa Calvente (“Dr. Calvente”) resides in Cook County, Illinois. At all times rele-

vant to this complaint, Dr. Calvente was a tenure–track assistant professor of Intercultural Com-

munication and Performance Studies within the College of Communication (the “College”) at

DePaul University (“DePaul” or the “University”). Dr. Calvente is an American of African, Latinx,

and Asian descent.

       2.       Salma Ghanem (“Dr. Ghanem”) is the former dean of the College of Communica-

tion at DePaul, the former acting provost of DePaul, and the current interim provost of DePaul.

Dr. Ghanem maintains an office in Cook County, Illinois and, on information and belief, is also a

resident of Cook County, Illinois.

       3.       DePaul is a not–for–profit corporation and is the largest Catholic university in the

United States. At all times relevant to this complaint, DePaul employed over five hundred people
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 2 of 188 PageID #:2




and was an employer as defined in 42 U.S.C. §2000e(b). DePaul’s principal place of business is in

Chicago, Cook County, Illinois.

                                         Jurisdiction and Venue

        4.      This Court has jurisdiction over Dr. Ghanem and DePaul because each of them

committed the acts and omissions that are the subject of this litigation in Cook County, Illinois,

which is in this district. Alternatively, this Court has jurisdiction over the defendants because they

are (on information and belief) both residents of Cook County, Illinois, which is in this district.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) because Dr.

Ghanem and DePaul are residents of this district. Alternatively, venue is proper in this Court pur-

suant to 28 U.S.C. §1391(b)(2) because a substantial part of the acts and omissions giving rise to

this litigation occurred in this district.

        6.      This Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §1331

because Counts I and III allege a violation of 42 U.S.C. §1981 and Counts II and IV allege a viola-

tion of 42 U.S.C. §2000e, et. seq. This Court has jurisdiction over the state law claim alleged in

Count V pursuant to 28 U.S.C. §1367 because that claim is so related to the federal claims that it

forms the basis for the same case or controversy.

                                             Factual Allegations

        7.      This litigation seeks redress for significant abuses by Dr. Ghanem and DePaul Uni-

versity that were alternatively (i) in retaliation for Dr. Calvente’s complaints about racism within

the College of Communication, and (ii) motivated by Dr. Calvente’s race, which abuses culminat-

ed in the denial of Dr. Calvente’s application for tenure and promotion from assistant professor to

associate professor.




                                                     2
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 3 of 188 PageID #:3




       8.      Dr. Calvente’s areas of research are the black diaspora, performance studies, and

cultural studies with a particular interest in how performance and media ethnography can be used

to interrogate discursive formations of racism, classism, and hetero/sexism in order to generate

possibilities of belonging and social justice. She was hired to teach and to research, principally, the

uncomfortable subjects of race and racism in the United States, a topic that scholarly research has

described as impossible to teach to undergraduate students without causing discomfort. Dr. Cal-

vente joined DePaul’s faculty at the start of the 2011/2012 academic year.

The process for obtaining tenure at DePaul.

       9.      As is the case in many other universities in the United States, the grant of tenure at

DePaul “creates the presumption of continuing employment . . . .” (DePaul University Faculty

Handbook dated July 1, 2018 (the “Handbook”) §3.1, a copy of which is attached as Exhibit 1.)

Indeed, the Handbook describes the rights and responsibilities of faculty at DePaul and also articu-

lates the terms and conditions of faculty employment. In addition, the Handbook permits local

academic units to articulate more specific guidelines with respect to their requirements for tenure

and promotion so long as those guidelines are consistent with the Handbook.

       10.     Chapter 3 of the Handbook articulates a multi–step process for evaluating a faculty

member’s application for tenure. As the first step, tenured faculty members of the local academic

unit (in Dr. Calvente’s case, the College) vote on the candidate’s application for tenure. Then, the

file is then sent to the University Board of Promotion and Tenure (the “UBPT”), which is com-

prised of seven tenured faculty members from across the University. The UBPT then makes an

independent review of the tenure file and takes an independent vote to grant or deny tenure.

However, as a practical matter, the recommendation of the UBPT is rarely different from that of

the local academic unit. After the UBPT vote, the tenure file goes to the University provost for a


                                                  3
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 4 of 188 PageID #:4




final decision on the grant or the denial of tenure. Because section 3.5.6.3 of the Handbook re-

quires the provost to overturn the decision of the UBPT “[o]nly in rare instances and for compel-

ling reasons,” the decision of the UBPT to grant or deny tenure is typically final.

        11.     The standards evaluating candidates for tenure and promotion are articulated in

Chapter 3 of the Handbook. As section 3.4.2 of the Handbook states, faculty are to be evaluated

based on teaching and learning (collectively “teaching”) (Handbook §3.4.2.1); scholarship, re-

search, or other creative activities (collectively “research”) (id. at §3.4.2.2); and service (id. at

§3.4.2.3). Expressly prohibited in evaluating a candidate’s tenure application—both under Chapter

6 of the Handbook and also under state and federal law—are a faculty member’s race or her oppo-

sition to racism within her academic unit or the broader University.

        12.     A candidate who is unsuccessful in her application for tenure at DePaul is offered a

one–year terminal contract that starts the at the beginning of the academic year following the de-

nial. That candidate is then dismissed from faculty at the end of the terminal contract.

        13.     Prior to a faculty member’s formal application for tenure, that faculty member is

periodically and formally reviewed by the tenured faculty, or a subset thereof, in her academic unit.

(Section 3.3.3.1 of the Handbook refers to these as probationary reviews.) The purpose of these

probationary reviews is to report on the faculty member’s progress towards tenure and to deter-

mine whether the faculty member will be renewed. Accordingly, the untenured faculty member is

reviewed based on her teaching, research, and service to her academic unit and the University. In

the College, the Personnel Committee (a subset of the tenured faculty) conducts these reviews eve-

ry two years.




                                                  4
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 5 of 188 PageID #:5




       14.     Probationary reviews are among the only methods of terminating the employment

of a tenure–line faculty member. The other methods of terminating a tenure–line faculty mem-

ber’s employment include (i) the denial of tenure following a tenure–line faculty member’s applica-

tion for tenure and promotion, and (ii) the process articulated in Chapter 4 of the Handbook.

Dr. Calvente’s probationary reviews.

       15.     Dr. Calvente received her probationary reviews in the winter of 2013, in March

2015, and in November 2017. Although the Personnel Committee lodged no objection to Dr.

Calvente in 2013, it is extremely rare for a tenure–track professor at DePaul to be recommended

for non–renewal after one review cycle. In both 2015 and 2017, following changes in its composi-

tion, the Personnel Committee recommended Dr. Calvente’s contract not be renewed.

       16.     The March 7, 2015 report from the Personnel Committee recommending Dr. Cal-

vente’s termination is attached as Exhibit 2.

       17.     The Personnel Committee’s March 2015 evaluation was problematic for several

reasons. First, with respect to Dr. Calvente’s teaching, the evaluation (willfully) ignored the (i) su-

permajority majority of her qualitative student evaluations, which praised Dr. Calvente’s teaching,

and (ii) her quantitative scores, which surpassed the average scores for all College faculty in several

areas. Indeed, the Personnel Committee’s review of Dr. Calvente’s teaching was so inconsistent

with her file, that a January 15, 2020 report from an independent (i.e., not affiliated with the Col-

lege) Faculty Appeals Committee opined that it approached a “willful distortion.” (See infra para-

graph 31.) The Personnel Committee, however, did not so unfairly evaluate white faculty during

their probationary reviews.

       18.     Notwithstanding the Personnel Committee’s March 2015 recommendation, the

then–dean of the College, Dr. Ghanem, reappointed Dr. Calvente to the College’s faculty.


                                                  5
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 6 of 188 PageID #:6




       19.     Following the Personnel Committee’s 2015 recommendation of non–renewal, Dr.

Calvente filed a complaint with DePaul’s Office of Institutional Diversity and Equity (“OIDE”) in

June 2015. (As per then–current University policy, OIDE was tasked with investigating claims of

discrimination or harassment on the basis of status protected by federal, state, or local law.) The

complaint highlighted, among other issues, that tenured faculty at the College (i) ignored the ma-

jority of both Dr. Calvente’s qualitative and quantitative teaching evaluations that state that she is

an excellent instructor, which evaluations were not ignored for white tenure–track teachers, (ii)

ignored her evaluation scores, which surpassed all of the faculty averages in various areas, which it

did not do for white tenure–track teachers, (iii) focused on the super minority of qualitative evalu-

ations labeling her as hostile, which it did not do for white tenure–track teachers, and (iv) that her

mistreatment was similar to mistreatment suffered by another (former) faculty of color in the Col-

lege, Lisa Pecot–Hebert, who was ultimately forced out of the College.

       20.     OIDE ultimately closed its investigation into Dr. Calvente’s June 2015 complaint

on July 6, 2016, finding insufficient evidence of a violation of the University’s Anti–

Discrimination and Anti–Harassment Policy and Procedures.

       21.     On November 17, 2017, the Personnel Committee again recommended that Dr.

Calvente’s contract not be renewed, again citing alleged deficiencies with Dr. Calvente’s teaching

and her record of service. With respect to Dr. Calvente’s teaching, the Personnel Committee again

emphasized the qualitative experience of a super–minority (2.5% during academic year 2017) of

students who reported feeling uncomfortable in Dr. Calvente’s class due to the manner in which

Dr. Calvente taught race and American racism, and it again ignored that (i) Dr. Calvente’s quanti-




                                                  6
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 7 of 188 PageID #:7




tative scores were superior to most of her colleagues within the College, and (ii) the supermajority

of Dr. Calvente’s qualitative scores were very positive.

       22.     The November 17, 2017 report from the Personnel Committee recommending Dr.

Calvente’s termination is attached as Exhibit 3.

       23.     Notwithstanding the Personnel Committee’s November 2017 recommendation,

Dr. Ghanem reappointed Dr. Calvente to the College’s faculty.

Sydney Dillard is tenured and promoted while Dr. Calvente is given a terminal contract.

       24.     In the fall of 2018, Dr. Calvente and Dr. Sydney Dillard (an untenured member of

the College’s faculty and an American of African Descent) presented a joint complaint to Dr.

Ghanem concerning patterns of racial harassment, bullying, marginalization, and microaggressions

within the College. This fall 2018 meeting was the first claim of racism and racial harassment that

Dr. Calvente made directly to Dr. Ghanem.

       25.     Consistent with then–current DePaul policy concerning complaints of discrimina-

tion, Dr. Ghanem forwarded the concerns raised by Dr. Calvente and Dr. Dillard to DePaul’s of-

fice of Human Resources (“HR”). On information and belief, it was widely known within the Col-

lege that (i) Dr. Dillard and Dr. Calvente complained about racism within the College to Dr.

Ghanem, and (ii) HR would be investigating these complaints.

       26.     HR attempted to schedule a meeting with both Dr. Calvente and Dr. Dillard to

discuss their concerns. Dr. Calvente, Dr. Dillard, and a representative from HR ultimately set a

meeting for November 20, 2018; however, Dr. Dillard never showed up for the meeting as she

withdrew her complaint at some unspecified time.

       27.     Both Dr. Calvente and Dr. Dillard applied for tenure and promotion from assis-

tant professor to associate professor during 2018/2019 academic year. Moreover, Dr. Calvente’s


                                                   7
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 8 of 188 PageID #:8




tenure dossier was at least as strong as Dr. Dillard’s in the areas of research and service, and stronger

than Dr. Dillard’s in the area of teaching. Nevertheless, the vote by the College faculty on Dr. Cal-

vente’s tenure application was 19–2 against the grant of tenure. (A copy of the dean’s summary of

the College’s vote on Dr. Calvente’s application is attached as Exhibit 4.) With respect to Dr.

Dillard’s application, the College recommended that she receive tenure. Dr. Ghanem—who had

been since been appointed to serve as acting provost (see infra ¶29)—then tenured Dr. Dillard.

        28.     Following the College’s vote on Dr. Calvente’s tenure application, the UBPT con-

ducted its independent review of the file. And after that review, the UBPT (which, at the time, had

one member from the College, Bruno Teboul, on it) recommended that Dr. Calvente receive ten-

ure by a vote of 4–3. On information and belief, had Dr. Teboul abstained from voting, as he

would have been required to do at many other universities, the vote would have been 4–2 in Dr.

Calvente’s favor. (A copy of the UBPT’s recommendation is attached as Exhibit 5.)

        29.     In October 2018, Dr. Ghanem was elevated to the position of Acting Provost of

DePaul. This promotion meant that Dr. Ghanem—who had been dean of the College for much of

Dr. Calvente’s professional life—would decide whether Dr. Calvente would remain employed at

DePaul. Ultimately, Dr. Ghanem sided with her former colleagues and refused to grant tenure to

Dr. Calvente even though Dr. Calvente’s file was at least as strong as that of a professor who com-

plained about discrimination within Dr. Ghanem’s academic unit and who then retracted that

complaint. Following her decision to deny tenure to Dr. Calvente, Dr. Ghanem wrote that Dr.

Calvente would receive a terminal contract and that her last day as faculty member at DePaul

would be June 30, 2020. (A copy of Dr. Ghanem’s letter denying Dr. Calvente’s application for

tenure and promotion is attached as Exhibit 6.)




                                                   8
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 9 of 188 PageID #:9




An independent Faculty Appeals Committee recommends that Dr. Calvente be awarded tenure.

       30.     Chapter 5 of the Handbook permits a faculty member to appeal the denial of her

tenure application. Accordingly, following Dr. Ghanem’s decision to deny her application, Dr.

Calvente appealed to the Faculty Committee on Appeals, which appointed three faculty unaffiliat-

ed with the College to serve as an Appeals Board.

       31.     After preliminarily investigation, the Appeals Board dismissed two of Dr. Cal-

vente’s grounds for appeal and investigated a third ground for appeal. Ultimately, the Appeals

Board issued a thirty–four page report to the President of DePaul (copy attached as Exhibit 7) ex-

plaining how (i) Dr. Calvente was evaluated unfairly at multiple points in 2015 and 2017, and (ii)

these unfair evaluations were material to the ultimate denial of tenure.

       32.     It is unusual for an Appeals Board at DePaul to recommend the overturning of the

provost’s decision to deny tenure. However, notwithstanding the Appeals Board’s report and rec-

ommendation, DePaul ultimately decided against the award of tenure to Dr. Calvente, and her

employment at DePaul will end on June 30, 2020.

                                            COUNT I
              (Violation of 42 U.S.C. §1981—retaliation against DePaul and Dr. Ghanem)

       33.     Paragraphs 1–32 are re–alleged and incorporated as if fully set forth herein.

       34.     By refusing to grant her applications for tenure and promotion, and through the

soon to occur termination of her employment, Dr. Ghanem and DePaul deprived Dr. Calvente of

the same rights and privileges enjoyed by her colleagues who never complained about racial dis-

crimination, harassment, or marginalization.




                                                 9
   Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 10 of 188 PageID #:10




        35.    Dr. Calvente’s complaints about racial discrimination, harassment, and marginali-

zation within the College were the “but for” factor that caused Dr. Ghanem and DePaul to termi-

nate her employment.

        36.    As a result of the denial of tenure and promotion, and as a result of the upcoming

termination of her employment, Dr. Calvente has been denied, and will be denied opportunities

to earn substantial compensation and benefits. Moreover, Dr. Calvente has suffered anguish, hu-

miliation, distress, inconvenience, and loss of enjoyment of life because of Dr. Ghanem’s and De-

Paul’s actions, thereby entitling her to compensatory damages.

        37.    In refusing to tenure and promote her, and through the upcoming termination of

her employment, Dr. Ghanem and DePaul acted with malice and/or reckless indifference to the

rights of Dr. Calvente, thereby entitling Dr. Calvente to an award of punitive damages.

                                                 COUNT II
 (Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et. seq.—retaliation against De-
                                                     Paul)

        38.    Paragraphs 1–32 are re–alleged and incorporated as if fully set forth herein.

        39.    By refusing to grant her applications for tenure and promotion, and through the

soon to occur termination of her employment, DePaul deprived Dr. Calvente of the same rights

and privileges enjoyed by her colleagues who never complained about racial discrimination, har-

assment, or marginalization.

        40.    Dr. Calvente’s complaints about racial discrimination, harassment, and marginali-

zation within the College were the motivating factor that caused DePaul to terminate her employ-

ment.

        41.    As a result of the denial of tenure and promotion, and as a result of the upcoming

termination of her employment, Dr. Calvente has been denied, and will be denied opportunities


                                                    10
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 11 of 188 PageID #:11




to earn substantial compensation and benefits. Moreover, Dr. Calvente has suffered anguish, hu-

miliation, distress, inconvenience, and loss of enjoyment of life because of Dr. Ghanem’s and De-

Paul’s actions, thereby entitling her to compensatory damages.

       42.     In refusing to tenure and promote her, and through the upcoming termination of

her employment, Dr. Ghanem and DePaul acted with malice and/or reckless indifference to the

rights of Dr. Calvente, thereby entitling Dr. Calvente to an award of punitive damages.

                                           COUNT III
         (Violation of 42 U.S.C. §1981—racial discrimination against DePaul and Dr. Ghanem)

       43.     Paragraphs 1–32 are re–alleged and incorporated as if fully set forth herein.

       44.     By refusing to tenure and promote her, and through the upcoming termination of

Dr. Calvente, Dr. Ghanem and DePaul deprived Dr. Calvente of the same rights and privileges

enjoyed by her non–mixed race colleagues as to the performance, enjoyment, and all of the bene-

fits and privileges of her contractual employment relationship with it.

       45.     Dr. Calvente’s race was the “but for” cause in DePaul’s and Dr. Ghanem’s decision

with respect to the refusal to tenure and promote her, and with respect to the upcoming termina-

tion of her employment.

       46.     As a result of DePaul’s and Dr. Ghanem’s discrimination, Dr. Calvente has been

denied employment opportunities and the opportunity to earn substantial compensation and ben-

efits. Moreover, Dr. Calvente has suffered anguish, humiliation, distress, inconvenience, and loss

of enjoyment of life because of Dr. Ghanem’s and DePaul’s actions, thereby entitling her to an

award of compensatory damages.




                                                 11
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 12 of 188 PageID #:12




       47.      In refusing to tenure and promote her, and through the forthcoming termination

of Dr. Calvente’s employment, Dr. Ghanem and DePaul acted with malice and/or reckless indif-

ference to her rights, thereby entitling Dr. Calvente to an award of punitive damages.

                                                 COUNT IV
   (Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et. seq.—race discrimination
                                                against DePaul)

       48.      Paragraphs 1–32 are re–alleged and incorporated as if fully set forth herein.

       49.      By refusing to tenure and promote her, and through the upcoming termination of

Dr. Calvente, Dr. Ghanem and DePaul deprived Dr. Calvente of the same rights and privileges

enjoyed by her non–mixed race colleagues as to the performance, enjoyment, and all of the bene-

fits and privileges of her contractual employment relationship with it.

       50.      Dr. Calvente’s race was the motivating factor in DePaul’s and Dr. Ghanem’s deci-

sion with respect to the refusal to tenure and promote her, and with respect to the upcoming ter-

mination of her employment.

       51.      As a result of DePaul’s discrimination, Dr. Calvente has been denied employment

opportunities and the opportunity to earn substantial compensation and benefits. Moreover, Dr.

Calvente has suffered anguish, humiliation, distress, inconvenience, and loss of enjoyment of life

because of DePaul’s actions, thereby entitling her to an award of compensatory damages.

       52.      In refusing to tenure and promote her, and through the forthcoming termination

of Dr. Calvente’s employment, Dr. Ghanem and DePaul acted with malice and/or reckless indif-

ference to her rights, thereby entitling Dr. Calvente to an award of punitive damages.

                                               COUNT V
                                    (Breach of contract against DePaul)

       53.      Paragraphs 1–32 are re–alleged and incorporated as if fully set forth herein.



                                                    12
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 13 of 188 PageID #:13




        54.     Through the Handbook and other documents referenced therein, DePaul defined

the procedures and criteria for tenure and promotion, and thereby created the terms and condi-

tions of an employment contract between it and Dr. Calvente.

        55.     By accepting her appointment as a tenure track faculty member at DePaul, Dr. Cal-

vente and DePaul agreed that her applications for tenure and promotion were to be governed by

the Handbook’s tenure criteria and procedures.

        56.     The Handbook requires that a candidate for tenure and promotion be given fair

consideration and evaluation in the areas of teaching, research, and service at all levels.

        57.     The Handbook further requires that tenure and promotion decisions not be based

on racial discrimination or based on retaliation for complaining about racial discrimination.

        58.     In denying Dr. Calvente’s applications for tenure and for promotion, the Universi-

ty failed to evaluate Dr. Calvente fairly by, among other things, (i) willfully distorting her record

with respect to her teaching, and (ii) failing to provide clear and consistent guidance concerning

expectations for service during formal reviews.

        59.     Further, in denying Dr. Calvente’s applications for tenure and for promotion, the

University (i) failed to treat her in the same manner as similarly situated persons who did not

complain about racial harassment within the College, and (ii) failed to treat her in the same man-

ner as similarly situated persons who were not of mixed race.

        60.     DePaul’s denial of Dr. Calvente’s applications for tenure and promotion breached

its contract with her.

        61.     As a result of DePaul’s decision to deny Dr. Calvente’s applications for tenure and

promotion, Dr. Calvente has suffered damages including lost wages and benefits.




                                                  13
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 14 of 188 PageID #:14




WHEREFORE, Dr. Calvente respectfully prays that this Court:

       A.      Order DePaul and Dr. Ghanem to pay compensatory damages including lost wages

and for emotional distress;

       B.      Order DePaul and Dr. Ghanem to pay punitive damages in an amount sufficient to

punish it and to deter others from acting in a similar manner;

       C.      Order DePaul and Dr. Ghanem to pay pre–judgment interest;

       D.      Order DePaul and Dr. Ghanem to pay costs;

       E.      Order DePaul and Dr. Ghanem to pay her attorney’s fees;

       F.      Order DePaul to grant her the rank of associate professor;

       G.      Order DePaul to reinstate her employment or, in the alternative, to order front pay

in lieu of reinstatement; and

       H.      Award any other relief that the Court deems just and/or equitable.

                                           Jury Demand

       Dr. Calvente demands trial by jury on all issues so triable.

Respectfully submitted,                        /s/ Fitzgerald T. Bramwell
June 8, 2020                                   Fitzgerald T. Bramwell
                                               Law Offices of Fitzgerald Bramwell
                                               225 West Washington, Suite 2200
                                               Chicago, Illinois 60606
                                               312–924–2884 (voice)
                                               bramwell@fitzgeraldbramwell.com




                                                 14
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 15 of 188 PageID #:15




              Exhibit 1
          Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 16 of 188 PageID #:16
                                                                                                                                July 1, 2018


1    CHAPTER 1. FACULTY GOVERNANCE AND PARTICIPATION IN
2    GOVERNANCE
3

4    1.1 Principles of Governance .......................................................................................................... 2

5    1.2 Governance Structure ................................................................................................................ 2

6       1.2.1 Primary Responsibilities of the Faculty ............................................................................. 3

7       1.2.2 Participatory Responsibilities ............................................................................................. 3

8    1.3 The Faculty Council and Its Delegated Authority .................................................................... 4

9       1.3.1 Members of the Faculty Council ........................................................................................ 4

10      1.3.2 Officers of the Faculty Council .......................................................................................... 5

11      1.3.3 Meetings of the Council ..................................................................................................... 6

12      1.3.4 Notice to the Faculty of Council Meetings ........................................................................ 6

13      1.3.5 Conduct of Meetings .......................................................................................................... 6

14      1.3.6 Communication of Decisions ............................................................................................. 6

15      1.3.7 Responsibility to the Faculty .............................................................................................. 7

16      1.3.8 Conduct of Meetings of the Council of the Whole ............................................................ 7

17   1.4 Committees of the Faculty Council .......................................................................................... 7

18      1.4.1 General Duties of Committees ........................................................................................... 8

19      1.4.2 Standing Committees of the Faculty Council..................................................................... 8

20      1.4.3 University Committees with Faculty Representation......................................................... 9

21   1.5 Amendment of the Faculty Handbook .................................................................................... 10

22




                                                                         1
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 17 of 188 PageID #:17
                                                                                                     July 1, 2018


 1   CHAPTER 1. FACULTY GOVERNANCE AND PARTICIPATION IN
 2   GOVERNANCE

 3
 4   1.1 Principles of Governance
 5
 6   Within general university norms and specific regulations of the Board of Trustees and the university
 7   President, faculty members participate in governance on an institution-wide basis and in the particular
 8   academic units with which they are affiliated.
 9
10   Faculty initiative and participation in governance are a vital part of academic life. Moreover, the general
11   well-being of the university is dependent on the time and talents the faculty contribute in the roles of
12   decision makers and consultants.
13
14   Faculty participate in all areas of university governance. They have primary responsibilities over
15   academic and scholarly activities, faculty personnel matters, and education interests and policies. They
16   have participatory or advisory responsibilities in other areas.
17
18   Full-time faculty members who are not on special appointment are expected to participate in governance
19   as a normal faculty obligation. Consequently, only for sufficiently serious reasons may they refuse
20   appointments or active service on various committees or in their departments. Part-time faculty members
21   and full-time faculty members on special appointment may be invited to participate in certain governance
22   processes to the extent that their time and other responsibilities permit.
23
24   As a general rule, full-time faculty members are entitled to participate and vote in decisions made in the
25   academic departments, schools, and colleges with which they are affiliated. Some matters before a
26   department, school, or college such as promotion and tenure, may be restricted to the deliberation of a
27   limited number of faculty.
28
29   1.2 Governance Structure
30
31   The faculty of DePaul University shall bear its share of responsibility of shared governance according to
32   the following principles.
33
34       1. DePaul University is a community sharing a common interest in the welfare of the institution.
35       2. DePaul is a university community which has adopted this country’s tradition of collegial
36          governance. The university’s own philosophy encourages faculty and staff to be concerned with
37          university-wide issues, to prevent barriers from separating different divisions of the university,
38          and otherwise to work for a type of unity that the term “community” implies.
39       3. As a corporation, the university has a formal structure of governance described principally by its
40          Charter and Bylaws. The latter document assigns certain responsibilities and authority to the
41          Board of Trustees and to particular officers of the university, but it assumes that much of the
42          authority will be shared by a process of delegation.

                                                          2
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 18 of 188 PageID #:18
                                                                                                        July 1, 2018


 1      4. For the university to be well governed, the diverse interests and perspectives of faculty, staff,
 2          students, and administration must be considered and incorporated in a timely fashion in the
 3          decision making processes of the institution.
 4      5. By tradition and training, the faculty are expected to make judgments about the academic
 5          integrity of the curriculum and the professional requirements of faculty status. Therefore,
 6          curriculum, academic programs, and faculty status questions shall be considered primary
 7          responsibilities of the faculty. It is understood that in order to carry out these responsibilities, the
 8          faculty will work closely with the academic administrators and the officers of the university.
 9          They will also seek the advice of students, part-time faculty, and staff. While the President and
10          the Board of Trustees have the authority to reverse the decision of the faculty regarding their
11          primary responsibilities, it is expected that they would do so only in exceptional circumstances
12          and would communicate the reasons to the faculty.
13      6. Faculty governance regarding academic programs, curriculum, and faculty status regularly takes
14          place through departments, programs, colleges, and schools. Primary governance of those bodies
15          shall reside within the bodies. Some institutional mechanism is required for university faculty to
16          make decisions on all educational matters and policies regarding faculty status which concern
17          more than one college or school or which are otherwise of general interest.
18      7. Needed, too, is a mechanism for the university faculty to make recommendations to the president
19          and the provost regarding matters outside the primary responsibilities of the faculty.
20   The Faculty Council has been established to ensure full and equal participation of faculty in university
21   governance.
22
23   1.2.1   Primary Responsibilities of the Faculty
24
25   The faculty is vested with primary governance responsibility of academic and scholarly activities and
26   faculty personnel matters within the university, including the following:
27
28       1. Curriculum matters, including establishment, dissolution, and substantial changes of degree
29          programs; and reorganization of the general university academic structure.
30       2. Academic freedom, including rights and responsibilities.
31       3. Standards and procedures concerning faculty promotion, tenure, appointments, retention, and
32          performance.
33       4. Adjudication of grievance and disputes in all matters involving a faculty member or members.
34       5. Standards and procedures concerning instruction.
35       6. Regulations regarding attendance, examinations, grading, scholastic standing, honors, and general
36          admission and graduation standards.
37       7. Matters pertaining to research, and to scholarly and creative activities.
38       8. Academic principles underlying the academic calendar.
39       9. In general, any educational interests and policies.
40
41   1.2.2   Participatory Responsibilities
42
43   The faculty will advise or otherwise participate regularly with the administration and other appropriate
44   bodies in university matters including the following:

                                                            3
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 19 of 188 PageID #:19
                                                                                                        July 1, 2018


 1
 2       1. Establishment of university priorities.
 3       2. Formulation of policy with regard to allocation and utilization of the university’s human, physical
 4          and fiscal resources and the principles underlying the development of the budget.
 5       3. Oversight of administrators, establishment or dissolution of administrative offices, and major
 6          changes in administrative structure.
 7       4. Establishment of policies for the regulation of inter-collegiate athletes.
 8       5. Recommendation of candidates for honorary degrees.
 9       6. The establishment or elimination of colleges, schools, or local academic unit.
10       7. Conducting of commencement exercises and honors convocations.
11       8. Other matters inseparably associated with traditional faculty responsibilities.
12       9. Any matters of interest to the faculty or pertaining to the university and its purpose.
13
14   1.3 The Faculty Council and Its Delegated Authority
15
16   The authority of the faculty to carry out its responsibilities for university-wide issues is delegated to the
17   Faculty Council, except when a meeting of the Council of the Whole is held at the call of the university
18   president, the provost, the Faculty Council, or on written petition to the Faculty Council by at least fifty
19   full-time members of the faculty.
20
21   For the purposes of this Council’s representation, the university’s regular full-time faculty consists of all
22   tenure-line and term faculty and excludes the president, the provost, the university’s vice presidents, the
23   deans of the colleges or schools, and other faculty members whose roles in the judgment of the President
24   of the Faculty Council, are predominantly administrative.
25
26   1.3.1   Members of the Faculty Council
27
28   All colleges shall have representation on Faculty Council. The overall size of Faculty Council, the
29   number of seats for members and alternates, and the distribution of those seats by college shall be
30   determined by Faculty Council according to its bylaws.
31
32   Members shall be elected by the full-time faculty of the various colleges and schools respectively. The
33   term for a regularly elected member of Faculty Council shall be from September 1st of the calendar year
34   in which he or she is elected until August 31st of the calendar year in which his or her term expires. Each
35   calendar year, unit elections for the regular seats and alternate seats held by members whose terms expire
36   in that year shall take place on or after April 1st and by a date that will allow the results to be reported to
37   the chair of the Committee on Committees for presentation at the June meeting of the Council. Members
38   elected at that time shall begin their terms on September 1st of that year.
39
40   Council members shall hold office for three years with staggered terms so that one-third of the
41   membership is eligible for election each year. The office of a Council member shall become vacant on
42   incapacity, resignation, or the absence of said council member from the meeting of the Council for four
43   consecutive months. The college dean shall call a special election to fill an existing vacancy.
44

                                                            4
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 20 of 188 PageID #:20
                                                                                                       July 1, 2018


 1   Alternate members shall hold office for one-year terms. In the event of an anticipated absence of a
 2   council member from a Council meeting, the council member shall designate an alternate to participate in
 3   his/her stead with full rights of a Council member.
 4
 5   The Faculty Council Committee on Committees shall review the composition of Faculty Council
 6   membership by February 29th of every leap year and make a recommendation to Faculty Council during
 7   the subsequent March meeting to maintain or adjust the composition of membership to take effect for the
 8   coming academic year.
 9
10   1.3.2   Officers of the Faculty Council
11
12   The Council shall elect a president as presiding officer, a vice president, and a secretary from among its
13   elected members. These officers may be from any school or college. An additional officer shall be the
14   chair of the Committee on Committees, who shall be elected from among the COC members themselves,
15   subject to the approval of Council.
16
17   The Council president shall represent Council in university business that Council deems appropriate. She
18   or he shall call the monthly meetings of Council, preside over Faculty Council Executive Committee
19   meetings, and otherwise organize the business of Council in consultation with the other officers. The
20   Council president does not vote on Council resolutions except to break a tie vote or to create a tie vote. In
21   the case of secret ballot, the president may vote on all matters on the secret ballot.
22
23   The vice president shall represent Council in university business deemed appropriate or in instances in
24   which the president is unable to attend. The vice president shall be the working liaison between Council
25   and specific standing committees as designated by the president and shall organize the Faculty Council
26   Executive Committee meetings.
27
28   The secretary shall keep the minutes at the Council meetings, monitor the website, maintain the archival
29   records of Council, and report findings or decisions of Council to the appropriate administrative bodies
30   for action.
31
32   The chair of the Committee on Committees shall organize the appointment of faculty (subject to
33   Council’s approval) to all faculty slots on university and Council committees. She or he shall maintain
34   the records of current and previous faculty appointments, oversee the process of Council elections in the
35   various colleges, and perform other organizational duties as designated by the president and the Faculty
36   Council Executive Committee.
37
38   The duties of Faculty Council officers are further specified in Faculty Council’s bylaws.
39
40   The president, vice president and secretary of the Council shall be elected at each June meeting. It is not
41   precluded, but it is also not an assumption, that the vice president will necessarily succeed the president.
42   Terms for all officers are one year, subject to re-election. The president and vice president must
43   collectively represent at least two (2) colleges or schools. Should any officer be unable to fulfill her or his


                                                           5
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 21 of 188 PageID #:21
                                                                                                   July 1, 2018


 1   term, the Committee on Committees shall determine by next Council meeting a proper process for
 2   succession.
 3
 4   1.3.3   Meetings of the Council
 5
 6   The Council shall generally meet on the first Wednesday of each month during the academic year
 7   (September through June, inclusively), and as needed at the call of the president of the university, the
 8   provost, the Faculty Council president, or at the call of the majority of the Council members. Minutes of
 9   each meeting shall be posted promptly on the FC website by the Council secretary.
10
11   At least five days before every meeting, the Council secretary shall send to Council members notice of the
12   forthcoming Council meeting, together with documents pertaining to the agenda of the meeting, including
13   the text of any proposed legislation.
14
15   1.3.4   Notice to the Faculty of Council Meetings
16
17   The Council secretary shall post to Council’s website and send notice and agenda of each meeting of the
18   Council to all faculty members, together with documents pertaining to the agenda of the meeting,
19   including the text of any proposed legislation.
20
21   1.3.5   Conduct of Meetings
22
23   The presence of 50% or more of the voting eligible members of the Faculty Council shall constitute a
24   quorum of the Council.
25
26   Decisions are to be made by majority vote of the Council members present, provided that the votes in
27   favor of a resolution shall number more than one-third of the voting eligible members.
28
29   All faculty members may attend meetings of the Council, excluding executive sessions. Chairs of
30   committees of the Faculty Council may offer motions and speak on behalf of their committees.
31
32   The Council may, by decision of the president or a majority of the Council members present, permit other
33   persons not on the Council to speak on agenda items.
34
35   An executive session may be called by the president of the Faculty Council at his/her discretion, which
36   may be overruled by a majority of the Faculty Council members present. Sessions dealing with matters
37   involving the right to privacy of individuals normally shall be executive sessions. Executive sessions
38   may be used for obtaining information and for deliberation; but final policy decisions shall be made in
39   open Faculty Council meetings.
40
41   1.3.6   Communication of Decisions
42



                                                         6
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 22 of 188 PageID #:22
                                                                                                       July 1, 2018


 1   All decisions and recommendations of the Faculty Council shall be forwarded to the president of the
 2   university (or the provost as designee) for approval.
 3
 4   In the event the president of the university (or the provost as designee) disapproves any Faculty Council
 5   decision or recommendation, the president (or provost as designee) shall communicate the reasons to the
 6   Faculty Council.
 7
 8   1.3.7   Responsibility to the Faculty
 9
10   The Council secretary shall regularly send a summary of Council’s actions to the provost and post to
11   Council’s website all records of actions and responses from the university president (or provost as
12   designee).
13
14   At the request of a majority of voting members present at a Faculty Council meeting, but no fewer than
15   one-third of Council’s total voting membership, any matter must be submitted to the faculty for
16   consideration. The Council shall establish the manner by which the faculty shall vote by mail, electronic
17   ballot or otherwise on any such matter. A vote by the majority of the full-time faculty members of the
18   university shall be binding on the Faculty Council.
19
20   1.3.8   Conduct of Meetings of the Council of the Whole
21
22   Twenty-five (25) percent of full-time faculty members shall constitute a quorum of the Council of the
23   Whole. Meetings of the Council of the Whole shall be chaired by the president of the Faculty Council.
24   Decisions of the Council of the Whole shall be made by a majority of the full-time faculty members
25   present, subject to ratification by a vote of the majority of all full-time faculty members in a special mail
26   or electronic ballot.
27
28   1.4 Committees of the Faculty Council
29
30   The Faculty Council is empowered to establish committees of the Faculty Council. The Faculty Council
31   appoints the members of the Committee on Committees from among the members of Faculty Council.
32
33   Membership on other Faculty Council committees is not limited to Faculty Council members. The
34   Faculty Council shall prescribe the terms of office for members of all committees. In the case of standing
35   committees, the terms of office shall normally be staggered to permit a reasonable degree of continuity.
36
37   The Faculty Council shall prescribe the duration of any ad hoc committees. Any standing or ad hoc
38   committee which fails to meet or does not otherwise act or file a report for a period of one year shall be
39   discontinued automatically.
40
41   Each committee of the Faculty Council shall select its own chair. With the approval of the Committee on
42   Committees, each committee may appoint subcommittees from its own members or from among other
43   members of the full time and part time faculty and such members of the administration, staff, and students
44   as shall be helpful in its deliberations.

                                                           7
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 23 of 188 PageID #:23
                                                                                                    July 1, 2018


 1
 2   The standing rules and operating procedures for Faculty Council committees and subcommittees are
 3   further specified in Council’s bylaws.
 4
 5   1.4.1   General Duties of Committees
 6
 7   Committees shall recommend to the Faculty Council new policies and changes in policies in their areas of
 8   responsibility.
 9
10   They shall receive and consider proposals in their areas of responsibility from the Faculty Council, the
11   administration, Student Government Association, staff, and other relevant sources. Committees shall
12   present their recommendations to the Faculty Council. In their deliberations, committees and
13   subcommittees shall seek advice, information, or materials from other members of the university
14   community.
15
16   They shall review annually sections of the Faculty Handbook pertaining to their areas of concern and
17   make recommendations for revision.
18
19   They shall meet frequently and maintain liaison with appropriate committees and groups established by
20   the academic units, the Student Government Association, the Staff Council, and other university
21   constituencies.
22
23   1.4.2   Standing Committees of the Faculty Council
24
25   Currently the Faculty Council has fifteen (15) standing committees. Committee charges are detailed in
26   Council’s bylaws:
27
28       •   Committee on Academic Policy (CAP)
29       •   Committee on Committees (COC)
30       •   Committee on Contingent Faculty (CCF)
31       •   Committee on Online Learning (COOL)
32       •   Committee on Curriculum and Programs (CCP)
33       •   Committee on Learning and Teaching (COLT)
34       •   Committee on Research Policy (CORP)
35       •   Committee on the Status of Faculty (SOF)
36       •   Faculty Committee on Appeals (FCA)
37       •   Faculty Council Budget Committee (FCBC)
38       •   Faculty Council Executive Committee (FCEC)
39       •   Faculty Council Handbook Committee (FCHC)
40       •   Liberal Studies Council (LSC)
41       •   Physical Environment Committee (PEC)
42       •   Promotion and Tenure Policy Committee (PTPC)
43

                                                          8
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 24 of 188 PageID #:24
                                                                                                       July 1, 2018


 1   1.4.3   University Committees with Faculty Representation
 2
 3   University committees dealing with matters in which the faculty have governance responsibility or
 4   interest shall have faculty representation. Faculty representatives on such committees shall be responsive
 5   to the Faculty Council to the extent appropriate.
 6
 7   To the extent that any boards or committees not under the auspices of the Faculty Council address areas
 8   of primary faculty responsibility and report directly to the university president or other university officers,
 9   those boards or committees shall be subject to the policies of the Faculty Council and to review by the
10   Faculty Council.
11
12   Faculty are represented on the following university committees and boards:
13
14       •   403(b) Investment and Plan Administrative Committee
15       •   Academic Advising Award Committee
16       •   Academic Affairs Committee - Board of Trustees
17       •   Academic Integrity Board
18       •   Academic Integrity Student Consultants
19       •   Academic Program Review Committee
20       •   All University Judicial Board
21       •   Campus Recreation Advisory Committee
22       •   Campus Violence Prevention Committee
23       •   Committee on Conflict of Interest in Sponsored Programs
24       •   Comprehensive Internationalization Committee
25       •   Continuing and Professional Education
26       •   Faculty Grievance and Appeals Panel
27       •   Fair Business Practices Committee
28       •   Grade Challenge Review Board
29       •   Institutional Biosafety Committee (IBC)
30       •   Issues Review Board (for staff grievances)
31       •   Library Review Board
32       •   Public Service Council
33       •   Quality of Instruction Council
34       •   Strategic Resource Allocation Committee
35       •   Student Activity Fee Board
36       •   Student Welfare Taskforce
37       •   Teaching Learning and Technology Committee
38       •   Tuition Pricing Committee
39       •   University Athletic Board
40       •   University Benefits and Compensation Committee
41       •   University Board on Faculty Promotion and Tenure
42       •   University Institutional Animal Care and Use Committee


                                                           9
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 25 of 188 PageID #:25
                                                                                               July 1, 2018


 1      •   University Institutional Review Board for the Protection of Human Subjects (IRB)
 2      •   University Research Council
 3      •   University-wide Honors Program Committee
 4
 5   1.5 Amendment of the Faculty Handbook
 6
 7   The Faculty Handbook may be amended by the faculty. Changes to the Faculty Handbook take effect
 8   when accepted by the university president.
 9
10   The Faculty Handbook may be amended in either of two ways:
11
12      1. By the affirmative vote of least sixty percent (60%) of the members of the Faculty Council
13         present at the meeting, provided that those votes represent at least 50% of the total Faculty
14         Council membership; or
15      2. By submission of a proposed amendment over the signature of 10% of the regular full-time
16         faculty as a whole for ratification. The Committee on Committees will then task a committee to
17         oversee a referendum within 14 days. The amendment will be approved if a majority of the full-
18         time faculty cast referendum ballots and if at least two-thirds of the faculty members casting
19         ballots vote in favor of the amendment.




                                                      10
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 26 of 188 PageID #:26

                                                                                                                     July 1, 2018


 1   CHAPTER 2. RECRUITMENT, APPOINTMENT, AND
 2   CATEGORIES OF FACULTY
 3
 4   2.1 Recruitment Policies ..................................................................................................... 2
 5   2.2 Initial Academic Appointments .................................................................................... 3
 6      2.2.1 General Criteria and Policies ................................................................................. 3
 7      2.2.2 Hiring With Tenure upon Initial Appointment ...................................................... 4
 8   2.3 Full-Time Faculty Appointments.................................................................................. 5
 9      2.3.1 Tenure-line Faculty ................................................................................................ 5
10      2.3.2. Term Faculty ......................................................................................................... 6
11          2.3.2.1. Definitions and Scope .................................................................................... 6
12          2.3.2.2 Term Faculty Ranks ........................................................................................ 7
13          2.3.2.3 Functional Titles ............................................................................................. 7
14          2.3.2.4 Responsibilities and Participation in Governance .......................................... 8
15          2.3.2.5 Hiring and Contracts ....................................................................................... 8
16          2.3.2.6 Reappointment and Termination..................................................................... 8
17      2.3.3 Special Appointments ............................................................................................ 9
18      2.3.4 Annual Performance Review ............................................................................... 10
19   2.4 Adjunct Faculty Appointments ................................................................................... 11
20      2.4.1 General Principles ................................................................................................ 11
21      2.4.2 Retired Faculty ..................................................................................................... 11
22      2.4.3 Professors Emeriti and Emeritae .......................................................................... 12
23   2.5 Other Instruction-Related Positions ............................................................................ 12
24      2.5.1 Academic Support Appointments ........................................................................ 12
25      2.5.2 Graduate Assistants and Fellows ......................................................................... 12
26   2.6 Change of Affiliation or Status ................................................................................... 12
27      2.6.1 Change of Affiliation ........................................................................................... 12
28      2.6.2 Change of Status .................................................................................................. 13
29   2.7 Summer Session Appointments .................................................................................. 13
30   2.8 Orientation of Faculty ................................................................................................. 14
31   2.9 Annual Reporting ........................................................................................................ 14


                                                                    1
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 27 of 188 PageID #:27

                                                                                             July 1, 2018


 1   CHAPTER 2. RECRUITMENT, APPOINTMENT, AND
 2   CATEGORIES OF FACULTY
 3
 4   This chapter defines categories of faculty and sets out DePaul University's policies for
 5   recruitment, appointment, and review of faculty members. It also addresses change of faculty
 6   affiliation or status and summer session appointments. As stated in Section 1.1 of this Handbook,
 7   the faculty as a whole is vested with primary governance responsibility for academic and
 8   scholarly activities and faculty personnel matters within the university. As a general rule, full-
 9   time faculty members (both tenure-line and term) are entitled to participate and vote in decisions
10   made in the academic programs, departments, schools, and colleges with which they are
11   affiliated. However, some matters including faculty hiring, tenure, promotion, and review are
12   restricted exclusively to tenure-line faculty.

13   2.1 Recruitment Policies
14
15   Academic deans, local academic unit officers, and academic program directors have
16   responsibility for initiating the process for faculty appointments, with the exception of the
17   position of dean.
18
19   Consultation with the tenure-line faculty of the local academic unit, as defined by the unit’s
20   written policies, is required for the appointment of all full-time faculty and local academic unit
21   officers. Only in rare instances and for compelling reasons will an appointment be made over the
22   expressed opposition of the local academic unit faculty. In such circumstance, the dean shall, in
23   writing, inform the local academic unit of the specific reasons for overturning the judgment of the
24   faculty.
25
26   Faculty involved in the search process are individually accountable for following the university’s
27   equal employment opportunity policies.
28
29   DePaul University provides equal employment opportunities to all employees and applicants for
30   employment. As an Equal Opportunity Employer, DePaul does not discriminate or permit
31   discrimination on the basis of race, color, religion, national origin, age, disability, sexual
32   orientation, gender identity, military or veteran status, genetic information, marital status, parental
33   status, ancestry, source of income, or any other classes protected by local, state, and federal law.
34
35   In order to provide for the most diverse and highest quality faculty, DePaul is committed to
36   searches conducted in the broadest possible markets.
37
38   Entry-level hiring for tenure-line positions presumes a national search. A national search is
39   defined by the practices of the disciplinary or interdisciplinary field and generally includes
40   advertisements as customary in the discipline, recruitment at national conventions, and similar
41   wide outreach.
42
43   In limited cases the requirements for a national search may be waived if a scholar of exceptional
44   merit has already been identified as a target of opportunity hire, particularly if that scholar would
45   enhance DePaul’s diversity profile or bring difficult to find expertise to the University.
46
47   A local academic unit’s written request to waive the search requirement for an
48   academic appointment must be approved by its tenure-line faculty. The request must convince the
49   dean and the provost that the candidate is fully qualified for the position. Evidence of the

                                                       2
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 28 of 188 PageID #:28

                                                                                              July 1, 2018

1    candidate's significant accomplishments and a rigorous review of the candidate's qualifications in
2    teaching, research and other creative activities, and service are expected in the subsequent
3    preparation of the appointment recommendation.

 4   2.2 Initial Academic Appointments

 5   2.2.1 General Criteria and Policies
 6
 7   The faculty has a major responsibility for fulfilling the principal functions of the university:
 8   teaching, scholarship, research and other creative activities, and service. DePaul appoints its
 9   faculty on the basis of scholarly achievement and the promise of continuing academic growth,
10   competencies directly related to the university’s academic goals and programs, and acceptance of
11   the principles as stated in the Employment Policies and Procedures section of this Handbook.
12
13   The principal criteria for initial appointment and promotion in academic rank are: quality of
14   teaching; scholarship, research or other creative activities; and service.
15
16   General university criteria are subject to further specification standards adopted by colleges,
17   schools and local academic units. Criteria, which are approved by and included in official
18   documents of the academic units, are as binding on the members of those units as are the general
19   university standards for which they provide explication. Should there be a difference between the
20   two sets of criteria, those of the university shall prevail.
21
22   Authority to appoint faculty rests with the university president. In practice, this authority is
23   regularly delegated to the provost, who carefully reviews the terms of the proposed faculty
24   contract before it is approved and issued. The review is to assure that the terms of the proposed
25   faculty contract are compatible with university policies, accepted academic standards, and
26   principles of equity with respect to other DePaul faculty members in comparable positions.
27
28   The Office of the Provost has overall responsibility for monitoring academic appointments. This
29   office establishes policies and procedures related to faculty employment that are compatible with
30   the general university guidelines. These guidelines assume, however, that most of the initial
31   responsibility for the selection process resides with academic deans, local academic officers, and
32   directors of academic offices.
33
34   Initial appointments are in contract form, each including:
35
36   1. Salary
37   2. Length of contractual service
38   3. Academic rank
39   4. Tenure status
40   5. Affiliation with an academic unit, that is, a particular college/school, academic department, or
41   academic program.
42
43   The offer letter to the faculty member includes specific terms, which are then incorporated into
44   the formal contract. The initial contract may be for one, two, or three years on the
45   recommendation of the academic dean and with the approval of the provost.
46
47   If the initial contract comes with tenure, it must meet the criteria of section 2.2.2 below. An initial
48   contract may not result from a Change of Status (2.6.2).


                                                       3
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 29 of 188 PageID #:29

                                                                                              July 1, 2018

 1
 2   Two or more members of the same family may be given faculty appointments, even in the same
 3   college/school or local academic unit. However, such an appointment will not be made in a
 4   situation in which one member of the family holds an administrative position that requires a
 5   judgment on the other member’s qualifications for appointment and salary. Similarly, after the
 6   initial appointment, one member of a family is not eligible for an administrative appointment in a
 7   unit of the university that would require the above-mentioned judgments on the qualification of
 8   another member of the family.

 9   2.2.2 Hiring With Tenure upon Initial Appointment
10
11   The granting of tenure upon initial appointment shall be at the discretion of the local academic
12   unit officer, the dean, and the provost, after a rigorous peer review by the local academic unit’s
13   tenured faculty. The personnel committee of the unit (or equivalent) shall conduct an evaluation
14   of the candidate applying the unit’s tenure and promotion guidelines (which themselves must be
15   consistent with the university criteria) and shall report to the tenured faculty prior to the vote. All
16   initial appointments with tenure must include a vote of the local academic unit tenured faculty
17   with a recommendation for or against tenure.
18
19   The university hires a candidate with tenure upon initial appointment only if the individual
20   satisfies one or more of the following criteria:
21
22   1. Prior academic achievement comparable to incoming rank at DePaul;
23   2. Extensive, relevant non-academic experience; or
24   3. Appointment to provost, dean or local academic unit officer positions.
25
26   Persons who are already full-time or part-time employees of DePaul University in any capacity
27   (except “Visiting Faculty” as defined in Section 2.3.3) are not eligible for initial appointments
28   with tenure under this section, but must instead be first appointed without tenure to the tenure-line
29   faculty and subsequently evaluated under the tenure process outlined in Chapter 3 of this Faculty
30   Handbook.
31
32   Faculty hired with tenure at the rank of Associate Professor or Professor upon initial appointment
33   must have appropriate qualifications and prior experience. Only a candidate with an exceptional
34   record may be appointed with tenure under this section if the candidate has not previously been
35   granted tenure at another institution.
36
37   In order to appoint a new faculty member at the rank of full professor who has not previously
38   held that rank at a recognized college or university, there must be an evaluation of the candidate’s
39   scholarly or creative record by the local academic unit’s tenured faculty and a minimum of three
40   outside experts who have been sent the appropriate materials. Selection of reviewers and the
41   appropriate materials to submit to the reviewers follows the external review procedure described
42   in Chapter 3.
43
44   In order to appoint with tenure a candidate whose experience is primarily nonacademic, the
45   tenured faculty of the unit must include in the departmental vote and request for an appointment a
46   written case for the strength of the candidate’s non-academic experience.
47
48   Individuals under consideration for appointment to provost, dean, or local academic unit officer
49   positions can be appointed with tenure. These candidates must have demonstrated scholarly and

                                                        4
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 30 of 188 PageID #:30

                                                                                              July 1, 2018

 1   academic credentials or extensive relevant experience. The administration initiates appointments
 2   with tenure to these positions. For dean or local academic unit officer positions, the provost, with
 3   a consultative vote of the tenured faculty on the issue of tenure within the appropriate unit, will
 4   make the initial appointment with tenure. When appointing a provost, the president, with a
 5   consultative vote of the tenured faculty on the issue of tenure within the appropriate unit, will
 6   make the initial appointment with tenure. When appointing a president, the Board of Trustees,
 7   with a consultative vote of the tenured faculty on the issue of tenure within the appropriate unit,
 8   will make the initial appointment with tenure. The university would normally provide an
 9   additional permanent position and funding to the local academic unit if and when the dean,
10   provost or president returns to a faculty position.

11   2.3 Full-Time Faculty Appointments
12
13   All full-time faculty fall into three categories: tenure-line faculty, term faculty and special
14   appointments.

15   2.3.1 Tenure-line Faculty
16
17   Tenure-line appointments may be at the rank of instructor awaiting terminal degree conferral,
18   assistant professor, associate professor, or full professor. All tenure-line appointments shall
19   involve an evaluation of the candidate’s qualification based on the approved policies and
20   procedures of the local academic unit, as well as a vote of the tenure-line faculty of the unit,
21   except under circumstances stipulated in Section 2.2.2.
22
23   Instructor Awaiting Terminal Degree Conferral
24
25   Candidates who are hired into tenure-line positions but have not successfully completed all
26   requirements for the terminal degree may be appointed to this rank with the stated expectation
27   that, upon conferral of the degree, the faculty member will be appointed to a tenure-line position
28   at the rank of assistant professor. Typically, the period of time as an instructor in this category
29   would be one year, and only under rare and compelling circumstances should it exceed two years.
30   Time in rank as instructor in this category may count towards tenure; the probationary period is
31   determined by an agreement between the dean and the faculty member in the initial contract as
32   assistant professor. The annual performance review process (Section 2.3.4) will be used to
33   determine whether contract renewal for the next academic year is appropriate and desired. The
34   tenure clock would start the September after the university receives confirmation of the
35   candidate’s terminal degree.
36
37   Assistant Professor. The doctorate or other terminal degree is required for this rank. Exceptions
38   are made for candidates who have already attained recognition for scholarly or other relevant
39   professional achievements and who give promise of continued academic development. The
40   assistant professor should demonstrate a potential for becoming an effective teacher, for pursuing
41   scholarship, research, and/or other creative activities, and for service.
42
43   Associate Professor. In addition to the requirements for assistant professor, the candidate must
44   demonstrate consistently effective teaching performance. The candidate should also show
45   evidence of notable scholarship, research, and/or other creative activities, and service. For this
46   rank, the candidate should show significant involvement in university activities at the local
47   academic unit and beyond. This rank is reserved for those with recognized academic
48   achievements.

                                                        5
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 31 of 188 PageID #:31

                                                                                           July 1, 2018

 1
 2   Professor. In addition to the requirements for associate professor, candidates must give evidence
 3   of continued scholarship, research, and/or other creative activities, the quality of which is
 4   recognized by their peers inside and outside the university. Candidates for this rank must also
 5   show a record of notable service contributions at the university level. Effective teaching remains
 6   mandatory for this rank. This rank is reserved for those with recognized academic achievements.
 7
 8   Tenure-line Joint Appointments
 9
10   A faculty member may receive a joint appointment or affiliation in two local academic units. For
11   a joint appointment in two units, a candidate for initial appointment must be evaluated and
12   recommended by the faculty of both local academic units. The criteria for determining eligibility
13   for such a joint appointment are those for the usual initial appointment.
14

15   2.3.2. Term Faculty
16   2.3.2.1. Definitions and Scope
17
18   Term faculty positions are full-time, non-tenure-line, and do not lead to tenure.
19
20   The university uses term faculty positions to:
21      • Retain a cadre of effective and committed teachers who can provide instructional
22          continuity;
23      • Maintain flexibility in allocating resources for faculty positions;
24      • Bring in outstanding individuals who will enrich the learning experience through their
25          professional qualifications and experiences from careers outside academia;
26      • Provide additional time for scholarly pursuits of tenure-line faculty;
27      • Deal with exigent circumstances, such as replacing faculty on leave, filling vacancies that
28          occur too late to conduct an appropriate search for a tenure-line faculty appointment,
29          filling a vacancy resulting from an unsuccessful search for a tenure-line faculty member,
30          or staffing a new and developing program;
31      • Teach in and administer programs that would be too time consuming for tenure-line
32          faculty to oversee and/or require specialized skills or knowledge to run.
33
34   The university does not use term faculty positions to:
35
36       •   Permanently replace a tenure-line position;
37       •   Avoid adding new tenure-line positions when merited; or
38       •   Provide a safe harbor for faculty whose tenure status is in jeopardy. (Section 2.6.2)
39
40   The percentage of term faculty in a local academic unit should not be more than 30% of the full-
41   time faculty in that unit. Units may exceed 30% if approved by majority votes of the unit’s
42   tenure-line faculty and by the Faculty Council. Such exemptions are typically granted to: (i) units
43   with new or developing programs; (ii) units whose primary instructional programs involve
44   clinical and similar professional activities not usually covered by tenure-line faculty, and (iii)
45   units whose primary instructional obligations are not typically met by tenure-line faculty due to
46   extraordinary responsibility for service-level courses.
47
48   Term faculty may use the grievance and appeals processes set out in Chapter 5, except as
49   delimited by Section 2.3.2.6.

                                                      6
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 32 of 188 PageID #:32

                                                                                             July 1, 2018

 1   2.3.2.2 Term Faculty Ranks
 2
 3   Term faculty may be appointed at the ranks of Instructor, Professional Lecturer, and Senior
 4   Professional Lecturer.
 5
 6   Instructor: A term faculty member without a terminal degree is usually hired at the rank
 7   of Instructor. Such faculty members are normally hired to satisfy short-term curricular
 8   needs and to provide support in staffing skills-oriented areas of the curriculum. The
 9   primary responsibility of instructors is teaching, and their duties usually do not involve
10   service to the unit or other professional activities. Instructors may be called upon to carry
11   out minor administrative functions to help support programmatic and teaching-related
12   activities. The College of Law, in keeping with the general practice of law schools, may
13   use the title Visiting Assistant Professor for individuals hired at the rank of Instructor.
14
15   Professional Lecturer: This rank is reserved for term faculty who satisfy one or more of the
16   following criteria:
17
18       •   Hold a terminal degree in their instruction area;
19       •   Have satisfactorily taught at the rank of instructor for three years; or
20       •   Possess professional qualifications and achievements equivalent to a terminal degree in
21           the relevant field.
22
23   The primary responsibility of professional lecturers is teaching, and their duties include service to
24   the unit and other professional activities deemed appropriate by the unit and the dean.
25   Professional Lecturers may be called upon to carry out minor administrative functions to help
26   support programmatic and teaching-related activities. An academic unit may also appoint to this
27   rank those who have equivalent professional experience upon initial hiring. After five years of
28   satisfactory service and upon a formal review by the unit, professional lecturers are eligible for
29   promotion to the rank of Senior Professional Lecturer.
30
31   Senior Professional Lecturer: This rank recognizes the contributions of term faculty who have
32   served at the rank of professional lecturer and have demonstrated superior performance as a
33   teacher. Senior Professional Lecturers may be called upon to carry out minor administrative
34   functions to help support programmatic and teaching-related activities. An academic unit may
35   also appoint to this rank those who have equivalent professional experience upon initial hiring.
36   After five years of satisfactory service and upon a formal review by the unit, professional
37   lecturers are eligible for promotion to this rank.
38
39   An academic unit may also appoint to this rank an individual who, upon initial appointment, has
40   equivalent professional experience. Senior professional lecturers have the same duties as
41   professional lecturers.

42   2.3.2.3 Functional Titles
43
44   Colleges may confer upon term faculty members functional titles to reflect their particular status
45   or role within the unit. The terms “Assistant Professor,” “Associate Professor,” and “Professor”
46   must only be used with a modifier. Such titles will not affect the person’s rank and should be set
47   out explicitly in his or her contract. Functional titles should not be created on an ad hoc basis, but
48   created and defined by each local academic unit to reflect its programs and special needs. The


                                                       7
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 33 of 188 PageID #:33

                                                                                           July 1, 2018

 1   titles themselves, but not individual appointments, shall be approved in writing by the unit
 2   faculty, the dean and the provost.

 3   2.3.2.4 Responsibilities and Participation in Governance
 4
 5   The primary responsibility of term faculty will be teaching and, as such, term faculty
 6   appointments generally carry higher teaching loads than tenure-line appointments. However, term
 7   faculty also have a responsibility for continued professional development, for which the units
 8   must provide appropriate support. Continued professional development is a criterion for
 9   evaluation of term faculty.
10
11   Term faculty at the rank of professional lecturer or above may be involved in the typical service
12   activities of faculty in the unit. These activities may include advising and the creation and
13   supervision of the curriculum, based on the unit’s written policies. Term faculty have the right to
14   participate in faculty governance except in matters related to hiring, retention, promotion and
15   tenure. The local academic unit officer should ensure a fair balance of the term faculty members’
16   teaching load, service and administrative responsibilities, as well as the unit’s expectations for
17   continued professional development.
18
19   2.3.2.5 Hiring and Contract Duration
20
21   Term faculty members are initially hired on one- or two-year contracts.
22
23   An evaluation of the candidate’s qualifications and input by faculty of the local academic unit, as
24   specified in the unit’s personnel policies, must precede the initial hiring of a term faculty
25   member. In the absence of personnel policies regarding faculty input, hiring will require a vote of
26   the unit’s tenure-line faculty.
27
28   For initial appointment (and any subsequent reappointments), the duties of the term faculty
29   member and evaluation criteria must be specified in writing and approved by the unit or its
30   personnel committee.
31
32   Term faculty may be reappointed to one- or two-year terms as described in the following section.
33   The specific peer review and evaluation process for each unit or college will be developed by the
34   faculty and specified as part of the unit’s personnel policies. There is no limit to the number of
35   reappointments.
36
37   Upon the satisfactory completion of at least three years of service, a term faculty member will be
38   eligible for, and may apply for, a longer-term contract ranging from three to five years, with
39   specific length and duties determined based on the needs of the unit in consultation with unit
40   faculty. The application will be reviewed according to Section 2.3.2.6. Long-term contracts may
41   be renewed, with each renewal following the same formal review process used for the initial
42   appointment to a long-term contract. If the candidate is reappointed without a long-term contract
43   due to the candidate’s performance, he or she may reapply after two additional consecutive years
44   of service. If the candidate is reappointed without a long-term contract for any reason other than
45   the candidate’s performance, the candidate may reapply the following year.

46   2.3.2.6 Reappointment and Termination
47
48   Term faculty appointments carry no right of reappointment at the conclusion of a contract.

                                                      8
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 34 of 188 PageID #:34

                                                                                           July 1, 2018

 1
 2   The dean or local academic unit officer shall give term faculty appropriate notice before a
 3   decision is made on reappointment. Term faculty may submit supporting materials for
 4   reappointment to the dean or the local academic unit officer, according to the unit’s performance
 5   review process.
 6
 7   The dean or local academic unit officer shall give term faculty written notice of the decision for
 8   reappointment or non-reappointment by April 10. The faculty member may report failure to
 9   provide timely notice of the decision to the next level academic officer. That notice shall be
10   provided within ten business days of the report of failure to provide timely notice.
11
12   Consideration of a long-term appointment for a term faculty member shall include an evaluation
13   by the unit (based on the unit’s written personnel policies), an opportunity for the candidate to
14   submit supporting documentation, a vote of the unit’s tenure-line faculty, and review by the dean
15   and provost.
16
17   Non-reappointment of an instructor or professional lecturer shall involve input by the faculty of
18   the local academic unit as specified in the unit’s personnel policies. In the absence of such
19   personnel policies regarding faculty input or review, the decision rests with the local academic
20   unit officer. Non-reappointment of senior professional lecturers requires a formal review process
21   by the unit.
22
23   Term faculty may not grieve the university decision’s not to reappoint. Term faculty may appeal
24   the university’s decision not to reappoint only on the grounds of academic freedom violation or
25   discriminatory practices prohibited by university policies or applicable federal, state, or local
26   laws. Term faculty appeal procedures are detailed in Chapter 5.
27

28   2.3.3 Special Appointments
29
30   Special appointments may take the form of visiting faculty, research faculty (for example, post-
31   doctoral fellows), and University Professors. These positions are so designated because the
32   appointment has a definite time limitation or is an appointment whose continuation is directly
33   connected to the faculty member’s program.
34
35   During the period of the visit, the university may consider appointing faculty holding a special
36   appointment for a tenure-line faculty appointment. Consideration for appointment with tenure
37   must follow procedures in Section 2.2.2. Consideration for appointment into a tenure-line but
38   untenured position must follow procedures in Section 2.3.1. The university’s requirement for an
39   outside search must be met, unless waived under the waiver standards of Section 2.1.
40
41   University Professor
42
43   The president may make special full-time university appointments. Such appointments are limited
44   to (i) high-level administrative staff, the nature of whose responsibilities include supervision of
45   academic policies or (ii) special honorific appointments in furtherance of the university’s goals
46   and mission. Special appointments are made by a formal contract which indicates the scope of
47   responsibilities and limitations attached to the appointment.
48


                                                      9
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 35 of 188 PageID #:35

                                                                                           July 1, 2018

 1   Faculty appointed as university professor are not affiliated with any academic unit and may not
 2   participate in the governance, service, or educational activities of the unit except with the
 3   expressed consent of the tenure line faculty of the unit.
 4
 5   Visiting Faculty
 6
 7   Appointment as a visiting faculty member is reserved exclusively for faculty members who are
 8   employed by a home institution other than DePaul and retain that employment relationship during
 9   a full or part-time appointment at DePaul. The home institution of the visiting faculty member
10   will ordinarily be another institution of higher education, but may be a foundation, a corporation
11   or a government agency or other appropriate body. In rare cases, artists or scholars of national
12   stature who do not have a home academic institution may be considered for visiting faculty
13   positions.
14
15   Visiting faculty members may have the titles Visiting Assistant Professor, Visiting Associate
16   Professor, or Visiting Professor. The qualifications for each rank are the same as for initial
17   appointment of tenure-line faculty. Visiting faculty may be offered contracts not to exceed two
18   years, with approval of the tenure-line faculty of the relevant unit and of the dean and provost.
19
20   The College of Law, in keeping with the general practice of law schools, may use the title
21   Visiting Assistant Professor for individuals hired at the rank of Instructor.
22
23   Research Faculty
24
25   The university may grant a research faculty position to a person engaged primarily in scholarship
26   or professional activities relevant to the work of the university. The local academic units
27   recommend research faculty appointments and reappointments based on established policies and
28   procedures of the unit, subject to the approval of the dean and the provost. These appointments
29   may be at the rank of research assistant professor, research associate professor, or research
30   professor, provided that the research faculty member possesses the educational and scholarship
31   qualifications appropriate to the particular rank. The local academic unit will specify the nature
32   and extent of the duties research faculty members in consultation with the director of the relevant
33   center, institute, or group with which the research faculty member will be associated. The
34   university will provide the description of duties in a letter of appointment. The research faculty
35   should not expect employment beyond the contract period. These appointments carry no
36   implication of, or credit towards, academic tenure.
37
38   Research faculty will normally have sources outside the university to fund their salaries, such as
39   external grants or funds provided through other institutions. Exceptions will require the provost’s
40   written approval upon recommendation of the local academic unit. Research faculty receive
41   resources and access to university facilities as determined by the local academic unit officer or
42   the director of the center, institute, or group with which they have affiliated.

43   2.3.4 Annual Performance Review
44
45   All tenure-line and term faculty are reviewed annually. This annual process consists of a review
46   and evaluation of performance during the preceding academic year based on the local academic
47   unit’s criteria and responsibilities. The review may serve one or more of the following purposes:
48


                                                     10
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 36 of 188 PageID #:36

                                                                                           July 1, 2018

 1   1. to provide an opportunity for feedback on performance during the preceding year, to
 2   communicate expectations, and to develop goals for the coming year;
 3   2. to determine salary recommendations;
 4   3. in the instance of term faculty and instructor awaiting terminal degree conferral, to determine
 5   whether contract renewal for the next academic year is appropriate and desired.
 6
 7   Reviews of performance are written processes implemented by the local academic unit officer or
 8   dean.
 9   Salary recommendations, while part of the annual review process, may use criteria and
10   considerations somewhat different from decisions on contract renewal or promotion and tenure.
11   Salary decisions are made in accordance with university budget guidelines and usually are made
12   at a different time during the academic calendar year. Salary decisions may result in a merit
13   increase when budgets allow. Salary decisions may include increases for such things as equity
14   and market adjustments. The academic dean of the respective college or school makes salary
15   recommendations to the provost.
16   A faculty member with a formal faculty appointment in more than one academic unit shall be
17   evaluated by the home unit and shall be evaluated independently by the second unit if it so
18   chooses or if requested to do so by either the candidate or by the home unit.
19

20   2.4 Adjunct Faculty Appointments
21
22   An adjunct faculty appointment allows an individual to contribute to the instructional program of
23   a local academic unit, center, or institute. Adjunct faculty are appointed on a course-by-course
24   basis. The appointments are part-time and do not lead to tenure.

25   2.4.1 General Principles
26
27   The dean of a college appoints adjunct faculty to provide instruction in specific courses.
28   Appointment of adjunct faculty should involve input by the local academic unit. The university is
29   not obligated to reappoint adjunct faculty. Adjunct faculty may use the grievance process set out
30   in Chapter 5.

31   2.4.2 Retired Faculty
32
33   A retired faculty member may be offered a limited faculty assignment with adjunct status.
34   The usual reasons for offering such an assignment are:
35
36   1. the need of the college or local academic unit for the specific and unusual competencies of the
37   retired faculty member and;
38   2. quality of teaching or other academic endeavors, with reference to current developments in the
39   field.
40
41
42   The decision to offer a limited assignment to a retired faculty member rests principally with the
43   academic dean, following local academic unit consultation. The dean shall submit his or her
44   written decision to the provost for final approval.



                                                     11
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 37 of 188 PageID #:37

                                                                                            July 1, 2018


 1   2.4.3 Professors Emeriti and Emeritae
 2
 3   The university may bestow the title of Professor Emeritus or Professor Emerita upon retirement.
 4   Those eligible for emeritus status are tenured faculty members who have contributed substantially
 5   to the university’s mission and who have ordinarily served at least seven years as a faculty
 6   member. Exceptions to these criteria must be approved by the provost.
 7
 8   Prior to the individual’s retirement, the tenured members of the local academic unit may
 9   recommend the retiring faculty member for the honorary status of Professor Emeritus or
10   Professor Emerita by sending a letter to the dean describing the person’s contributions. The dean
11   forwards his or her recommendation to the provost who, in turn, makes a recommendation to the
12   president, who then makes the final appointment.
13

14   2.5 Other Instruction-Related Positions

15   2.5.1 Academic Support Appointments
16
17   Members of the staff whose duties include teaching are not members of the full-time faculty.

18   2.5.2 Graduate Assistants and Fellows
19
20   Graduate assistants and graduate teaching fellows are appointed by the appropriate dean on the
21   recommendation of the local academic unit officer. They do not possess faculty status.
22   The appointment of a graduate assistant or graduate teaching fellow is subject to the approval by
23   the dean.
24

25   2.6 Change of Affiliation or Status

26   2.6.1 Change of Affiliation
27
28   With the written agreement of the faculty member, the faculty member’s affiliation may be
29   changed to a different local academic unit. The contract will reflect the new affiliation.
30
31   Transfer of affiliation may be initiated by the faculty member, by the dean, or by the local
32   academic unit officer to which the transfer is proposed. Eligibility is determined by the same
33   criteria used for an initial faculty appointment.
34
35   The faculty member will normally retain the same rank following the transfer. In special
36   situations, the faculty and local academic unit officer in the accepting unit may require the faculty
37   member to accept a lower rank. In no instance may a faculty member receive a promotion
38   through a change of affiliation.
39
40   A tenured faculty member transferring to another unit retains tenure. An untenured faculty
41   member must complete the same number of probationary years as remained in the former unit.
42   The number of years of probationary service may be extended upon agreement with the faculty
43   member.
44

                                                      12
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 38 of 188 PageID #:38

                                                                                           July 1, 2018

 1   A member of a local academic unit may request an additional affiliation, resulting in a joint
 2   appointment. In such cases, the faculty, the dean, and the local academic unit officer in which the
 3   second appointment is to be made are responsible for evaluating and recommending the joint
 4   appointment. Joint appointments require the qualifications necessary for appointment at the
 5   tenure status and rank according to each unit’s standards.

 6   2.6.2 Change of Status
 7
 8   Any change in rank or tenure is a change of status. All changes of status must follow established
 9   procedures. A change of status does not confer tenure, unless the process meets the tenure
10   procedures in this Handbook.
11
12   A change of status occurs if a tenure-line faculty member is not renewed. Such a faculty member
13   is not eligible for a full-time faculty position for a period of five years. Faculty members denied
14   tenure shall never be eligible for any faculty appointment.
15
16   A change of status also occurs if a full-time or part-time faculty member who is not a tenure-line
17   faculty member seeks to become a tenure-line faculty member. The change of status from non-
18   tenure-line to tenure-line requires evidence of a national search or a request from the local
19   academic unit’s faculty for a waiver from a national search. A waiver request must come from a
20   majority of the local academic unit’s tenure-line faculty and be approved by the dean and the
21   provost. The change of status from non-tenure-line to tenure-line also requires participation of the
22   local academic unit’s tenure-line faculty, including at least a majority vote of that faculty as
23   determined by procedures laid out in the local academic unit guidelines and the Faculty
24   Handbook.
25

26   2.7 Summer Session Appointments
27
28   The dean, after consultation with the local academic unit officers, and considering the resources
29   and needs of the college, decides which courses, workshops or other programs will be offered in
30   the summer sessions and which faculty members will conduct them. Faculty members with a ten-
31   month contract may accept or decline courses offered to them during the summer. The university
32   does not guarantee summer session appointments.
33
34   University policy regarding summer course assignments consists of the following principles:
35
36   1. Two courses running concurrently constitute a full load; the dean’s explicit approval is
37   required for any overload assignment.
38   2. Faculty members receiving full summer compensation from an external grant may not be
39   assigned summer courses unless such instruction is among the terms of the grant. Faculty
40   members receiving partial summer compensation from an external grant may have a
41   partial summer course assignment, provided that the combined compensation does not exceed the
42   amount they could receive for a full summer course load.
43   3. Within the bounds established by principles #1 and #2, assignments should be made on an
44   equitable basis.
45
46   Within the standards set by general university policy, each college develops its own policy for
47   determining the programs to be offered over the summer and for making summer session
48   appointments.

                                                     13
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 39 of 188 PageID #:39

                                                                                          July 1, 2018

 1
 2   For summer students enrolled for semester credit (4.5 quarter hours), faculty are expected to
 3   assign additional work commensurate with the additional credit.
 4
 5   Full-time faculty members with ten-month contracts receive additional salary for teaching in the
 6   summer. The rate of summer compensation is subject to periodic review involving the
 7   participation of faculty members. Teaching in a summer session may be part of the normal
 8   assignment of faculty members who have a 12-month contract, in which case no additional salary
 9   is paid. Adjunct faculty members who teach in a summer session will receive the same
10   compensation as for a course offered during the academic year.
11

12   2.8 Orientation of Faculty
13
14   The Office of Academic Affairs offers a yearlong series of orientations for new full-time faculty,
15   including an introductory orientation at the beginning of each academic year. The Office of
16   Human Resources also offers frequent workshops describing personnel policies, benefits, and
17   general employee information. Colleges and academic units may offer additional academic
18   orientation.
19
20   Local academic units, colleges, and university offices are encouraged to provide comprehensive
21   orientation and ongoing development support for their term and adjunct faculty in order to
22   welcome and acculturate them to the DePaul community.

23   2.9 Annual Reporting
24
25   The provost will annually report to Faculty Council on the composition of the faculty including
26   tenure-line, term, and adjunct faculty; percentages of tenure-line, term, and adjunct faculty
27   appointments by academic units and colleges; current titles in use; and any other pertinent
28   information concerning faculty appointments. Academic deans shall report the same information
29   to their respective faculties annually.




                                                     14
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 40 of 188 PageID #:40

                                                                                                                        July 1, 2018




 1   CHAPTER 3. PROMOTION AND TENURE STANDARDS AND
 2   PROCEDURES
 3
 4   3.1      Overview .................................................................................................................. 4
 5   3.2      Probationary Service ................................................................................................ 4
 6     3.2.1 Length of Probationary Period ............................................................................... 4
 7          3.2.1.1 Assistant Professors Credit for Prior Service.................................................. 5
 8          3.2.1.2 Associate or Full Professors Credit for Prior Service ..................................... 5
 9          3.2.1.3 Non-tenure-line Full-Time Appointments ...................................................... 5
10     3.2.2 Leaves of Absence ................................................................................................. 5
11   3.3      Types of Review for Tenure-Line Faculty............................................................... 5
12     3.3.1 Probationary Tenure-Line Reviews ....................................................................... 6
13          3.3.1.1        Formal Tenure-line Probationary Reviews ............................................... 6
14          3.3.1.2 Informal Tenure-line Probationary Reviews .................................................. 7
15          3.3.1.3        The Tenure Review ................................................................................... 7
16     3.3.2 Promotion in Rank ................................................................................................. 7
17   3.4.     Criteria for Promotion and Tenure ........................................................................... 7
18     3.4.1.       Requirements by Rank...................................................................................... 7
19     3.4.2        University-wide Criteria ................................................................................... 8
20          3.4.2.2        Scholarship, Research, or Other Creative Activities ................................. 8
21          3.4.2.3        Service ..................................................................................................... 10
22     3.4.3        Local Academic Unit and College Guidelines ............................................... 10
23     3.4.4        Institutional Considerations ............................................................................ 11
24   3.5       Process for Tenure and Promotion........................................................................ 11
25     3.5.1 General Principles ................................................................................................ 11
26          3.5.1.1 Common Processes ....................................................................................... 11
27          3.5.1.2 Guidelines Specific to Multi-Unit Appointments ......................................... 13
28          3.5.1.3 Guidelines for Evaluating Collaborative Work ............................................ 14
29     3.5.2          Processes Common to All Evaluation Levels................................................ 14
30          3.5.2.1        Signing Statement ................................................................................... 15
31          3.5.2.2        Minority Report ....................................................................................... 15
32     3.5.3 Local Academic Unit ........................................................................................... 15
33     3.5.4          Local Academic Unit Is College ................................................................... 16


                                                                      1
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 41 of 188 PageID #:41

                                                                                                                        July 1, 2018


 1         3.5.4.1 Personnel Committee (optional) ................................................................... 16
 2         3.5.4.2         Tenured Faculty of the College ............................................................... 16
 3         3.5.4.3         Dean ........................................................................................................ 16
 4         3.5.4.4         Candidate Response to College Review.................................................. 16
 5     3.5.5        Local Academic Unit Is Not College ............................................................. 17
 6         3.5.5.1         Local Academic Unit Personnel Committee (Optional) ......................... 17
 7         3.5.5.2         Tenured Faculty of the Local Academic Unit ......................................... 17
 8         3.5.5.3         Local Unit Academic Officer (Unit Chair or Director)........................... 17
 9         3.5.5.4         Candidate Response to Local Academic Unit Review ........................... 17
10         3.5.5.5         College-Level Personnel Committee ...................................................... 18
11         3.5.5.6         Dean ........................................................................................................ 18
12         3.5.5.7 Candidate Response to College Review ....................................................... 18
13     3.5.6        University Review .......................................................................................... 18
14         3.5.6.1 University Board on Promotion and Tenure ................................................. 18
15         3.5.6.2 Candidate Response to UBPT ....................................................................... 19
16         3.5.6.3 Provost Decision ........................................................................................... 19
17     3.5.7 Detailed Procedures ............................................................................................. 19
18         3.5.7.1         Committees.............................................................................................. 19
19         3.5.7.2         Local Academic Unit (Not College) Personnel Committees .................. 19
20         3.5.7.3         Tenured Faculty of the Local Academic Unit ......................................... 20
21         3.5.7.4         College Personnel Committees ............................................................... 20
22         3.5.7.5         University Board on Promotion and Tenure ........................................... 20
23   3.6     Materials ................................................................................................................ 21
24     3.6.1 Dossier ................................................................................................................. 21
25         3.6.1.1 Items Supplied By Candidate........................................................................ 21
26         3.6.1.2 Items Supplied By Academic Unit and College ........................................... 21
27         3.6.1.3 Additions to the Dossier ............................................................................... 22
28     3.6.2 External Letters .................................................................................................... 22
29         3.6.2.1         Authors of External Letters ..................................................................... 23
30         3.6.2.2         External Letter Contents.......................................................................... 23
31         3.6.2.3         Confidentiality of External Letters .......................................................... 23
32         3.6.2.4         Suggested Sample Letter ......................................................................... 23
33     3.6.3 Student Input ........................................................................................................ 24
34         3.6.3.1 Student Input Instrument............................................................................... 24


                                                                     2
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 42 of 188 PageID #:42

                                                                                                                       July 1, 2018


1         3.6.3.2 Evaluation and Submission of Student Input Data ....................................... 25
2   3.7     Appeal .................................................................................................................... 25
3   3.8 Schedule for Informal and Formal Reviews ............................................................... 26
4   3.9     Schedule for Promotion and Tenure ...................................................................... 27
5
6




                                                                    3
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 43 of 188 PageID #:43

                                                                                          July 1, 2018


 1   CHAPTER 3. PROMOTION AND TENURE STANDARDS AND
 2   PROCEDURES
 3

 4   3.1     Overview
 5
 6   Faculty members contribute to DePaul University as the primary creators of a vibrant academic
 7   community. The university seeks to foster an environment that provides professors with enriching
 8   opportunities to guide students, pursue scholarship and creative activities, and advance the
 9   institution's well-being.
10
11   DePaul honors and rewards faculty members for their professional achievements. It maintains a
12   system of faculty evaluation that relies heavily on the views of faculty. Exercising professional
13   judgment, experienced faculty evaluate the work of their colleagues for renewal, promotion, and
14   tenure.
15
16   Tenure is the foundation of academic freedom and the quality of the university. It is neither an
17   end in itself nor a privilege exempting the individual from the obligation to make future
18   contributions. It is, rather, a status that society recognizes as promoting the common good.
19   Before granting tenure, the university should have no reasonable doubt about the faculty
20   member’s demonstrated qualifications and continued capacity to contribute to DePaul’s
21   distinctive goals and academic mission. Tenure creates the presumption of continuing
22   employment, unless the university, using established procedures and faculty guidance, proves that
23   countervailing circumstances exist.
24
25   This chapter sets out DePaul University's standards and procedures for evaluating its tenure-line
26   faculty.
27

28   3.2     Probationary Service
29
30   The probationary period is defined as the candidate’s time of continuous service in full-time
31   tenure track at DePaul, at the end of which the tenure decision is made. During the probationary
32   period, a tenure-line faculty member undergoes annual formal or informal evaluations for
33   contract renewal or nonrenewal. In the final year of probationary service, the faculty member may
34   apply for tenure and promotion. An unsuccessful candidate for tenure will not be offered a
35   contract renewal, but will be offered a terminal contract of one year for the academic year
36   following the academic year in which the faculty member applied for tenure.
37

38   3.2.1 Length of Probationary Period
39
40   The maximum probationary period is six years excluding certain types of leaves that suspend the
41   clock as described in Section 3.2.2. The probationary period may be reduced by agreement based
42   on full-time prior academic service. The initial tenure-line contract must state any agreed-upon
43   credit for prior service.
44
45

                                                     4
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 44 of 188 PageID #:44

                                                                                           July 1, 2018

 1   3.2.1.1 Assistant Professors Credit for Prior Service
 2
 3   A prospective faculty member recruited to DePaul as an assistant professor may have previously
 4   held a full-time faculty appointment at another college or university. The length of the
 5   probationary period at DePaul may be reduced by one, two, or three years, upon agreement of the
 6   individual and the university at the time of appointment. The initial faculty contract must state
 7   any agreed-upon credit for prior service.
 8
 9   3.2.1.2 Associate or Full Professors Credit for Prior Service
10
11   A prospective faculty member recruited to DePaul as an associate or full professor may receive
12   an appointment without tenure. Upon agreement of the individual and the university at the time of
13   appointment, one, two, three, or four years of prior full-time faculty service at another college or
14   university may be credited to the probationary period at DePaul. The faculty member's initial
15   contract must reflect the agreed-upon amount of credit for prior service and the review schedule.
16   Regardless of the amount of credit, the individual will not be evaluated for tenure without having
17   had at least one formal probationary evaluation at DePaul prior to the tenure evaluation.
18
19   3.2.1.3 Non-tenure-line Full-Time Appointments
20
21   As a general norm, the years a faculty member has spent at DePaul University in a non-tenure-
22   line full-time appointment (e.g., instructor or visiting professor) do not count toward the
23   probationary period. If a faculty member’s status changes to a tenure-line appointment, the
24   individual and the university may agree to credit one or more years of special appointments
25   toward the probationary period. The faculty member's initial contract for a tenure-line full-time
26   appointment must reflect the agreed-upon amount of credit for the prior service at DePaul.
27   Regardless of the amount of credit, the individual will not be evaluated for tenure without having
28   had at least one formal probationary evaluation at DePaul prior to the tenure evaluation.
29

30   3.2.2 Leaves of Absence
31
32   A leave of one quarter or longer may interrupt the faculty member’s probationary period.
33
34   If an untenured tenure-line faculty member takes a leave as defined by DePaul policies, including
35   family or medical leave, research leave, teaching leave, or military service leave, the year during
36   which the leave occurs is normally not considered as a year of probationary service, and the leave
37   does not break the required continuity of full-time service. If the candidate, however, wishes for
38   the leave not to affect the length of the probationary period, he or she must notify the dean in
39   writing within six months upon return from the leave.
40   Faculty sometimes request and are granted a personal leave that does not fall into any of the
41   categories covered in the prior paragraph. If a candidate takes such a leave, the provost makes the
42   decision on how the leave affects the probationary period. (Section 6.7.)
43

44   3.3     Types of Review for Tenure-Line Faculty
45


                                                      5
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 45 of 188 PageID #:45

                                                                                           July 1, 2018


 1   3.3.1 Probationary Tenure-Line Reviews
 2
 3   During the probationary period, the probationary tenure-line faculty member will be subject to
 4   annual probationary reviews conducted by the faculty member’s local academic unit. In colleges
 5   with departments, the local academic unit is, in colleges with departments, the department or
 6   similar body. In other colleges, it is the lowest-level body conducting reviews for tenure and
 7   promotion.
 8
 9   Probationary reviews serve three major purposes:
10
11   1.      To assess the faculty member's progress toward promotion and/or tenure, measuring the
12   individual against the established criteria
13
14   2.      To provide clear and consistent guidance and develop priorities for the faculty member
15   toward fully satisfying the criteria, and
16
17   3.      To recommend for or against renewal.
18
19   Three types of probationary reviews apply to tenure-line faculty who are untenured: informal,
20   formal, and the tenure review. Each evaluation leads to a decision for renewal or nonrenewal (see
21   also Section 4.2).
22
23   The dean normally makes a recommendation on annual renewal and nonrenewal. If the dean does
24   not concur in the recommendation of a local academic unit, the dean shares his or her
25   recommendation with the local academic unit. The local academic unit may appeal the dean’s
26   recommendation to the provost. In such cases, the dean and the department or unit provide the
27   provost with written reasons for their respective positions. The provost makes the final decision
28   and reports it to the candidate. A faculty member who is not renewed may file an appeal.
29   (Chapter 5)
30
31   A formal review must precede a decision in year five to issue a terminal contract. In case of
32   nonrenewal, the candidate is not eligible to apply for tenure or promotion.

33   3.3.1.1 Formal Tenure-line Probationary Reviews
34
35   A formal probationary review is designed to prepare a faculty member for the tenure process and
36   to document areas that need the faculty member's attention. In a formal review, the local
37   academic unit considers the candidate’s personal statement and CV, evidence of scholarship or
38   documentation of creative activity, student evaluations, evidence of service, and other materials
39   specified by policies of the local academic unit or college.
40
41   Each local academic unit or its personnel committee conducts a formal review of untenured
42   tenure-line faculty no less often than every two years. The tenured faculty of the local academic
43   unit then vote by separate secret ballots on (1) adequate progress toward tenure and (2) renewal.
44   The faculty prepare a report that clearly details areas of strength and areas for improvement. The
45   report is explicit about the faculty member's progress towards tenure. Copies of this report are
46   forwarded to the candidate and the dean. The dean writes a separate letter to the provost with a
47   recommendation regarding renewal or nonrenewal. If a formal review raises serious concerns
48   about the candidate’s potential for attaining promotion or tenure, the local academic unit faculty,
49   local academic unit officer, or dean may mandate that the next year’s annual review be formal.


                                                      6
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 46 of 188 PageID #:46

                                                                                          July 1, 2018


 1
 2   3.3.1.2 Informal Tenure-line Probationary Reviews
 3
 4   The purpose of an informal review is to recommend for or against contract renewal and to address
 5   progress towards tenure in review periods when a formal review is not conducted.
 6
 7   In years in which a formal review is not conducted, the chair, dean, or, where applicable,
 8   appropriate committee conducts an informal review of the faculty member, according to
 9   processes specified in local academic unit or college policies, that results in a written
10   recommendation to the provost, with a copy to the candidate.
11
12   3.3.1.3 The Tenure Review

13
14   The tenure review is the final review during the probationary period. It begins with the
15   candidate’s tenure application and concludes with the provost’s decision to grant or deny tenure.
16   It is a formal review involving university-wide consideration under detailed procedures. It
17   includes solicitation of opinions from external reviewers and from students. The tenure review
18   examines the faculty member’s accomplishments and assesses the likelihood of future
19   accomplishments.
20
21   Before granting tenure, the university should have no reasonable doubt about the faculty
22   member’s demonstrated qualifications and continued capacity to contribute to DePaul’s
23   distinctive goals and academic mission.

24   3.3.2 Promotion in Rank
25
26   Ordinarily, an assistant professor applies for tenure and promotion simultaneously. The candidate
27   receives either both promotion to associate professor and tenure or neither promotion nor tenure.
28   Only an associate professor may apply for promotion for full professor.
29
30   A faculty member ordinarily serves three to six years in a given rank before promotion. See
31   Section 3.5.1.1 (m) for details.
32
33   There is no limit to the number of times a faculty member may apply for promotion to full
34   professor. In the event of a denial of promotion, the faculty member may not re-apply for
35   promotion in the year immediately following the denial.

36   3.4.    Criteria for Promotion and Tenure

37   3.4.1. Requirements by Rank
38
39   Assistant Professor. The doctorate or terminal degree is required for this rank. Exceptions are
40   made for candidates who have already attained recognition for scholarly or other relevant
41   professional achievements and who give promise of continued academic development. The
42   assistant professor should demonstrate a potential for becoming an effective teacher, for pursuing
43   scholarship, research, and/or other creative activities, and for service.
44

                                                      7
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 47 of 188 PageID #:47

                                                                                             July 1, 2018

 1   Associate Professor. In addition to the requirements for assistant professor, the candidate must
 2   demonstrate consistently effective teaching performance. The candidate should also show
 3   evidence of notable scholarship, research, and/or other creative activities, and service. For this
 4   rank, the candidate should show significant involvement in university activities at the local
 5   academic unit and beyond. This rank is reserved for those with recognized academic
 6   achievements.
 7
 8   Professor. In addition to the requirements for associate professor, candidates must give evidence
 9   of continued scholarship, research, and/or other creative activities – the quality of which is
10   recognized by their peers inside and outside the university. Candidates for this rank must also
11   show a record of notable service contributions at the university level. Effective teaching remains
12   mandatory for this rank. This rank is reserved for those with recognized academic achievements.

13   3.4.2   University-wide Criteria
14
15   DePaul University appoints, retains, promotes, tenures, and rewards faculty who best help the
16   university fulfill its mission, as articulated in the university's Mission Statement and Faculty
17   Handbook. The principal criteria for tenure and advancement in academic rank are: teaching and
18   learning; scholarship, research, or other creative activities; and service. In evaluating faculty for
19   promotion or tenure, local academic units specify more detailed guidelines that provide unit- and
20   discipline-specific articulations of the university-wide criteria (Section 3.4.3.)
21
22   3.4.2.1 Teaching and Learning
23
24   Effective teaching is the first requirement in decisions at all levels on appointment, retention,
25   promotion, and tenure. Teaching evaluation must be done in a systematic, documented manner,
26   including contributions from the candidate's students and peers. Effective teaching involves:
27
28               •    Command of material
29               •    Effective communication of subject matter
30               •    Development and articulation of appropriate and thorough learning objectives for
31                    each course taught
32               •    Delivery of course content that is appropriate to the level of the course, its
33                    description in the course catalog, and its student audience
34               •    Probing and fair methods of evaluating students
35               •    Success in bringing students to an acceptable level of performance and in
36                    challenging them to grow intellectually and morally
37
38   Instructional activities outside the classroom, such as course development (individual or
39   collaborative), academic advisement, accessibility to students, supervision of independent study,
40   and contributions to meeting departmental instructional needs, are also relevant.
41
42   3.4.2.2 Scholarship, Research, or Other Creative Activities

43
44   Throughout their professional lives, all tenure-line faculty members should engage in scholarship,
45   research, or other creative activities. Each requires disseminating the results of completed projects
46   in academic and artistic arenas outside DePaul.
47

                                                       8
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 48 of 188 PageID #:48

                                                                                               July 1, 2018

 1   The university evaluates untenured tenure-line faculty based on their total output of work.
 2
 3   Scholarship, while including research, is a broader concept. Research traditionally refers to
 4   discovery using the disciplinary methodologies for investigation and production of new
 5   knowledge in the humanities, social and natural sciences, and mathematics. Research is usually
 6   shared through presentations at professional meetings and academic publications. Scholarship is
 7   a broader term encompassing the four separate but overlapping functions of a quality faculty
 8   member: discovery, integration, application, and teaching.
 9
10                •   Original discovery advances knowledge within the context of a disciplinary or
11                    multi-disciplinary field and practice, contributing significantly to knowledge and
12                    the intellectual life of the university. Research falls into the category of
13                    discovery.
14                •   Integration develops knowledge through cross- and multi-disciplinary
15                    investigations, allowing new fields of inquiry to develop.
16                •   The application of knowledge uses research findings in responsible ways to
17                    address contemporary societal problems through interaction with the larger
18                    community.
19                •   The study of teaching experiences leads to the development of better pedagogical
20                    methods and tools.
21
22   Creative activities refer to activities other than scholarship. Creative activities result in products
23   in the fine arts, such as the visual arts, the literary arts, and the performing arts, and their
24   combinations and supportive activities. These can also be addressed as objects of scholarship
25   through any of the four functions listed above.
26
27   Evidence of research, scholarship, or creative activities should include, at a minimum:
28              • A current and complete curriculum vitae
29              • Copies of the project results where feasible
30              • If applicable, documentation sufficient to substantiate the candidate’s
31                   contributions to collaborative projects, as specified in the local academic unit
32                   guidelines
33              • Assessment of the contributions by professional peers and other experts in the
34                   field
35              • Self-assessment concerning scholarly or creative growth and development
36
37   The University evaluates research, scholarship, and creative activities in light of their:
38              • Originality
39              • Contribution to knowledge
40              • Conceptual or artistic sophistication
41              • Intellectual rigor or artistic skills
42              • Effective application of knowledge to address human problems or needs
43              • Effective communication of knowledge to audiences beyond the classroom
44
45   Scholarship or creative activities that cannot be evaluated by these criteria will not be considered
46   for promotion and tenure. An academic unit may evaluate oral presentations or creative activities
47   by various means including (but not limited to) listening to recordings, examining drafts, or
48   soliciting the views of other scholars (including other members of the DePaul faculty) who were
49   in attendance.
50

                                                        9
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 49 of 188 PageID #:49

                                                                                             July 1, 2018

 1   Activities conducted solely within the candidate's classes, or designed merely to keep a candidate
 2   abreast of scholarly development in a field, are considered in evaluating the candidate's teaching,
 3   not in evaluating his or her contributions in scholarship, research, or other creative activities.
 4
 5   3.4.2.3 Service
 6
 7   Service consists of documented activities that
 8               • Benefit the university and its academic units, professional associations, the
 9                   community, or the broader public
10               • Are consistent with the university's mission
11               • Clearly benefit from the expertise of the faculty member -- either the specialized
12                   expertise of the faculty member's field or the professional skills possessed by all
13                   members of the faculty
14
15   Service may be provided to the university, the profession, and the community. The amount and
16   nature of service are correlated with academic rank.
17
18   University service consists of contributions to the enhancement of the institution's internal
19   processes and its relationships with external bodies. All faculty members must serve in their local
20   academic unit (unless assigned to a position such as associate dean that precludes such service).
21
22   Professional service consists of contributions to the organizations or associations of the faculty
23   member's academic discipline or the professoriate. Professional service may have a component of
24   scholarship or creative activities.
25
26   Community service activities contribute to the public welfare outside the institution, consistent
27   with the Vincentian tradition of DePaul University. Activities consistent with a faculty member's
28   expertise but that could be done by someone without that expertise do not qualify as community
29   service. In some instances, it will not be obvious whether an activity counts as community
30   service. In those cases, it is the responsibility of the candidate to make the case demonstrating that
31   the activity qualifies as service as the term is used here.
32

33   3.4.3   Local Academic Unit and College Guidelines
34
35   Local academic units and colleges have the responsibility to adopt written guidelines and policies
36   for tenure-line faculty evaluation. These guidelines have two purposes: (1) they provide unit- or
37   college-specific articulations of university-wide criteria based on the professional discipline,
38   field, or interdisciplinary area, including collaborative work, as applicable; and (2) they describe
39   unit- or college-specific procedures and processes used for promotion and tenure. The guidelines
40   must be consistent with the university’s criteria and procedures specified in this Faculty
41   Handbook. In the absence of approved unit or college guidelines, the guidelines of the higher
42   level will apply.
43
44   The faculty of the local academic unit bear the primary responsibility for developing and
45   amending guidelines. Guidelines should include at least these elements:
46               Criteria
47               a) Statement of discipline-specific articulations for university-wide criteria and
48                    expectations for teaching, research and creative activities, and service

                                                      10
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 50 of 188 PageID #:50

                                                                                            July 1, 2018

 1               b) Specification of standards for different forms of scholarship within the discipline
 2                  (or interdisciplinary field)
 3
 4               Process
 5               a) Uniform policies detailing the process used for evaluations
 6               b) Composition of the personnel committee, if any
 7               c) Policies on remote participation in meetings
 8               d) Explanation of participation by, or exclusion of, faculty who are unavailable at
 9                   the time of the evaluation for reasons such as illness or leaves of absence.
10                   (Reviewers allowed to participate must have read the dossier in advance.)
11               e) Guidance on whether reviewers must have attained at least the rank that the
12                   candidate seeks
13               f) Process for amending guidelines
14
15   College guidelines should reflect the input of their constituent academic units, where applicable.
16
17   The University Board on Promotion and Tenure reviews changes in the guidelines prepared by
18   local academic units and colleges. The UBPT determines whether the guidelines are clear and
19   consonant with the general university-wide criteria and procedures for promotion and tenure. If
20   the UBPT finds local academic unit or college guidelines to be unclear or inconsistent with
21   university requirements, it will inform the local academic unit or college in writing with the
22   expectation that the guidelines will be revised. In the absence of guidelines or if the guidelines
23   have not been approved by the UBPT, the guidelines of the higher level will be used.
24
25   Approved guidelines included in official documents of academic units are binding, as are the
26   university-wide criteria and processes. Should there be inconsistencies in the guidelines and
27   criteria of different evaluation levels, those of the higher level prevail.
28

29   3.4.4   Institutional Considerations
30
31   Merit is not the sole consideration for professional advancement at DePaul University.
32   Institutional need also plays a role in the renewal and tenure of untenured faculty. In planning the
33   number and qualifications of faculty to meet future needs and the resources required to support
34   the faculty, the university may – after consultation with the faculty – limit the number or
35   proportion of tenured positions in the university or in any of its academic units. In such instances,
36   tenure would not be granted regardless of the faculty member’s qualifications and length of
37   service. The university will notify affected faculty members promptly upon the adoption of any
38   such limitation.
39

40   3.5      Process for Tenure and Promotion

41   3.5.1 General Principles
42
43   The following general principles guide promotion and tenure reviews:
44
45   3.5.1.1 Common Processes
46

                                                      11
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 51 of 188 PageID #:51

                                                                                         July 1, 2018

 1        a) There are normally three levels of evaluation prior to the final decision of the provost:
 2           the local academic unit, the college, and the university. In the absence of departmental
 3           or school structures, the local academic unit is the college and thus there are only two
 4           levels: the local academic unit and the university.
 5
 6        b) An individual faculty member may vote or advocate for or against a candidate only at
 7           one level in the review process. Members of UBPT must vote only on the UBPT. In
 8           units where the local academic unit is not the college, college policy must specify
 9           whether college personnel committee members vote at the college or the local
10           academic unit level. However, members of a local academic unit personnel committee
11           may fully participate and vote in both the personnel committee's evaluation and the
12           local academic unit evaluation.
13
14        c) All votes are by secret ballot and the numerical results are recorded. A tie vote will be
15           interpreted as a recommendation against renewal or against an award of tenure or
16           promotion.
17
18        d) Candidates receive the written reports and vote counts at each step in the process
19           promptly as those materials become available. Candidates receive external letters with
20           information identifying the reviewer redacted.
21
22        e) Candidates receive copies of any additions to a dossier.
23
24        f) Each level of evaluation is substantive and judges the candidate on the merits
25           according to the university's criteria and the guidelines of that level of review. In
26           addition to substantive review, reviewers after the initial level consider the method
27           and care of application of the approved guidelines by lower-level unit(s) and the
28           disciplinary expertise of the local academic unit. Relevant issues include matters of
29           stringency, consistency among candidates, and fairness, as well as the implications the
30           decision may have at the college, school, or university level.
31
32        g) All individuals participating in the process at any stage must respect its
33           confidentiality. They must not reveal votes, the names or views of referees, the
34           contents of discussions, or the contents of the dossier to anyone. Intentional or
35           continuing breaches of confidentiality are considered to be serious violations of
36           professional ethics. Local academic units and colleges must take appropriate steps to
37           maintain confidentiality, including during the physical preparation of the dossier and
38           dossier storage. It is unwise to make a broad electronic distribution of the dossier;
39           instead password-protected web sites can be used. All documentation will be retained
40           in accordance with the Records Management policy.
41
42        h) Faculty members should always avoid conflicts of interest in evaluating individual
43           faculty members for appointment, renewal, tenure, or promotion. The university
44           expects the provost, deans, local academic unit administrators, and all other internal
45           faculty reviewers to acknowledge such conflicts openly and to abstain from
46           participation whenever conflicts arise.
47
48        i)   Faculty members receive tenure only upon affirmative award by DePaul University.
49             Each year, eligible tenure-line faculty may apply for tenure and/or promotion. By
50             April 1, the Office of Academic Affairs will notify eligible faculty in writing of the
51             deadline for submitting an application for promotion and tenure or promotion for the

                                                   12
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 52 of 188 PageID #:52

                                                                                            July 1, 2018

 1              following year. The faculty member must submit his or her request to the local
 2              academic unit officer, academic dean, and the Office of Academic Affairs by the
 3              stated deadline, typically May 1.
 4
 5         j)   Requests for tenure submitted before the year of eligibility will not be accepted. If a
 6              faculty member eligible for tenure consideration fails to apply by the application
 7              deadline he or she forfeits the opportunity for tenure consideration and receives a
 8              terminal contract of no more than one year's duration.
 9
10         k) Failure to meet the application deadline for promotion to full professor postpones
11            consideration until the next academic year. There is no limit to the number of times a
12            faculty member may apply for promotion to full professor, except that a candidate
13            may not re-apply in the year immediately following a decision denying promotion.
14
15         l)   The provost will acknowledge receipt of applications for promotion, for tenure, or for
16              promotion and tenure, no later than May 15. For candidates with tenure who are
17              seeking promotion to full professor, the provost will advise all candidates of the right
18              to withdraw an application for promotion at any time, without prejudice to future
19              applications.
20
21         m) Faculty members are normally expected to serve a minimum of three to six years,
22            depending on the practice of their college, in a given rank before promotion to the next
23            rank. Exceptions to the norm are allowed only when the dean and, if one exists,
24            college personnel committee, certify that the candidate’s extraordinary performance,
25            under departmental, school, and college guidelines, warrants early application for
26            promotion.
27
28         n) Candidates may continue through all stages of evaluation, regardless of a negative
29            recommendation at any stage.
30
31
32   3.5.1.2 Guidelines Specific to Multi-Unit Appointments
33
34         a) If a faculty member has a formal appointment in more than one academic unit, the
35            home academic unit specified in the appointment letter evaluates the candidate. The
36            second unit evaluates the candidate if it so chooses, or if requested to do so by either
37            the candidate or the home unit. The second unit conducts an independent evaluation
38            and makes a recommendation based on the candidate’s responsibilities in that unit.
39            The second unit may review the reference letters and student input from the home
40            academic unit. The report of the second unit will be forwarded to the home unit for its
41            consideration and inclusion in the dossier.
42
43         b) A faculty member who changes formal appointments during the period under
44            evaluation shall be evaluated by both academic units. Either unit may, upon request,
45            have access to the other unit's documentation. Each academic unit sends the
46            candidate's supporting documents and the unit's evaluation to the next higher level
47            unit.
48
49         c) A faculty member with a formal appointment in only one department or local
50            academic unit may have formally assigned duties in one or more other units. In

                                                     13
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 53 of 188 PageID #:53

                                                                                          July 1, 2018

1               evaluating the faculty member, the home unit shall invite the other units to submit
2               evaluations, which the home unit will include with its evaluation. At each stage in the
3               review process, the evaluations will receive weight in the approximate portion of the
4               workload assignment to each entity. Ultimately, the recommendation to the next level
5               of review rests with the home academic unit.
6
 7   3.5.1.3 Guidelines for Evaluating Collaborative Work
 8
 9   Collaborative activities within and across units are valued at DePaul. If collaborative
10   work is submitted as part of the dossier, it must be evaluated as part of tenure and
11   promotion review. Individual contributions to collaborative work should be described
12   specifically by the candidate and documented by team members. Evaluators should
13   consider that collaborative work may be especially labor-intensive, may be disseminated
14   in non-traditional forms, and may blur the conventional distinctions between research and
15   teaching and service. Local Academic Units should specify in their guidelines the
16   processes and policies governing the evaluation and weight of collaborative work in the
17   tenure and promotion review.
18

19   3.5.2   Processes Common to All Evaluation Levels
20
21   At all levels of evaluation the following processes must be followed:
22
23           a) Additions to the dossier may be made in accordance with the guidelines in this
24              chapter.
25
26           b) The reviewing body's numerical vote must be reported to all subsequent levels.
27
28           c) All documents considered at each level must be passed on to subsequent levels. The
29              candidate has access to all documents being considered, but the candidate’s copies of
30              the external reviewer letters must have the reviewer’s identifying information
31              redacted.
32
33           d) The local academic unit officer (e.g., department chair) or academic dean, as
34              applicable, informs the candidate of the decision, numerical vote, and all grounds for
35              the decision before transmitting the dossier to the next level.
36
37           e) All decisions or recommendations shall be reported promptly to the academic
38              administrator of the prior level, along with the reasons for any recommendations
39              differing from the prior level’s recommendation.
40
41           f) All tenured faculty members of a candidate’s local academic unit, members of the
42              college personnel committee, and members of the UBPT are permitted and expected
43              to vote by a secret ballot at a meeting in which the candidate’s application is
44              reviewed and discussed, exempting those faculty who may be unable to participate
45              due to approved leaves of absence. Under no circumstances may a vote be cast
46              through a proxy at any level in the retention, promotion or tenure process. However,
47              faculty in absentia may vote only if they use technology that permits simultaneous
48              participation in the review meeting and conveyance of their secret ballot at the time

                                                    14
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 54 of 188 PageID #:54

                                                                                              July 1, 2018

 1               of the vote. Moreover, faculty who vote in absentia are required to have reviewed a
 2               candidate’s materials before the academic unit’s official vote. Only those faculty
 3               having a valid excuse as defined in the unit guidelines may attend and vote using
 4               technology. Likewise, no faculty member is permitted to add his or her vote or
 5               change his or her vote after the votes have been tallied.
 6
 7           g) The report on a recommendation shall fully discuss both strengths and weaknesses in
 8              the record so as to provide an explanation for positive and negative votes. All faculty
 9              participating in the decision will read the final report of the unit’s recommendation
10              and sign one of two forms. One form indicates that the faculty member agrees that
11              the report accurately describes the discussion of the unit. The other form indicates
12              that the report does not accurately describe the unit’s discussion. The faculty
13              member’s signature does not reflect his or her vote. Faculty who sign the form
14              indicating inaccuracy of the report must provide a signed statement, known as a
15              signing statement, explaining why they believe the report does not accurately
16              describe the discussion. In the event a faculty member is unwilling or unable to sign
17              one of the two forms, the report will go forward with an explanation from the person
18              responsible for gathering the signatures.
19
20   3.5.2.1 Signing Statement
21
22   A faculty member who believes that an evaluation level report did not accurately reflect the
23   discussion during deliberation for promotion or tenure must prepare a signing statement. The
24   signing statement explains the individual’s disagreement with the report’s characterization of the
25   meeting. It is restricted to how the evaluating unit or committee report allegedly mischaracterized
26   the discussion. The statement may not present information or opinions about the candidate
27   beyond those offered during the meeting. It need not indicate the author’s position on the
28   candidacy.
29
30   Signing statements must be shared with both the candidate and all faculty members of the unit or
31   committee who were involved in the discussion at issue. Signing statements are due five business
32   days after the recommendation goes to the next level.

33   3.5.2.2 Minority Report
34
35   An allegation that an evaluating unit violated its guidelines, criteria, or processes, or those of the
36   university, takes the form of a minority report.
37
38   A minority report is restricted to how the evaluating unit or committee violated guidelines,
39   process, or criteria. It may not present information or opinion about the candidate beyond that
40   offered during the meeting.
41
42   Minority reports must be shared with both the candidate and all faculty members of the unit or
43   committee. The deadline for the minority report is five business days after the recommendation
44   goes to the next level. The evaluating unit or committee has five business days to respond to the
45   minority report. These documents must be added to the dossier for subsequent levels of review.

46   3.5.3 Local Academic Unit
47

                                                       15
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 55 of 188 PageID #:55

                                                                                             July 1, 2018

 1   The local academic unit is the unit that conducts the first level of review in the promotion and
 2   tenure process. Some colleges are the local academic unit. In other colleges, the local academic
 3   unit might be a school, a department, or a program. A college may have departments that do not
 4   function as local academic units. For example, in the 2012-2013 academic year, the following
 5   colleges functioned as local academic units: College of Communication, College of Law, School
 6   of Music, The Theatre School, and The School for New Learning.

 7   3.5.4    Local Academic Unit Is College
 8
 9   When the local academic unit is the college, the two levels of review are the college and the
10   university. The college must follow uniform, written guidelines describing the evaluation process.
11   Participation in the tenure and promotion review process is limited to tenured faculty.
12
13   3.5.4.1 Personnel Committee (optional)
14
15   A local academic unit may choose to convene a personnel committee consisting of a subset of the
16   tenured faculty of the unit, excluding the dean. The committee must have at least three members.
17   The personnel committee, if one exists, evaluates the candidate, votes by secret ballot, and
18   submits a signed report for the dossier. The personnel committee vote cannot be used in lieu of
19   any full tenured faculty vote.
20
21   3.5.4.2 Tenured Faculty of the College
22
23   The tenured faculty of the local academic unit evaluates the candidate, votes by secret ballot, and
24   provides a report for the dossier. This report may adapt or adopt a personnel committee’s report,
25   but it must reflect the unit’s discussion. Unit guidelines may limit the right to vote on a candidate
26   to tenured faculty who hold a higher rank than the candidate. Members of the unit’s personnel
27   committee vote in the evaluation by the unit’s tenured faculty.
28
29   3.5.4.3 Dean
30
31   The approved procedures of the local academic unit must stipulate whether the dean may attend
32   the meeting of the tenured faculty of the college in the two-level process. If the dean attends, he
33   or she may participate but not advocate or vote. The dean writes a separate report for the dossier
34   expressing his or her evaluation.
35
36   3.5.4.4 Candidate Response to College Review
37
38   After the dean provides the candidate with all reports from the college review, the candidate has
39   the option to write a response which will be placed in the dossier for review by the UBPT. The
40   response, if any, must be submitted to the Office of Academic Affairs and the dean at least two
41   business days prior to the scheduled date of the candidate’s hearing by the UBPT. The hearing
42   must be scheduled to provide the candidate with at least five business days to respond to the
43   report. A response may address only the candidate’s issues or concerns with the college-level
44   reports.
45
46   The next evaluation level is the university level.

                                                      16
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 56 of 188 PageID #:56

                                                                                           July 1, 2018


 1   3.5.5   Local Academic Unit Is Not College
 2
 3   If the local academic unit is not the college, it is typically a department, school, or program
 4   subordinate to a college. The three levels of review are: local academic unit, college, and
 5   university. Each level of review must follow uniform, written guidelines describing the evaluation
 6   process. If there is an insufficient number of tenured faculty available in the local academic unit,
 7   the dean may appoint tenured faculty from related academic units to the review process.
 8   Participation in the tenure and promotion review process is limited to tenured faculty.
 9
10   3.5.5.1 Local Academic Unit Personnel Committee (Optional)
11
12   A local academic unit may choose to convene a personnel committee consisting of a subset of the
13   tenured faculty of the unit. The committee must have at least three members. The local academic
14   unit officer may not be a member but may attend. The personnel committee, if one exists,
15   evaluates the candidate, votes by secret ballot, and submits a signed report for the dossier. The
16   personnel committee vote cannot be used in lieu of a vote by the unit’s entire tenured faculty.

17
18   3.5.5.2 Tenured Faculty of the Local Academic Unit
19
20   The tenured faculty of the local academic unit evaluates the candidate, votes by secret ballot, and
21   provides a report for the dossier. This report may adapt or adopt a personnel committee’s report
22   but must reflect the unit’s discussion. Units may establish written procedures limiting the vote on
23   a candidate to tenured faculty who hold a higher rank than the candidate. Members of the unit’s
24   personnel committee vote as part of the evaluation by the unit’s tenured faculty. If the local
25   academic unit has fewer than five eligible tenured faculty members, the dean, after consultation
26   with members of the unit, will appoint tenured faculty of the appropriate rank to the evaluation
27   committee from related academic units.
28
29   3.5.5.3 Local Unit Academic Officer (Unit Chair or Director)
30
31   The local unit academic officer may participate in the discussion by tenured faculty of the unit,
32   but will not vote on or advocate for or against the candidate’s promotion or tenure. The unit
33   academic officer will write a separate report for the dossier expressing his or her evaluation.
34
35   3.5.5.4 Candidate Response to Local Academic Unit Review
36
37   After the local academic unit officer provides the candidate with all reports from the review, the
38   candidate has the option to write a response which will be places in the dossier for all subsequent
39   levels of review. The response, if any, must be submitted to the dean and the local academic unit
40   officer at least two business days prior to the prior to the scheduled date of the candidate’s
41   hearing by the college personnel committee. The hearing must be scheduled to provide the
42   candidate with at least five business days to respond to the report. A response may address only
43   the candidate’s issues or concerns with the local academic unit’s reports.
44



                                                     17
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 57 of 188 PageID #:57

                                                                                            July 1, 2018

 1   3.5.5.5 College-Level Personnel Committee
 2
 3   In colleges with a college-level personnel committee, this committee conducts a separate
 4   evaluation of the candidate, votes by secret ballot, and writes a report for the dossier. The college
 5   personnel committee is a subset of the tenured faculty from the college with broad representation
 6   from different units within the college. The minimum number of members on any college
 7   personnel committee is five. Only tenure-line faculty may vote in membership elections for those
 8   committees that are elected. The college-level committee must have representation from tenured
 9   faculty at the rank of full professor. Members of the college personnel committee who voted at
10   the local academic unit may not vote at the college level. If so specified in the college’s
11   guidelines, the dean may participate in the meeting of the college personnel committee, but may
12   not vote or advocate for or against a candidate. The report of the college personnel committee is
13   provided to the dean of the college. There is no college-wide tenured faculty vote.

14   3.5.5.6 Dean
15
16   The dean provides a separate evaluation of the candidate for the dossier.
17
18   3.5.5.7 Candidate Response to College Review
19
20   After the dean provides the candidate with all reports from the review, the candidate has the
21   option to write a response which will be placed in the dossier for the UBPT. The response, if any,
22   must be submitted to the Office of Academic Affairs and the dean at least two business days prior
23   to the scheduled date of the candidate’s hearing by the UBPT. The hearing must be scheduled to
24   provide the candidate at least five business days to respond to the report. A response may address
25   only the candidate’s issues or concerns with the college’s reports.
26
27   The next evaluation level is the university review.

28   3.5.6   University Review
29
30   3.5.6.1 University Board on Promotion and Tenure
31
32   The University Board on Promotion and Tenure (UBPT) evaluates the candidate, votes by secret
33   ballot on tenure, promotion, or both and provides a written report summarizing the basis of its
34   recommendation, including the vote count. In evaluating the candidate, the UBPT takes the
35   following steps:
36
37               a. Reviews the full dossier.
38
39               b. Conducts a hearing, with five of the seven appointed faculty members
40                  constituting a quorum. The provost is expected to be present when a candidate is
41                  being reviewed. In exceptional circumstances, a designee may attend in the
42                  provost’s absence. The candidate, the local academic unit officer (when
43                  applicable), and the college dean are expected to appear before the UBPT.
44
45               c. Conducts a substantive review applying current university-wide standards and
46                  criteria for tenure and promotion.
47
                                                      18
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 58 of 188 PageID #:58

                                                                                           July 1, 2018

 1               d. Examines the application of lower-level guidelines to the candidate.
 2
 3               e. Prepares its recommendation, which it shares with the candidate and the provost.

 4   3.5.6.2 Candidate Response to UBPT
 5
 6   The candidate has the option to write a response to the UBPT evaluation which will be added to
 7   the file and sent to the provost for his or her consideration. A response must focus only on issues
 8   or concerns the candidate may have with the UBPT report. The deadline for this response appears
 9   in the calendar.

10
11   3.5.6.3 Provost Decision
12
13   The provost makes the final decision on tenure or promotion. Only in rare instances and for
14   compelling reasons will the provost overturn a promotion or tenure recommendation made by the
15   UBPT.
16
17   If the provost's decision differs from the UBPT recommendation, the provost must prepare a
18   written explanation of the decision and provide it to the UBPT, the candidate, the dean, and the
19   local unit academic officer (if different from the dean).

20   3.5.7 Detailed Procedures
21   3.5.7.1 Committees
22
23   The following rules apply to the various committees conducting reviews for tenure and
24   promotion.
25
26   Only tenured faculty may sit on any committee evaluating a faculty member for tenure or
27   promotion at any level of evaluation; only tenure-line faculty may vote in membership elections
28   for those committees that are elected.
29
30   Except where otherwise provided in this chapter, a local academic unit or college may adopt
31   written standards for its evaluative committees that address tenure and promotion. The standards
32   may address, among other topics:
33       • Committee membership
34       • Criteria for chairing the committee
35       • Rank and status of faculty who may elect members of the committee
36       • Rank of members who may vote on promotion to full professor
37       • Term length for committee membership
38       • Process for election of the committee chair
39
40   3.5.7.2 Local Academic Unit (Not College) Personnel Committees
41
42   Members must be tenured and at least associate rank. The committee must have at least three
43   members. The tenure-line faculty of the local academic unit elect the personnel committee, and
44   the personnel committee elects its chairperson. The local academic unit academic officer may not


                                                     19
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 59 of 188 PageID #:59

                                                                                         July 1, 2018

 1   be a member of this committee. The officer may participate in committee meetings but shall not
 2   advocate for or against the candidate or vote.
 3
 4   3.5.7.3 Tenured Faculty of the Local Academic Unit
 5
 6   All and only tenured faculty of at least associate rank are expected to participate in votes for
 7   tenure and promotion at the local academic unit level. For promotion to full professor, the local
 8   academic unit may limit votes to full professors. If the local academic unit has fewer than five
 9   eligible tenured faculty members, the dean, after consultation with members of the unit, will
10   appoint tenured faculty of the appropriate rank to the evaluation committee from related academic
11   units.
12
13   The tenured faculty of the local academic unit elect a chair to conduct these promotion and tenure
14   meetings and to organize the reports. The chairperson may not be the local academic unit
15   academic officer. If the local academic unit is not the college, the local academic unit officer
16   may participate at promotion and tenure meetings but shall not vote or advocate for or against the
17   candidate. If the local academic unit is the college, college procedures should stipulate whether
18   the dean may attend the meeting of the tenured faculty. If the dean attends, he or she may
19   participate but not advocate or vote for or against the candidate.
20
21   3.5.7.4 College Personnel Committees
22
23   Only tenured faculty may serve on a college personnel committee. College guidelines may limit
24   the membership to full professors. College guidelines should also address how to convene an
25   adequate number of full professors for deciding promotion to full professor. The minimum
26   number of members on any college personnel committee is five. Terms are three years and are
27   staggered. The committee members elect a chairperson for a one-year term. The chairperson
28   conducts meetings of the committee and organizes the committee’s reports. The dean shall not be
29   the chairperson of the committee. The dean may participate in college personnel committee
30   meetings but shall not vote or advocate for or against a candidate.
31
32   3.5.7.5 University Board on Promotion and Tenure
33
34   The UBPT members must be tenured full professors. Associate deans, deans, and local academic
35   unit officers (e.g., department chairs) are ineligible to serve. The seven members of the UBPT
36   serve as representatives of disciplines across the university, not as representatives of their
37   colleges. Members are selected by open nominations and self-nominations across colleges,
38   reviewed by Faculty Council Committee on Committees, and interviewed and elected by Faculty
39   Council. Terms are for three years and are staggered. The UBPT members elect a chairperson
40   annually. The provost or his or her designee is expected to be present at all UBPT meetings where
41   candidates are reviewed; he or she shall not vote or advocate for or against any candidate.
42
43   The UBPT has two additional responsibilities. First, it reviews changes to evaluation guidelines,
44   criteria and procedures developed by local academic units, departments, schools, and colleges for
45   clarity and consonance with university-wide criteria. Second, at the conclusion of each year’s
46   proceedings, the UBPT shares any recommendations it may have with the provost regarding the
47   board’s future functioning.
48

                                                    20
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 60 of 188 PageID #:60

                                                                                             July 1, 2018

 1   The provost and the chair of the UBPT refer any policy matter raised by UBPT members to the
 2   Faculty Council; the provost also makes available to the full faculty an annual statistical summary
 3   of the university’s final tenure and promotion decisions.
 4

 5   3.6       Materials
 6

 7   3.6.1 Dossier
 8
 9   3.6.1.1 Items Supplied By Candidate
10
11   A candidate for promotion and/or tenure supplies the following materials:
12
13         •   Complete professional curriculum vitae, paginated with the candidate's name on each
14             page
15         •   A statement of up to 3,000 words in which the candidate emphasizes those achievements
16             or qualifications to which evaluators should particularly attend
17         •   Evidence of collaborative work, if applicable
18         •   Evidence of teaching effectiveness beyond course evaluations and peer reviews,
19             including, at a minimum, selected syllabi, course assignments, and exams
20         •   Evidence of service, including, at a minimum, description of individual contributions and
21             supporting documentation such as letters from committee chairs
22         •   Other evidence he or she may wish to submit, e.g., awards and special recognitions
23         •   A single copy of articles, papers, published manuscripts, video and audio recordings, and
24             other examples of scholarship and creative activities
25
26   3.6.1.2 Items Supplied By Academic Unit and College
27
28   The local academic unit and college committee add the following materials to the dossier:
29
30         •   Local academic unit and college guidelines
31         •   The written recommendation(s) from the reviews conducted at each level, including
32             signature forms
33         •   Signing statements and minority reports, if any
34         •   Candidate responses, if any
35         •   Data obtained by the college through the student input instrument
36         •   Documentation that substantiates according to the local academic unit guidelines, and
37             with sufficient detail, the faculty member’s contributions to any collaborative work
38             submitted in the Dossier.
39         •   For tenure, an evaluation of the candidate’s scholarship, research, and/or other creative
40             activities by at least two external experts
41         •   For promotion to full professor, an evaluation of the candidate’s scholarship, research,
42             and/or other creative activities by a minimum of three external experts
43         •   For tenure decisions, all teaching evaluations for all courses. For promotion, all teaching
44             evaluations while in current rank
45         •   Internal peer reviews of teaching, if any

                                                       21
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 61 of 188 PageID #:61

                                                                                           July 1, 2018

 1
 2   Review is limited to these items, unless the local academic unit approves any additions to the
 3   dossier. Unsolicited material will not be added to the dossier.
 4
 5   3.6.1.3 Additions to the Dossier
 6
 7   Because of the length of the review process, it is possible that a candidate's record may change
 8   significantly or that other information pertinent to a case may come to light during the course of
 9   the review.
10
11   After the initial submission of the dossier to the local academic unit, the candidate may request
12   the addition of new information to the dossier at any level of the review process prior to the final
13   vote by the UBPT. The request for additions to the dossier must be made to the local unit
14   academic officer and must include supporting documentation to verify the accuracy of the new
15   information. The local academic unit officer must rule on the request within five business days of
16   receiving it.
17
18   The local unit academic officer will determine whether the new information should be added to
19   the dossier based on one or more of the following criteria:
20
21       •   The new information constitutes an update to the status of scholarly or creative work
22           already mentioned in the dossier.
23       •   The new information constitutes a significant development, such as the announcement of
24           a major award or recognition, related to the candidate’s work already reported in the
25           dossier.
26       •   The new information is not related to work previously reported in the dossier but, in the
27           judgment of the local unit academic officer, may have significant impact on the outcome
28           of the case.
29
30   The local academic unit officer of the originating unit must formally transmit all new material
31   approved for addition to the dossier directly to the level at which the case is currently under
32   review and include with the new material an explanation of the reasons for the addition and at
33   what level of review the new information became available. The entity currently reviewing the
34   case should add these new items to the candidate's dossier, evaluate them along with the rest of
35   the dossier, and provide them to subsequent levels of review.
36
37   The local academic unit officer shall also supply copies of the explanatory memorandum to the
38   candidate and to the individual in charge of each level already completed at the time the material
39   is added.
40

41   3.6.2 External Letters
42
43   By June 1, candidates must submit to the local academic unit officers their CV and selected
44   publications/documentation of creative activities for transmittal to external reviewers. Local
45   academic units should identify an initial list of potential external reviewers by June 15. Local
46   academic units will ask external reviewers to prepare letters over the summer for receipt prior to
47   candidate review in the fall.
48

                                                     22
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 62 of 188 PageID #:62

                                                                                            July 1, 2018

 1   3.6.2.1 Authors of External Letters
 2
 3   Local academic units should obtain letters from persons whose judgment is respected in the
 4   candidate’s field of expertise and who can provide an impartial assessment of the candidate’s
 5   scholarship or creative activities. The candidate may nominate external reviewers. The local
 6   academic unit may select from the candidate's nominations or from other sources. When
 7   identifying external reviewers, candidates and committees should take into account both the
 8   objectivity of the reviewer and the reviewer's rank, reputation, and stature. The local academic
 9   unit has full discretion in selecting external reviewers.
10
11   If a candidate has done collaborative work, a separate set of letters can be solicited and submitted
12   from collaborators in addition to, but not as a substitute for, the external review letters. The
13   university's letters to collaborators should request that they describe the division of labor and
14   nature of the collaborative effort.
15
16   3.6.2.2 External Letter Contents

17
18   The solicitation letter to a potential reviewer should be neutral, asking only for an objective
19   assessment of the candidate’s research or creative activities and requesting that the reviewer
20   eschew advocacy for or against tenure and promotion. The solicitation letter should also ask the
21   reviewer to explain the nature of the reviewer’s relationship to the candidate. The letter should
22   ask the evaluator to cover the following general ground:
23
24       •   the nature of the evaluator’s professional interactions with the candidate
25       •   the quality of the candidate’s work
26       •   the impact of the candidate’s work
27
28   Readers will disregard any portions of an external letter advocating for or against tenure and
29   promotion.

30   3.6.2.3 Confidentiality of External Letters
31
32   Under Illinois state law, a candidate may see the contents of his or her personnel file, with an
33   exception applicable to external review letters. To ensure that reviewers provide fully candid
34   assessments, the university protects the identity of the external reviewers. Therefore, any citations
35   of the external review letters in department or chair reports and the reports of subsequent
36   reviewing levels must be redacted, eliminating any and all information that would identify the
37   reviewer to the candidate. Local academic units must also ensure that external review letters
38   given to the candidates are redacted to protect the authors’ identities.
39
40   3.6.2.4 Suggested Sample Letter
41
42   Dear Dr. AA:
43
44   As you are a recognized authority in your field, I am writing to request your assistance. Dr. BB is
45   due to be reviewed for promotion to Associate Professor in academic year YYYY-YYYY. I
46   solicit your evaluation of the research [creative activities] of Dr. BB. Please only evaluate the
47   candidate’s research or creative activities and refrain from rendering a judgment on whether the

                                                      23
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 63 of 188 PageID #:63

                                                                                            July 1, 2018

 1   candidate should be promoted or tenured. Your identity will be kept confidential to the extent
 2   legally practicable.
 3
 4   In particular, please address the following:
 5
 6       •   the quality of the publications or creative activities of the candidate
 7       •   the impact of the candidate’s work
 8       •   the quality of the journals in which the candidate has published
 9       •   the nature of your professional interaction with the candidate, if applicable, and
10       •   comments, should you have any, of the candidate’s collaboration with other scholars in
11           the field.
12
13   To assist in your evaluation, I am enclosing the following information: Dr. BB’s latest curriculum
14   vitae; the three papers or book manuscript listed below, selected by Dr. BB; and a brief summary
15   of the department's [local academic unit’s] promotion criteria.
16
17   Although Illinois state law allows employees to view their personnel files, there is an exception
18   for external review letters. Any information that would identify you will be redacted from all
19   documents seen by the candidate.
20
21   I realize that this information is rather extensive and will require considerable effort on your part
22   to review. Your assistance in helping us evaluate Dr. BB’s credentials will be greatly appreciated
23   and will constitute an important element in the overall evaluation. I would be very grateful if you
24   could respond to us in writing no later than [DATE]. If possible, kindly send your reply, along
25   with a copy of your most recent CV, electronically to ........@depaul.edu as an attachment.
26
27
28   Sincerely,
29   DD
30   Chair
31   Personnel Committee
32   [Name of Dept. and Unit]
33   Enclosures: [List the selected works]
34

35   3.6.3 Student Input
36
37   Student input must be part of a candidate’s dossier. Committees will acquire student input from
38   course evaluations and information collected through an instrument such as a survey. The college
39   will design the instrument with student input. The instrument will generally solicit opinions from
40   one or more of the following groups: alumni, past students who have taken a class from the
41   candidate, student advisees, or students who have been supervised by the candidate in research
42   projects or independent study.
43
44   3.6.3.1 Student Input Instrument
45
46   Each college personnel committee, or in the absence of a college-level committee, the local unit
47   personnel committee, shall have an instrument for collecting data from students, a process of
48   gathering data, and a template for reporting the results. These elements must be created by a

                                                      24
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 64 of 188 PageID #:64

                                                                                         July 1, 2018

 1   committee of at least two students (preferably including both graduate and undergraduate) and at
 2   least two tenured faculty members.
 3
 4   The instrument will be used to gather additional data from students beyond the standard course
 5   evaluations. The report should clearly specify:
 6
 7         •   the type of methodology used for data collection and analysis
 8         •   the targeted groups surveyed, and
 9         •   the questions asked of survey participants.
10
11   The college personnel committee must approve the instrument, process, report template and any
12   subsequent modifications. Before approval, the college personnel committee should solicit and
13   consider input from the college’s local academic units.

14   3.6.3.2 Evaluation and Submission of Student Input Data
15
16   The college bears responsibility for data collection. A student review committee then analyzes
17   data collected via this process for each promotion and tenure candidate, as well as aggregate
18   information on course evaluations provided by the unit. The student review committee consists of
19   up to three students, none of whom is currently enrolled in a class with the candidate under
20   review. After analyzing the collected data, the review committee provides a written report, along
21   with all the raw data, to the personnel committee of the local academic unit and to the candidate.
22   The student input data becomes part of the candidate’s dossier. The personnel committee may
23   request a meeting with a representative from the student review committee, if the committee
24   deems it necessary.
25
26   Once student representatives furnish their report to the local academic unit, they do not appear
27   before subsequent evaluative bodies. The student report will be forwarded with other promotion
28   and tenure materials to each review level.
29

30   3.7       Appeal
31
32   Appeal procedures for a tenure-line faculty member who has been reviewed for tenure,
33   promotion, or promotion and tenure by the University Board on Promotion and Tenure
34   are found in Chapter 5 Section 5.1.2.3.
35
36




                                                      25
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 65 of 188 PageID #:65

                                                                                   July 1, 2018


1   3.8 Schedule for Informal and Formal Reviews
2
3

                     PROBATIONARY REVIEWS FOR TENURE-LINE FACULTY
                          WITH SIX-YEAR PROBATIONARY PERIOD*

                                                                          Notice to Faculty
    Year at DePaul           Timing and             Type of Review       Member of Renewal
                           Contract Year                                   or Nonrenewal
                        Winter quarter of                                March 1
                        first year at DePaul, May be informal or
           1st          for Year 2 contract      formal
                        renewal
                        Fall quarter of          One of these 2            December 15
           2nd          second year at           reviews must be
                        DePaul, for Year 3       formal; the other may
                        contract renewal         be informal or formal.
                        Spring quarter of                                  June 30
                        second year at
                        DePaul, for Year 4
                        contract renewal
                        During third year at May be informal or            June 30
                        DePaul, with timing formal
           3rd          per college’s
                        schedule, for Year 5
                        contract renewal
                        During fourth year       Formal                    June 30
                        at DePaul, with
           4th          timing per college’s
                        schedule, for Year 6
                        contract renewal
                        During fifth year at     May be informal or        June 30
                        DePaul, with timing formal. Must be
           5th          per college’s            formal if non-
                        schedule, for year 7 reappointment is
                        contract renewal         realistic possibility.
                        Sixth Year at            Promotion and             June 30
           6th          DePaul, with timing Tenure Review
                        per Faculty
                        Handbook calendar
4   *The contract renewal schedule for tenure-line faculty who come in with years of credit
5   towards tenure is the same as for other tenure-line faculty, but the year of the promotion
6   and tenure review varies. The initial faculty contract stipulates the year of the promotion
7   and tenure review.


                                                 26
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 66 of 188 PageID #:66

                                                                                              July 1, 2018


 1   3.9     Schedule for Promotion and Tenure
 2
 3   3.9.1 University Promotion and Tenure Schedule
 4
 5   The following is the suggested schedule for the university promotion and tenure process.
 6   Whenever possible, the university will abide by the proposed timetable. Any changes to this
 7   calendar must provide at least the allotted time period for candidate responses, minority reports,
 8   and signing statements.
 9
10   April 1
11   Letter of notification as to the eligibility to apply for promotion and tenure sent to the faculty
12   member from the provost
13
14   May 1
15   Letter requesting consideration for promotion and/or tenure submitted by the faculty member to
16   the provost, the academic dean, and the head of the academic unit
17
18   May 15
19   Provost acknowledges receipt of applications for promotion, for tenure, or for promotion and
20   tenure.
21
22   June 1
23   Candidate provides CV and selected publications/documentation of creative activities to local
24   academic unit officers for submission to external reviewers
25
26   June 15
27   Local academic unit identifies an initial list of potential external reviewers
28
29   First day of fall quarter
30   Candidate’s complete materials due to the local academic unit
31
32   January 15
33   Report from the academic unit submitted to the academic dean and to the candidate.
34
35   January 31
36   Report from the academic dean and the academic unit of the following colleges and schools
37   submitted to the Office of Academic Affairs and to the candidate
38
39   • College of Communication
40   • College of Computing and Digital Media
41   • College of Law
42   • School of Music
43   • School for New Learning
44   • The Theatre School
45
46   March 1
47   Reports from the academic deans of the College of Commerce and the College of Education and
48   all relevant materials submitted to the Office of Academic Affairs and to the candidate
49
50   March 15

                                                       27
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 67 of 188 PageID #:67

                                                                                        July 1, 2018

 1   Reports from the academic deans of the College of Liberal Arts & Social Sciences and the
 2   College of Science and Health and all relevant materials submitted to the Office of Academic
 3   Affairs and to the candidate.
 4
 5   Winter/Spring Quarter
 6   University Board on Faculty Promotion and Tenure meets with faculty candidates
 7
 8   Five business days from the last UBPT meeting but no later than May 15
 9   UBPT reports due to candidates
10
11   Two weeks from the date UBPT reports are sent to candidates
12   Optional candidate response due to UBPT
13   UBPT report and all relevant materials for all candidates submitted to provost
14
15   June 15
16   Decision of the university provost
17   Notification to candidate of the provost’s decision follows in a timely fashion
18
19




                                                     28
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 68 of 188 PageID #:68

                                                                                                                               July 1, 2018


 1   CHAPTER 4. DISCIPLINARY ACTION, SUSPENSION,
 2   TERMINATION, RESIGNATION, AND RETIREMENT
 3
 4   4.1 Overview ....................................................................................................................... 3
 5   4.2 Nonrenewal of Non-Tenured Tenure Line Faculty ...................................................... 3
 6   4.3 Tenured Faculty ............................................................................................................ 5
 7   4.4 Disciplinary Actions Including Dismissal or Suspension for Misconduct ................... 5
 8      4.4.1 Misconduct ............................................................................................................. 5
 9      4.4.2 Categories of Disciplinary Sanctions: .................................................................... 6
10      4.4.3 Initiation of Disciplinary Actions in All Disciplinary Cases Involving Faculty: .. 6
11      4.4.4 Formal Hearing in Cases Involving Major Sanctions Against Tenure-Line
12      Faculty............................................................................................................................. 7
13          4.4.4.1 Initiation of a formal hearing .......................................................................... 7
14          4.4.4.2 Rules and procedures for the Hearing Committee .......................................... 7
15      4.4.5 Appealing the Decision of the Hearing Committee in Cases Involving Major
16      Sanctions Against a Tenure-Line Faculty Member ........................................................ 9
17   4.5 Emergency Suspension ................................................................................................. 9
18   4.6 Termination Due to Financial Exigency ..................................................................... 10
19      4.6.1 Financial Exigency............................................................................................... 10
20      4.6.2 Provost Statement ................................................................................................ 10
21      4.6.3 Financial Exigency Committee ............................................................................ 11
22      4.6.4 Retrenchment Committee .................................................................................... 12
23      4.6.5 Termination Committee(s) ................................................................................... 13
24      4.6.6 University Obligations upon Termination of Tenured Faculty............................ 14
25      4.6.7 Appeal of Termination ......................................................................................... 15
26   4.7 Termination of Tenured Faculty Due to Discontinuance or Substantial Reduction of
27   an Academic Unit or Program .......................................................................................... 15
28      4.7.1 Step 1 ................................................................................................................... 16
29      4.7.2 Step 2 ................................................................................................................... 16
30      4.7.3 Step 3 ................................................................................................................... 16
31      4.7.4 Step 4 ................................................................................................................... 17
32      4.7.5 Step 5 ................................................................................................................... 17
33      4.7.6 University Obligations upon Termination of Tenured Faculty............................ 18
34      4.7.7 Appeal of Termination ......................................................................................... 19
35   4.8 Termination of Tenured Faculty Due to Medical Leave Exceeding Thirty-Six Months
36   ........................................................................................................................................... 19

                                                                           1
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 69 of 188 PageID #:69

                                                                                                                      July 1, 2018


1   4.9 Resignation ................................................................................................................. 20
2   4.10 Retirement ................................................................................................................. 20
3




                                                                     2
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 70 of 188 PageID #:70

                                                                                            July 1, 2018


 1   CHAPTER 4. DISCIPLINARY ACTION, SUSPENSION,
 2   TERMINATION, RESIGNATION, AND RETIREMENT
 3   4.1 Overview
 4
 5   This chapter summarizes the policies and processes to be followed in disciplinary cases involving
 6   faculty as well as those governing the termination of faculty members. Every faculty member is
 7   entitled to fair and consistent decision-making procedures as a protection against violations of
 8   academic freedom or arbitrary adverse decisions. Tenured faculty may be dismissed only under
 9   provisions set out in this Handbook.
10
11   The term “appointment” refers to the initial contract issued to all faculty. The terms
12   “reappointment” and “non-reappointment” apply to full-time non-tenure line faculty (see Chapter
13   2). The terms “renewal” and “nonrenewal” apply to non-tenured tenure-line faculty.
14
15   Reviews and decisions for appointment, reappointment, renewal, promotion, and tenure are
16   separate actions. Appointment does not guarantee reappointment or renewal, nor does
17   appointment at any rank confer tenure, except where specifically provided in the contract.
18   Promotion at any time from any rank to any other rank does not confer tenure.

19   4.2 Nonrenewal of Non-Tenured Tenure Line Faculty
20
21   When deciding whether to renew the contract of a non-tenured tenure-line faculty member the
22   university follows two general principles:
23
24       1. To select, given available resources, faculty members who will best contribute to its
25          distinctive goals and academic mission. Consequently, the university has the authority
26          and discretion, within the limits of academic freedom, to determine which non-tenured
27          tenure-line faculty members will be retained.
28
29       2. To have no reasonable doubt as to the faculty member’s qualifications for tenure before it
30           reaches a favorable decision on the renewal that results in tenure. The quality of
31           academic programs and therefore the good of the university require careful selectivity in
32           renewal based on the individual faculty member’s qualifications and the needs of the
33           university. Anything that undermines the selective process erodes tenure and quality.
34
35   Non-tenured tenure-line faculty members are subject to an annual probationary review (see
36   Chapter 3). Renewal decisions are made in conjunction with the annual probationary review.
37   Although there is no guarantee of renewal, non-tenured tenure line faculty are entitled to
38   consideration for renewal. Nonrenewal decisions must be based on criteria as described in this
39   Faculty Handbook, and selected from those listed below:
40
41       1. Teaching and learning;
42       2. Scholarship, research, or other creative activities;
43       3. Service;
44       4. Professional advancement, such as the completion of a terminal degree or certificate.
45          This criterion is especially applicable when there is a particular interest or a previous
46          understanding with the faculty member regarding this advancement;

                                                      3
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 71 of 188 PageID #:71

                                                                                           July 1, 2018

 1       5. Responsible participation in university processes and activities that are generally
 2          considered faculty responsibilities;
 3       6. Change in academic program, such as:
 4               o   termination or reduction in size of the academic program to which a faculty
 5                   member is assigned;
 6               o   change in an area of specialization or in emphasis in a program;
 7       7. Financial conditions of the university as a whole or in any particular part, requiring
 8          reduction in the size of the faculty;
 9       8. Professional and ethical conduct.
10
11   Nonrenewal may rest on a single criterion or a combination of several criteria, reflecting the
12   faculty member’s role in the academic unit and the needs of the university. The rationale for the
13   renewal decision must be explained and supported with evidence and with reference to the
14   appropriate criteria.
15
16   The dean and the faculty of the local academic unit must follow the procedures specified in
17   Chapter 3 in making renewal recommendations. Every faculty member in an academic unit is
18   entitled to be judged according to consistent criteria and documentation. Conflicts of interest must
19   be avoided in all faculty evaluations. Any judgment based on a faculty member’s ideological and
20   political positions is a violation of academic freedom.
21
22   As detailed in Chapter 3, the local academic unit normally makes a recommendation on annual
23   renewal and nonrenewal. If the dean does not concur in the recommendation of a local academic
24   unit, the dean shares his or her recommendation with the local academic unit. The local academic
25   unit may appeal the dean’s recommendation to the provost. In such cases, the dean and the local
26   academic unit must provide the provost with written reasons for their respective positions. The
27   provost makes the final decision and reports it to the candidate. A faculty member who is not
28   renewed may file an appeal. (See Chapter 5).
29
30   The non-tenured tenure-line faculty member is entitled to:
31
32   (a) an opportunity to submit materials supporting renewal. The non-tenured tenure-line faculty
33   member will be notified at least 28 calendar days before the local academic unit’s review. The
34   candidate must submit supporting materials to the local academic unit officer at least 14 calendar
35   days prior to the local academic unit review;
36
37   (b) written notification of the decision on renewal. The notification must include the reasons for
38   the decision. A notification to renew should include an assessment of the faculty member’s
39   qualifications, noting those conditions which should be fulfilled for future renewal or tenure. A
40   notification of nonrenewal must include the reasons for the decision, the faculty member’s appeal
41   rights, and the procedures for such appeals as described in Chapter 5.
42
43   The university follows the AAUP guidelines for notice of renewal. Notice of nonrenewal, or of
44   intention not to recommend renewal, should be given in writing in accordance with the following
45   standards and the calendar specified in Chapter 3.
46



                                                      4
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 72 of 188 PageID #:72

                                                                                              July 1, 2018

 1   1. On or before March 1 of the first academic year of service, if the appointment expires at the
 2      end of that year; or, if a one year appointment terminates during an academic year, at least
 3      three (3) months in advance of its termination.
 4   2. On or before December 15 of the second academic year of service, if the appointment expires
 5      at the end of that year; or, if an initial two year appointment terminates during an academic
 6      year, at least six (6) months in advance of its termination.
 7   3. At least twelve (12) months before the expiration of an appointment after two (2) or more
 8      years in the institution. Notices of reappointments and contract renewal are based on the
 9      university’s annual budget cycle.
10
11   Notification by these dates shall constitute sufficient notification for not offering another contract
12   even though appeal and subsequent review might mean that the final decision is rendered less
13   than a year before the end of the final contract.
14
15   A non-tenured tenure-line faculty member informed that his or her contract is not to be
16   renewed may appeal the decision not to renew. See Chapter 5, Appeals and Grievances.
17

18   4.3 Tenured Faculty
19
20   Tenure creates the presumption of continuing employment. Tenured faculty may be dismissed
21   only under provisions set out in this handbook. Tenured faculty are not renewed annually.
22
23
24   4.4 Disciplinary Actions Including Dismissal or Suspension for Misconduct

25   4.4.1 Misconduct
26   The university’s response to allegations of faculty misconduct may vary according to the nature
27   of the misconduct, its seriousness, its impact on the university’s reputation or the well-being of
28   other members of the university community, and any prior record of misconduct by the faculty
29   member. Disciplinary sanctions may apply to any full-time faculty member, including, but not
30   limited to, all tenure-line faculty. Faculty members who hold administrative appointments are
31   subject to these provisions with respect to their role as faculty members.
32
33   Misconduct includes, but is not limited to, violations of university policies, including the Faculty
34   Handbook and anti-discrimination and anti-harassment policies; violations of academic or
35   scholarly integrity; a pattern or practice of failing to meet university contractual obligations; or a
36   pattern of extreme intimidation and aggression towards other members of the university
37   community.
38
39   Disciplinary proceedings are reserved for situations that warrant the imposition of a major or a
40   minor sanction. Inadequate performance in teaching, scholarship/research/creative activities, or
41   service that does not rise to the level of misconduct must be dealt with during the standard
42   processes for faculty review and/or reappointment/renewal.
43
44   All procedures are to be carried out as expeditiously as is reasonably possible. All time guidelines
45   in this section refer only to calendar or business days within regular academic terms — Fall,
46   Winter, and Spring quarters or Fall and Spring semesters— and are to be construed as
47   recommended maximums.


                                                       5
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 73 of 188 PageID #:73

                                                                                          July 1, 2018


 1   4.4.2 Categories of Disciplinary Sanctions:
 2
 3       •   Minor sanctions: sanctions short of suspension or dismissal
 4       •   Major sanctions: suspension or dismissal
 5

 6   4.4.3 Initiation of Disciplinary Actions in All Disciplinary Cases Involving Faculty:
 7
 8       1. The dean initiates an investigation of alleged faculty misconduct, except in situations
 9          where initiation of disciplinary action is based on OIDE findings, in which case the dean
10          will work in consultation with OIDE.
11       2. The dean should attempt to resolve the issue through an informal process resulting in
12          both parties agreeing with the outcome.
13       3. If informal resolution fails, the dean will present the faculty member with a statement of
14          charges. The faculty member will be provided an opportunity to submit a rebuttal within
15          two weeks of the presentation of the statement of charges. If the faculty member
16          perceives that the dean has a conflict of interest, he or she may simultaneously request in
17          writing that the dean appoint a designee. The dean may deny the request with written
18          reasons.
19       4. After the statement of charges is presented, either party may invite a DePaul colleague to
20          act as an advisor. The advisor may attend but not participate in any meeting related to the
21          case. Within four weeks of the presentation of the charges, the dean or the designee will
22          conduct a detailed review of the charges and the rebuttal, if any, and prepare a report.
23       5. The faculty member may examine the report and any evidence referenced in the report
24          and will be given two weeks to provide a final statement before a decision is reached.
25       6. In all cases, the burden of proof is with the dean and a recommendation for sanctions
26          must be supported by a preponderance of evidence.
27       7. The dean shall make a decision within eight weeks of the presentation of the charges.
28          This decision may be one of the following: (1) to dismiss the case; (2) to impose a minor
29          sanction; or (3) to refer the case to the provost for major sanctions.
30
31   The dean shall file with the office of the provost the statement of charges, the faculty member’s
32   rebuttal, the report, the final statement by the faculty member and the dean’s own written
33   decision. The office of the provost shall maintain this information
34
35   In cases involving minor sanctions:
36   The dean makes the decision on the sanctions to be imposed. The faculty member may grieve the
37   decision according to the grievance procedures of Chapter 5. To the extent possible, the dean and
38   the provost will not release any information about the sanctions.
39
40   In cases involving major sanctions:
41   If the dean’s written decision includes a recommendation for major sanctions, the provost (or
42   designee) will conduct a detailed review of the charges and any evidence provided by the parties
43   at the college level. The provost (or designee) may interview the parties or consult additional
44   experts and request additional evidence from the parties.
45
46   The provost will make a decision within ten weeks of the presentation of the statement of the
47   charges.
48
49   The provost’s decision will be one of the following:

                                                      6
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 74 of 188 PageID #:74

                                                                                            July 1, 2018

 1
 2       1. dismiss the case; or
 3       2. issue a minor sanction; or
 4       3. (in the case of term faculty only) impose a major sanction without a formal hearing (in
 5          this case, the term faculty member has the right to appeal to the Faculty Committee on
 6          Appeals according to procedures in Chapter 5); or
 7       4. (in the case of tenure-line of faculty) refer the case for a formal faculty hearing with a
 8          recommendation for a major sanction (see below for detailed procedure).

 9   4.4.4 Formal Hearing in Cases Involving Major Sanctions Against Tenure-Line
10   Faculty
11
12   4.4.4.1 Initiation of a formal hearing
13       1. The provost will notify the faculty member of the intent to refer the case for a formal
14            faculty hearing with a recommendation for a major sanction. The faculty member may
15            waive the right to the hearing and choose to have the case decided by the provost. In that
16            case, the provost’s decision will be final and may not be appealed or grieved further.
17            Otherwise, the provost will initiate a request for a formal Hearing Committee and appoint
18            a designee to serve as complainant (“university representative”) in the disciplinary
19            proceeding. If a conflict of interest is perceived, the faculty member may request, with
20            justification, a different university representative which can be denied by the provost with
21            written reasons.
22       2. The university representative must file a detailed statement of charges with the Faculty
23            Council President, a copy of which will simultaneously be provided to the faculty
24            member.
25       3. The faculty member will have four weeks to submit a written response to the charges
26            once they have been filed with Faculty Council.
27       4. The university representative will forward the following information to the Hearing
28            Committee: (a) the statement of charges; (b) the response; (c) a list of individuals who
29            may have pertinent information about the case; (d) and the records of any earlier
30            investigations or decisions.
31       5. The burden of proof rests with the university. The charges against the faculty member
32            must be established by a preponderance of evidence.
33
34   4.4.4.2 Rules and procedures for the Hearing Committee
35       1. The Hearing Committee will be comprised of three tenured faculty members selected in
36           the following manner: Faculty Council shall identify a panel of nine tenured faculty
37           members not affiliated with the college or school of the faculty member. Faculty Council,
38           in conjunction with both parties will develop a process for interviewing the nine selected
39           faculty members. In alternating fashion, with the university going first, each party
40           excludes three members from the panel. The remaining members of the panel constitute
41           the Hearing Committee. The committee shall select its own chair.
42       2. The Hearing Committee shall not disclose the evidentiary record, including deliberations
43           and findings, except to those with a legitimate need to know.
44       3. The Hearing Committee may attempt an informal resolution of the case before
45           proceeding to a formal hearing. If it cannot resolve the matter informally, then it will
46           schedule a formal hearing.
47       4. The university will assume all costs directly incurred by the Hearing Committee.
48       5. The Hearing Committee will conduct a prehearing meeting with the faculty member and
49           the university representative to clarify the issues, stipulate facts, finalize the list of

                                                      7
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 75 of 188 PageID #:75

                                                                                          July 1, 2018

 1           individuals who may have information relevant to the hearing, provide for the exchange
 2           of documentary or other information, and identify other appropriate objectives to make
 3           the hearing fair, effective, and expeditious. The committee will provide both parties with
 4           a written record of its decisions.
 5     6.    The chair of the Hearing Committee will notify all concerned parties of the time and
 6           location of the hearing. Notice of the hearing must be in writing and made at least two
 7           weeks prior to the hearing. Time extension or rescheduling requests by the faculty
 8           member or the university representative may be granted by the chair for good reason.
 9     7.    At any time before the start of the hearing, the faculty member may choose not to
10           participate in person but may choose to submit a written response to the specific charges.
11           In the event the faculty member does not participate in person he or she may still deny
12           the charges or assert that the charges do not support a finding for a major sanction.
13     8.    The hearing will proceed in the absence of either the faculty member or the university
14           representative who fails to appear at the hearing after receiving notification. Only
15           circumstances that are beyond a party’s control and that prevent a party’s attendance at
16           the hearing will constitute good reason to reschedule the hearing. The Hearing
17           Committee will make the determination as to whether there is good reason for the
18           absence.
19     9.    The Hearing Committee (on its own or at the request of either party) may invite persons
20           from inside or outside the university to give testimony relevant to the matter. University
21           personnel will make every effort to cooperate with the committee in securing witnesses
22           and making evidence available. The parties shall have the right to cross-examine all
23           witnesses.
24     10.   The faculty member may receive the assistance of counsel of her or his choosing and at
25           her or his cost. If the faculty member employs an attorney for the hearing, and the
26           decision is not for a major sanction, the University will reimburse the faculty member for
27           at least one-half of the reasonable legal expenses, the precise proportion to be decided by
28           the Hearing Committee, depending on the degree to which the University case had merit.
29     11.   All hearings are closed to the public. The Hearing Committee, at its sole discretion, may
30           remove participants in the hearing who disrupt the process.
31     12.   The hearing will be transcribed. At the conclusion of the hearing, the parties shall have
32           unrestricted access to the full evidentiary record and a copy of the complete transcript.
33           The parties will be given a reasonable period of time, specified by the committee, to
34           examine this record. After examining the record, the faculty member and the university
35           may file closing statements, copies of which will be provided by the chair to the other
36           parties.
37     13.   Subsequent to filing the closing statements, the Hearing Committee will deliberate in a
38           closed session.
39     14.   The findings of the Hearing Committee may be only one of the following: (1) adequate
40           cause for dismissal, (2) adequate cause for suspension, (3) adequate cause for a minor
41           sanction, or (4) adequate cause has not been established for major or minor sanctions. If
42           the finding is for a sanction other than dismissal, the Hearing Committee shall include in
43           its report recommendations for appropriate sanctions.
44     15.   The findings and the decision of the Hearing Committee on appropriate sanctions must be
45           supported by a majority vote and be specified in a written report. The chair of the
46           Hearing Committee will submit the report to the provost and the faculty member.
47     16.   The provost (or president if the provost has a conflict of interest) may either accept the
48           decision of the Hearing Committee or resubmit this decision to the committee with
49           specific objections. In the latter case, the committee will then reconsider only points to
50           which the provost has objections, receiving new evidence if necessary. After its


                                                     8
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 76 of 188 PageID #:76

                                                                                                July 1, 2018

 1           reconsideration, the Hearing Committee will deliver its final decision to the provost (or
 2           president if the provost has a conflict).
 3

 4   4.4.5 Appealing the Decision of the Hearing Committee in Cases Involving Major
 5   Sanctions Against a Tenure-Line Faculty Member
 6
 7   In cases involving major sanctions against tenure-line faculty either party (the provost/president
 8   on behalf of the university or the faculty member) has the right to appeal a decision by the
 9   Hearing Committee to an Appeals Board.
10
11   Grounds for appeal could be one or more of the following:
12      1. Procedural violations that compromised the ability of a party to present arguments or
13          evidence or to do so in a timely manner; procedural violations that compromised the
14          committee’s consideration of the evidence and arguments presented;
15      2. Failure of the committee to apply appropriate standards under which the charges were
16          brought and under which the charges should have been considered; failure of the
17          committee to consider relevant evidence actually presented;
18      3. Arbitrary decisions of the committee that could not reasonably follow under the standards
19          applied and given the evidence presented.
20
21   Makeup of the Appeals Board:
22      1. Two deans (excluding the dean involved in the case) selected by the Council of Deans.
23      2. Two faculty members (without a conflict of interest in the case) selected by the Faculty
24         Council from among the twelve members of the Faculty Committee on Appeals.
25      3. One additional member selected jointly by the president of the university and the
26         president of Faculty Council.
27
28   The Appeals Board may take one of the following actions:
29      1. Accept the decision of the Hearing Committee; or
30      2. Send back the matter to the Hearing Committee with specific recommendations for
31         additional actions or changes. This action should be taken if the Appeals Board believes
32         that the decision was influenced by the procedural or standards violations, but those
33         violations can be remedied by the Hearing Committee. In this case the Hearing
34         Committee shall take appropriate action taking into account the Appeals Board’s
35         recommendations and issue a revised report with a final decision; or
36      3. Reject the Hearing Committee’s decision and conduct a new hearing. This action may
37         only be taken if the Appeals Board can demonstrate that no reasonable decision-maker
38         could have arrived at the conclusion of the Hearing Committee based on the facts
39         presented, or the procedural violations were so egregious that they compromised the
40         integrity of the process. Should the Appeals Board initiate such a rehearing, it must issue
41         a written opinion with its findings regarding the deficiencies in the Hearing Committee
42         decision before commencing its rehearing. In conducting a rehearing the Appeals Board
43         will follow the same operating procedures required of the Hearing Committee.
44
45   In all three cases, there is no further appeal from this decision within the university.
46

47   4.5 Emergency Suspension
48

                                                       9
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 77 of 188 PageID #:77

                                                                                           July 1, 2018

 1   In an emergency where potentially serious harm must be prevented and immediate action must be
 2   taken before initiating the disciplinary procedures set out in this chapter, the provost may suspend
 3   a faculty member. The provost shall inform the faculty member in writing of the terms of the
 4   suspension. Within a reasonable timeframe of issuing the written notice, the provost shall either
 5   lift the suspension or initiate the formal disciplinary procedures. The suspension will not continue
 6   beyond the time required to remove the actual or potential harm, ordinarily not beyond the
 7   academic year.
 8
 9   A faculty member may grieve a suspension under this section only if the dean declines to initiate
10   formal disciplinary procedures. SEE CHAPTER 5 APPEALS AND GRIEVANCES.
11
12   The faculty member suspended from active service to the university will receive full
13   compensation during the suspension until the time of justifiable dismissal for misconduct.

14   4.6 Termination Due to Financial Exigency

15   4.6.1 Financial Exigency
16
17   Termination of an appointment with tenure may occur due to financial exigency of the
18   university. Financial exigency is a financial crisis that fundamentally compromises the
19   academic integrity of the institution as a whole. The crisis usually results from substantial
20   and recurring financial deficits that cannot be offset by prudent use of the university’s
21   reserves.
22
23   Prior to declaring exigency, the university president, provost, and executive vice
24   president will retrench operations in all areas before taking steps that could lead to the
25   termination of tenured faculty. These retrenchments will be made up to the point where
26   there would be a danger of seriously jeopardizing the academic quality or the essential
27   operations of the university.
28
29   With the exception of the work of the identified committees, all of the steps specified
30   below in Subsections 4.6.2 thru 4.6.7 (inclusive) must be initiated, conducted, and
31   completed within the regular academic year calendar – from the opening date of regular
32   day and evening Autumn quarter classes to the date of the last final exam in Spring
33   quarter. Any steps that remain uncompleted at the close of business on the date of the last
34   final exam in Spring quarter shall be suspended until the following autumn quarter
35   commences.
36

37   4.6.2 Provost Statement
38
39   The provost shall issue a formal statement to the president of the Faculty Council and the
40   president of the Staff Council, indicating and providing documentary support of the
41   existence of financial exigency. The statement will address the following points:
42
43   1. Evidence of financial exigency and the need for serious retrenchments involving the
44       termination of tenured faculty;


                                                     10
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 78 of 188 PageID #:78

                                                                                     July 1, 2018


1    2. Evidence in support of assumptions underlying projections of future revenues and
2        costs;
3    3. Dollar amount and distribution of the retrenchments that have been made or can be
4        made in all parts of the university without terminating tenured faculty appointments,
5        including possible administrative salary reductions; and
6    4. Dollar amount of decrease in expenditures to be realized in colleges that will result in
7        the termination of tenured faculty appointment(s).
8

 9   4.6.3 Financial Exigency Committee
10
11   The statement by the provost shall be reviewed by a Financial Exigency Committee to
12   determine whether there is sufficient evidence to declare financial exigency. The
13   committee shall consist of four tenured faculty members (none of whom hold
14   administrative appointments at the level of Associate Dean or above), one staff member,
15   one student, one representative of the Board of Trustees, the executive vice president and
16   the provost (ex officio). The committee will select one of its members to act as chair.
17   Faculty Council will appoint the faculty members; Staff Council will select the staff
18   member; Student Government Association will select the student member; and the Board
19   of Trustees will select its representative. Members of the committee may be chosen from
20   any area of the university. The executive vice president shall convene the committee
21   within two weeks upon receipt of the statement from the provost.
22
23   Within two weeks of request, the university shall provide the Financial Exigency
24   Committee with all university data necessary to evaluate the provost’s statement. This
25   data must include (1) records of current and past operations and financial position, and
26   (2) projections of future operations and financial position. When necessary, the
27   committee may also invite faculty, staff, or other knowledgeable persons to provide
28   information. The committee shall keep a formal record of its deliberations and votes
29   within 30 days of receipt of the requested financial information, the committee will
30   evaluate the financial data, and vote on whether a condition of financial exigency exists
31   that requires the termination of tenured faculty. The committee will issue a report. If the
32   committee finds that financial exigency exists, its report on financial reductions shall
33   consider the university’s complete set of financial statements, not simply revenues and
34   costs. The committee shall carefully consider whether and how the university’s real
35   estate and other assets might be sold, refinanced or otherwise reallocated.

36   If the committee concludes that such financial exigency exists, the report must include
37   the amount of reduction needed (1) in the areas of academic affairs that are not part of the
38   schools and colleges, and (2) in the colleges and schools. If the committee concludes that
39   no such financial exigency exists, the report must include a rationale for this conclusion.
40
41   The report of this committee will be sent to the Faculty Council, Staff Council, and the
42   Student Government Association for review and comment. All comments are due to the
43   Financial Exigency Committee within 30 days of receipt. The Financial Exigency
44   Committee will send its report and any comments from the councils and SGA to the
45   university president for final decision.
                                                  11
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 79 of 188 PageID #:79

                                                                                     July 1, 2018


 1
 2

 3   4.6.4 Retrenchment Committee
 4
 5   In the event that the president of the university concludes that financial exigency exists,
 6   the provost will prepare a proposal indicating the specific methods for dealing with the
 7   financial exigency, including (1) the amount of the financial reductions outside of the
 8   schools and colleges, (2) the amount of financial reductions within each school and
 9   college, (3) the nature and timing of the retrenchments, and (4) the effects of these
10   retrenchments on specific academic programs.
11
12   This proposal will be submitted to a Retrenchment Committee consisting of three tenured
13   faculty members (none of whom hold administrative appointments at the level of
14   Associate Dean or above) appointed directly by the Faculty Council, one college dean
15   chosen by the Dean’s Council, and the provost. The committee will select one of its
16   members to act as chair. The three tenured faculty members must be chosen from
17   different colleges within the university. Members of the committee must understand and
18   agree that they do not represent their academic units. They must take into account the
19   seriousness of the situation and make decisions based on the best long-term interests of
20   the university.
21
22   The provost shall also submit the proposal to the dean of each affected school or college
23   who, after consulting with his/her faculty, may present a written recommendation to the
24   Retrenchment Committee as to how the required reduction could be achieved.
25
26   Before the Retrenchment Committee reaches any decision, it must provide the affected
27   faculty and staff the recommendations and the opportunity to respond in writing to the
28   provost’s and deans’ recommendations. The Retrenchment Committee will also convene
29   a meeting open to all tenured faculty, at which it will consult the faculty and respond to
30   their concerns. The provost’s recommendation, as well as any dean’s recommendation,
31   must be made available to the tenured faculty no less than two weeks before the open
32   meeting.

33
34   To achieve the specified amount of financial reduction, the Retrenchment Committee will
35   make a final decision that states:
36
37   1. The dollar amount of reduction required of each school or college, other than by
38      termination of full-time faculty;
39   2. The dollar amount of reduction in each college through the termination of full-time
40      faculty; and
41   3. A list of academic units financially capable of absorbing faculty transfers/affiliation
42      from other units including an estimate of the number of tenured positions that could
43      be accommodated in each.



                                                  12
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 80 of 188 PageID #:80

                                                                                    July 1, 2018


 1   The Retrenchment Committee shall send its final decision to the provost, the deans of
 2   affected colleges and schools, the president of Faculty Council, the president of Staff
 3   Council, and the president of the Student Government Association.

 4   4.6.5 Termination Committee(s)
 5
 6   Based on the decision of the Retrenchment Committee, Faculty Council shall constitute a
 7   Termination Committee for each college that must terminate faculty due to the
 8   retrenchment. Each Termination Committee shall consist of three tenured faculty
 9   members appointed directly by Faculty Council; the members shall be drawn from
10   outside the affected college and shall not be affiliated with the programs or departments
11   in which retrenchments have been mandated. Faculty members who hold administrative
12   appointments at the level of associate dean or above are ineligible to serve. The
13   Committee shall select one of its own members as chair.

14   The chair of each Termination Committee shall call for the dean of the affected college to
15   consult with local academic unit officers and then submit to the Termination Committee a
16   proposal specifying which faculty will be terminated. If a college is to be phased out or if
17   colleges are to be merged, the provost shall submit the proposal after consultation with
18   the local academic unit officers and relevant deans.

19   Faculty from affected units will be given the opportunity to submit written statements,
20   including CVs and other relevant materials that discuss their qualifications and the
21   rationale for their retention.

22   The dean or provost, in making his or her proposals for termination, and the Termination
23   Committee, in evaluating the proposals, are to decide according to the following criteria
24   and in this order of priority:
25
26      1. Program viability: faculty required for a viable academic program may be
27         retained if the program itself is not to be phased out. Quality of faculty
28         performance may be considered in evaluating whether a faculty member is
29         required for a viable academic program. In extraordinary circumstances, where a
30         serious distortion of the academic program would otherwise result, one or more
31         non-tenured faculty members may be retained. Materials submitted by the
32         affected faculty member(s) must be considered by the Termination Committee
33         along with other relevant material.
34      2. Tenure: tenured faculty are to be retained over non-tenured faculty; and
35      3. Seniority: more senior faculty are to be retained over less senior faculty. Seniority
36         is defined first by rank and second by years in rank.
37
38   In evaluating the proposals and the application of the above criteria, the Termination
39   Committee will comply with the university’s equal employment opportunity policies and
40   procedures.
41


                                                 13
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 81 of 188 PageID #:81

                                                                                   July 1, 2018


 1   The Termination Committee(s) will submit their recommendations to the provost, the
 2   deans of the affected units, the department chairs or program heads, and the president of
 3   the Faculty Council.
 4
 5   The provost makes the final determination on termination. Only in rare instances and for
 6   compelling reasons will the provost overturn a recommendation made by the Termination
 7   Committee. If the provost’s decision differs from the recommendation, the provost must
 8   prepare a written explanation and provide it to the deans of the affected units, the
 9   department chairs or program heads, and the president of the Faculty Council.
10

11   4.6.6 University Obligations upon Termination of Tenured Faculty
12
13      1. If a tenured faculty member designated for termination believes he or she is
14         qualified to be transferred, he or she must identify at least one local academic unit
15         or college which was identified by the retrenchment committee as capable of
16         absorbing faculty transfers. The affected faculty member will have the
17         opportunity to submit a written statement regarding his or her fitness to serve as a
18         tenured faculty member in each of the identified units. The faculty member is
19         entitled to attach to his or her written statement any relevant documents or
20         materials. The faculty member may describe any additional training that might be
21         appropriate. The faculty member has the right to access all relevant available
22         information within the university to assist in identifying the units in which he or
23         she would be qualified to serve and to assist in preparing the written statement.
24
25          If the faculty member designated for termination requests a transfer, the local
26          academic unit officer of each of the identified units
27          a) Must call a meeting of all the eligible faculty of that unit to vote on the
28               transfer of the faculty member to that unit,
29          b) Must circulate, prior to that meeting, to all such eligible faculty, on a
30               confidential basis, the faculty member’s written statement,
31          c) Must provide an opportunity for the faculty member to make an oral
32               presentation to the eligible faculty of the unit and to answer questions,
33          d) Must hold a vote of eligible faculty when a quorum is present. A majority vote
34               of the eligible tenured faculty in attendance is necessary and sufficient to
35               accept the faculty member.
36
37      Should more than one unit accept the faculty member, the faculty member must select
38      one. Upon the faculty member’s selection of a unit for transfer, the provost will take
39      necessary steps to effectuate the transfer.
40
41   2. Should no unit accept the faculty member, then the terminated faculty member shall
42      be entitled to no less than twelve months’ notice of termination or a payment equal to
43      the faculty member’s contract salary and benefits for an equal length of time. A
44      faculty member who has been tenured at the university for fifteen years or more of
45      continuous tenured service shall be entitled to a minimum of twenty-four months’

                                                 14
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 82 of 188 PageID #:82

                                                                                         July 1, 2018


 1       notice of termination or a payment equal to the faculty member’s contract salary and
 2       benefits for an equal length of time.
 3
 4   3. The university is obligated not to approve new full-time faculty hires in a terminated
 5      faculty member’s areas of expertise (defined as courses that the faculty member has
 6      either previously taught or is qualified and willing to teach) within a three-year period
 7      unless the terminated faculty member has been offered reinstatement with reasonable
 8      time in which to accept or decline. Within this three-year period after retrenchment
 9      and termination, no more than three additional quarter-length or two semester-length
10      course sections per year may be offered by adjunct or term faculty within the
11      terminated faculty member’s areas of expertise. In instances where the University
12      finds compelling need to offer more than three additional quarter-length or two
13      semester-length course sections per year in a terminated faculty member’s areas of
14      expertise through the use of adjunct or term faculty, the provost will bring a proposal
15      to Faculty Council for its approval.
16
17   4. The university is obligated not to approve additional full-time faculty positions
18      outside of terminated faculty members’ areas of expertise, including in other
19      academic programs or units of the university over a three-year period except in
20      extraordinary circumstances where such faculty appointments are needed to sustain
21      growth or maintain academic programs. In such instances, the provost will bring a
22      proposal to Faculty Council for its review. Only in rare instances and for compelling
23      reasons will the provost overturn the recommendations of Faculty Council.
24

25   4.6.7 Appeal of Termination
26
27   A tenured faculty member notified of termination because of financial exigency has a
28   right to appeal to a faculty committee regarding the selection of the area and type of
29   retrenchment and selection of specific faculty appointments to be terminated. See
30   Chapter 5.

31   4.7 Termination of Tenured Faculty Due to Discontinuance or Substantial
32   Reduction of an Academic Unit or Program

33
34   The university may discontinue or substantially reduce an academic unit or program. Such
35   decisions must be based on educational concerns and the institution's overall educational mission.
36   If a proposal for discontinuance or substantial reduction involves curricular change but not
37   termination of tenured faculty, it shall be vetted according to Faculty Council’s regular policies
38   and procedures. If the proposal does involve termination of tenured faculty, then the following
39   steps must be followed instead.
40
41   All of the specified steps must take place during the normal academic year.
42



                                                    15
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 83 of 188 PageID #:83

                                                                                            July 1, 2018


 1   4.7.1 Step 1
 2   The dean of the college responsible for the academic unit in question or the provost shall submit a
 3   formal proposal (“the Proposal”) to the Faculty Council. The dean or provost shall also share the
 4   Proposal with the faculty of the unit(s) affected by the proposed changes.
 5
 6   The Proposal should address the following:
 7
 8   1. The extent and scope of the discontinuance or substantial reduction of the academic unit or
 9      program, including the number of faculty to be terminated and the nature of the curricular
10      change, if any;
11   2. Justification and rationale for the proposed reduction or discontinuance of the academic unit
12      or program (including criteria typically used to evaluate the discontinuance or substantial
13      reduction of programs);
14   3. Justification and rationale for the termination of faculty as a result of the discontinuance or
15      substantial reduction of the academic unit or program;
16   4. Explanation of how the discontinuance or substantial reduction of the academic unit or
17      program, including the termination of faculty, aligns with the university’s academic priorities
18      and educational mission;
19   5. Description of how the discontinuance or substantial reduction of the academic unit or
20      program, including the termination of faculty, will affect the academic quality of the
21      institution;
22   6. Description of the specific steps to be taken in restructuring or phasing out the unit and a
23      proposed timeline (e.g., merging with another unit, shrinking or discontinuing a particular
24      program within or across units).
25

26   4.7.2 Step 2
27   Faculty Council shall constitute a Review Committee of five tenured faculty members to evaluate
28   the Proposal and prepare a report and recommendations for the Faculty Council. No member of
29   the Review Committee may be from a unit to be affected by the discontinuance or substantial
30   reduction. The Review Committee shall submit the Proposal and its report to the Faculty Council
31   and to the tenure-line faculty members attached to any unit directly affected by the proposed
32   reductions or eliminations. The tenured faculty members also have a right to submit, individually
33   and/or as a group, a statement to Faculty Council. This statement must be submitted, within
34   twenty calendar days of the receipt of the documents, to Faculty Council.
35

36   4.7.3 Step 3
37   Faculty Council, after receiving the report of the Review Committee and statements from tenured
38   faculty members at the Faculty Council meeting, will vote on the Proposal within two months.
39   All votes on discontinuance or substantial reduction must be conducted by secret ballot. If
40   Faculty Council accepts the Proposal from the dean/provost, it will forward its decision to the
41   university president.
42
43   If Faculty Council rejects the Proposal, it will provide its reasons and rationale and make specific
44   recommendations for revision to the dean/provost. It may also request a meeting with
45   dean/provost in order to discuss its concerns and make its reservations clear. The dean/provost
46   may then revise the Proposal in light of these recommendations and resubmit the Proposal to
47   Faculty Council for its final vote.
48

                                                      16
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 84 of 188 PageID #:84

                                                                                            July 1, 2018


 1   4.7.4 Step 4
 2   If Faculty Council accepts the Proposal, it will forward its decision to the university president and
 3   full-time faculty members of all affected units or programs. The tenure-line faculty members
 4   attached to any unit directly affected by the proposed reductions or eliminations have a right to
 5   the records used in the deliberation process. The tenured faculty members also have a right to
 6   submit, individually or as a group, within twenty calendar days of the Faculty Council decision, a
 7   statement to the university president explaining a position contrary to that decision.
 8
 9   The university president shall not make a decision without considering the statements submitted
10   by the tenured faculty members affected by proposed discontinuance or substantial reduction. The
11   university president shall either accept the Proposal or, under exceptional circumstances, revise
12   the Proposal and resubmit to Faculty Council for a vote within thirty calendar days of notification
13   of the Faculty Council decision.
14
15   Faculty Council will make the final decision on the Proposal.

16   4.7.5 Step 5
17   Should the Proposal be accepted by the university president, Faculty Council, within fifteen
18   calendar days, shall constitute a Termination Committee of three tenured faculty members; the
19   members shall be drawn from outside the affected college and shall not be affiliated with the
20   affected academic units or programs. Faculty members who hold administrative appointments at
21   the level of associate dean or above are ineligible to serve. The Termination Committee shall
22   select one of its own members as chair.
23
24   Within fifteen calendar days of the president’s decision, the dean of the affected college, in
25   consultation with local academic unit officers, will submit to the Termination Committee a
26   proposal (“Termination Proposal”) specifying which faculty affiliated with the affected program
27   or unit will be terminated. If a college is to be eliminated or if colleges are to be merged, the
28   provost shall consult with the local academic unit officers and relevant deans and then submit the
29   Termination Proposal to the Termination Committee.

30   The tenured faculty members from affected units will be given the opportunity to submit written
31   statements, including CVs and other relevant materials that discuss their qualifications and the
32   rationale for their retention to the Termination Committee.
33
34   The dean or provost, in making his or her Termination Proposal, and the Termination Committee,
35   in evaluating the Termination Proposal, are to decide according to the following criteria and in
36   this order of priority:
37
38       1. Program viability: faculty required for a viable academic program may be retained if the
39          program itself is not to be phased out. Quality of faculty performance may be considered
40          in evaluating whether a faculty member is required for a viable academic program. In
41          extraordinary circumstances, where a serious distortion of the academic program would
42          otherwise result, one or more non-tenured faculty members may be retained. In such
43          circumstances the Termination Committee must explain why a particular faculty
44          member’s expertise is no longer needed. Materials submitted by the affected faculty
45          member(s) must be considered by the Termination Committee along with other relevant
46          material.
47       2. Tenure: tenured faculty are to be retained over non-tenured faculty; and


                                                      17
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 85 of 188 PageID #:85

                                                                                             July 1, 2018

 1       3. Seniority: more senior faculty are to be retained over less senior faculty. Seniority is
 2          defined first by rank and second by years in rank.
 3
 4   In evaluating the Termination Proposal and the application of the above criteria, the Termination
 5   Committee will comply with the university’s equal employment opportunity policies and
 6   procedures.
 7
 8   The Termination Committee, within thirty calendar days of receiving the Termination Proposal,
 9   will submit its recommendations to the provost, the deans of the affected units, the department
10   chairs or program heads, and the president of the Faculty Council.
11
12   The provost makes the final determination on termination. Only in rare instances and for
13   compelling reasons will the provost overturn a recommendation made by the Termination
14   Committee. If the provost’s decision differs from the recommendation, the provost must prepare a
15   written explanation and provide it to the deans of the affected units, the department chairs or
16   program heads, and the president of the Faculty Council.
17

18   4.7.6 University Obligations upon Termination of Tenured Faculty
19       1. If a tenured faculty member designated for termination believes he or she is qualified to
20          be transferred, he or she must identify at least one local academic unit or college. The
21          affected faculty member will have the opportunity to submit a written statement
22          regarding his or her fitness to serve as a tenured faculty member in each of the identified
23          units. The faculty member is entitled to attach to his or her written statement any relevant
24          documents or materials. The faculty member may describe any additional training that
25          might be appropriate. The faculty member has the right to access all relevant available
26          information within the university to assist in identifying the units in which he or she
27          would be qualified to serve and to assist in preparing the written statement. Within thirty
28          calendar days of receipt of the information from the university, the faculty member must
29          submit a request for transfer to each of the identified units.
30
31           If the faculty member designated for termination requests a transfer, the provost must
32           inform the local academic unit officers of each of the identified units. Within forty five
33           calendar days of the provost’s notification, the local academic unit officers of the
34           identified units;
35           a) Must call a meeting of all the eligible faculty of that unit to vote on the transfer of the
36                faculty member to that unit;
37           b) Must circulate, prior to that meeting, to all such eligible faculty, on a confidential
38                basis, the faculty member’s written statement;
39           c) Must provide an opportunity for the faculty member to make an oral presentation to
40                the eligible faculty of the unit and to answer questions;
41           d) Must hold a vote of eligible faculty when a quorum is present. A majority vote of the
42                eligible tenured faculty in attendance is necessary and sufficient to accept the faculty
43                member.
44
45               Should more than one unit accept the faculty member, the faculty member must
46               select one. Upon the faculty member’s selection of a unit for transfer, the provost will
47               take necessary steps to effectuate the transfer.
48


                                                      18
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 86 of 188 PageID #:86

                                                                                              July 1, 2018

 1   2. Should no unit accept the faculty member, the university will make every effort to place the
 2      faculty member concerned in another suitable university position for which the person is
 3      qualified. If placement in another university position would be facilitated by a reasonable
 4      period of training, financial and other support for such training will be proffered.
 5
 6   3. If no position is available within the institution, with or without retraining, or if the faculty
 7      member chooses not to pursue another position within the university, the tenured faculty
 8      member's appointment will be terminated. The terminated tenured faculty member shall be
 9      entitled to a severance payment equal to twenty-four months’ contract salary and benefits.
10
11   4. The university is obligated not to approve new full-time faculty hires in a terminated faculty
12      member’s areas of expertise (defined as courses that the faculty member has either previously
13      taught or is qualified and willing to teach in any academic unit) within a three-year period
14      unless the terminated faculty member has been offered reinstatement with reasonable time in
15      which to accept or decline. Within this three-year period, no more than three additional
16      quarter-length or two semester-length course sections per year may be offered by tenured or
17      non-tenured faculty within that faculty member’s areas of expertise. In instances where the
18      university finds compelling need to offer more than three additional quarter-length or two
19      semester-length course sections per year in a terminated faculty member’s areas of expertise
20      through the use of tenured or non-tenured faculty, the provost will bring a proposal to Faculty
21      Council for its approval.
22

23   4.7.7 Appeal of Termination
24   A tenured faculty member notified of termination because of discontinuance or substantial
25   reduction of an academic unit or program has the right to appeal to a faculty committee regarding
26   the selection of his or her specific faculty appointment for termination. See Chapter 5.
27

28   4.8 Termination of Tenured Faculty Due to Medical Leave Exceeding Thirty-Six
29   Months
30
31   If illness or disability prevents a faculty member from performing his or her university
32   obligations and duties, the faculty member may request a medical leave under the university’s
33   Family and Medical Leave Act policy and the Sick Pay, Short and Long Term Disability policy.
34   All medical leaves are subject to the policies and procedures of the applicable leave and benefit
35   programs, including physician certification of illness or disability and ability to return to work.
36   Information about university leave and benefit programs are described at the Human Resources
37   website.
38
39   A tenured faculty member who goes on approved Long Term Disability leave may resume his or
40   her university position at any time within thirty-six consecutive months of the first day of Short
41   Term Disability leave if the faculty member is able to fulfill his or her university obligations and
42   duties, with or without reasonable accommodation. If, after the thirty-six month period, the
43   tenured faculty member remains unable to fulfill his or her university obligations and duties, with
44   or without a reasonable accommodation, the tenured appointment may be terminated.
45
46   If a faculty member’s appointment is terminated under this section and he or she thereafter
47   becomes able to return to work and resume the obligations and duties of a tenured faculty
48   member, and the faculty member’s former appointment is vacant, he or she will be returned to the

                                                       19
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 87 of 188 PageID #:87

                                                                                         July 1, 2018

 1   former appointment at the same rank. If the former appointment is no longer available and there
 2   is a vacant faculty appointment for which he or she is qualified, the university will give the
 3   former faculty member’s application strong consideration. Such a faculty member, if appointed,
 4   shall be appointed at his or her prior rank and at the salary associated with the vacant faculty
 5   appointment.
 6
 7   A tenured faculty member whose appointment is terminated under this section may appeal the
 8   termination. See Chapter 5.
 9

10   4.9 Resignation
11
12   A faculty member who wishes to resign shall do so by submitting a written notice of resignation
13   to the dean and local academic unit officer with a proposed effective date.
14

15   4.10 Retirement
16
17   A faculty member who wishes to retire shall do so by submitting a written notice of retirement to
18   the dean and local academic unit officer with a proposed effective date. DePaul University has no
19   mandatory retirement age for faculty.




                                                    20
          Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 88 of 188 PageID #:88

                                                                                                                                     July 1, 2018


 1   CHAPTER 5. APPEALS AND GRIEVANCES
 2
 3   5.1 Appeals ..................................................................................................................................... 2
 4      5.1.1 Appeals Committee and General Process .......................................................................... 2
 5        5.1.1.1 Faculty Committee on Appeals ............................................................................... 2
 6        5.1.1.2 Notification of Intent............................................................................................... 2
 7        5.1.1.3 Preliminary Review ................................................................................................ 3
 8        5.1.1.4 Investigation and Determination ............................................................................. 3
 9        5.1.1.5 Modified Procedures When Academic Freedom Violation is Alleged (Term
10        Faculty) 3
11        5.1.1.6 Modified Procedures When Academic Freedom Violation is Alleged (Tenure-Line
12        Faculty) 4
13      5.1.2 Tenure-Line Faculty Appeals ........................................................................................... 6
14        5.1.2.1 Nonrenewal of Untenured Tenure-Line Faculty Prior to the Tenure Decision ..... 6
15        5.1.2.2 Dismissal of Untenured Tenure-Line Faculty During the Term of a Probationary
16        Period Contract for Reasons Other than Misconduct.............................................................. 7
17        5.1.2.3 Denial of Promotion or Tenure .................................................................................. 8
18        5.1.2.4 Termination of Tenured Faculty Due to Medical Leave Exceeding Thirty-Six
19        Months 9
20        5.1.2.5 Termination of Tenured Faculty Due to Financial Exigency .................................. 10
21        5.1.2.6 Termination of Tenured Faculty Due to Discontinuance or Substantial Reduction of
22        an Academic Unit ................................................................................................................. 11
23        5.1.3.2 Non-Reappointment of Term Faculty ................................................................... 14
24      5.1.4 Other Faculty .................................................................................................................. 14
25   5.2 Grievances.............................................................................................................................. 16
26      5.2.1 Definition ........................................................................................................................ 16
27      5.2.2 Procedures for Faculty Grievances ................................................................................. 17
28        5.2.2.1 Administrative Grievance Process ........................................................................... 17
29        5.2.2.2 Grievance Board Procedures .................................................................................... 18
30      5.3. Right to Review Personnel Records ................................................................................. 19
31




                                                                             1
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 89 of 188 PageID #:89

                                                                                                    July 1, 2018


 1   CHAPTER 5. APPEALS AND GRIEVANCES
 2
 3   Appeal procedures are limited to: dismissal or nonrenewal of contract for tenure-line faculty;
 4   denial of tenure and promotion for tenure-line faculty; dismissal during the contract term for
 5   term faculty, and non-reappointment of term faculty.
 6
 7   Grievance procedures are available to all faculty for issues other than denial of promotion and
 8   tenure, dismissal, nonrenewal and non-reappointment. A grievance is a written complaint
 9   concerning a decision made by a person with authority in the University. The grievance must be
10   filed by the individual adversely affected by the decision.
11

12   5.1 Appeals
13
14   Appeals are to be conducted in accordance with the procedures specified below. Each procedure is
15   specific to the type of appeal.

16   5.1.1 Appeals Committee and General Process
17
18   The faculty member bears the burden of proof. Failure by the faculty member to submit requested
19   materials within designated deadlines shall constitute a failure to meet the burden of proof. The standard
20   of proof is preponderance of the evidence.
21
22   5.1.1.1 Faculty Committee on Appeals
23
24   The Faculty Committee on Appeals is a standing committee of the Faculty Council. It comprises twelve
25   tenured faculty members selected by the Faculty Council through the usual committee selection process.
26   If the committee finds that, in a given case, a member has either a conflict of interest or the appearance of
27   one, the committee will exclude the member from participation. Grounds for recusal include serving in
28   the appellant’s local academic unit, participating in evaluation of the appellant, or having a significant
29   personal relationship with the appellant.
30
31   The Faculty Committee on Appeals will assign three of its members to serve as an Appeals Board to hear
32   a case.
33
34   If the appellant raises an allegation of discrimination, the Appeals Board must refer the discrimination
35   allegation to University EEO Resources which, in coordination with the Appeals Board, will conduct an
36   investigation and submit a report to the Appeals Board in a timely manner.
37
38   5.1.1.2 Notification of Intent
39
40   A faculty member begins an appeal by filing a written notice of intent to appeal with the president of
41   Faculty Council who will forward the notice to the chair of the Faculty Committee on Appeals. The notice
42   must specify the grounds for appeal. The appellant may not add or change appeal grounds after
43   submitting the notice of intent to appeal.
44


                                                           2
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 90 of 188 PageID #:90

                                                                                                     July 1, 2018

 1   5.1.1.3 Preliminary Review
 2
 3   When a faculty member appeals, the Appeals Board will conduct a preliminary review to determine
 4   whether the allegations as stated in the appeal, if fully substantiated after investigation, could reasonably
 5   be found to establish one or more of the grounds for appeal. If one of the grounds is discrimination, the
 6   Appeals Board must consult with the Office of Employee Engagement and Equal Employment
 7   Opportunity or the Title IX Coordinator, as appropriate (“University EEO Resources”)before making a
 8   determination on that ground. Each ground appealed requires a separate determination as to whether the
 9   appeal will go forward on that ground. If, after the preliminary review, the Appeals Board determines
10   that an appeal should go forward on one or more grounds, it will then investigate the faculty member’s
11   allegations.
12
13   If the Appeals Board decides by a majority that an appeal does not satisfy the criteria, the Appeals Board
14   will forward its recommendation to the appropriate academic officer (either the provost or the president),
15   with a copy to the faculty member and the lower-level academic officers. The recommendation must state
16   the reasons for not considering the appeal. The appropriate academic officer (either the provost or the
17   president) may affirm the Appeals Board’s recommendation or remand the case to the Faculty Committee
18   on Appeals. If the case is remanded, the Faculty Committee on Appeals will assemble an alternate
19   Appeals Board from the remaining members to investigate the faculty member’s allegations.
20
21   The Appeals Board transactions are confidential and not open to persons other than those explicitly
22   invited to participate. Written minutes shall be kept of its meetings which shall be available only to the
23   appropriate academic officer (either the provost or the president).

24   5.1.1.4 Investigation and Determination
25
26   If an appeal moves forward, the Appeals Board may request interviews with, and materials from, the
27   faculty member, the dean, and any evaluating committee. The Appeals Board may take any reasonable
28   action that it deems appropriate or helpful to its deliberations. In every case the Appeals Board must
29   interview the author of any report that recommended against renewal or promotion and tenure and any
30   academic officer who recommended dismissal. The Appeals Board is charged only with reviewing the
31   basis of the appeal; it does not perform an independent evaluation of the faculty member’s qualifications.
32   Each ground appealed requires a separate determination.
33
34   5.1.1.5 Modified Procedures When Academic Freedom Violation is Alleged (Term Faculty)
35
36   A term faculty member’s allegation of an academic freedom violation is serious, not to be made or
37   received lightly.
38
39   The university has no obligation to reappoint term faculty members beyond the terms of their contracts.
40
41   If a term faculty member alleges a violation of academic freedom, the Appeals Board will conduct a
42   preliminary review as described in Section 5.1.1.3. If the Appeals Board concludes that the appeal does
43   not satisfy the criteria for a violation of academic freedom, the faculty member will have the option to
44   submit a written response to the report which must be provided to the provost and the Appeals Board for
45   inclusion in the appeal record. The provost may affirm the Appeals Board’s recommendation or remand
46   the case to the Faculty Committee on Appeals. If the case is remanded, the Faculty Committee on
47   Appeals will assemble an alternate Appeals Board from the remaining members to investigate the faculty
48   member’s allegations.
49

                                                           3
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 91 of 188 PageID #:91

                                                                                                 July 1, 2018

 1   If an appeal moves forward on this ground, the Appeals Board shall receive from the complaining term
 2   faculty member a written statement indicating the basis for the academic freedom allegation. The
 3   Appeals Board shall receive from the faculty member’s dean a written statement of the reason(s) for the
 4   challenged decision and/or a statement of the procedures followed in reaching the challenged decision.
 5   The dean must submit these items to the Appeals Board within ten business days after the chair of the
 6   Appeals Board requests them. The Appeals Board will afford the term faculty member and the dean the
 7   opportunity to respond in writing and may also request further information.
 8
 9   For the Appeals Board to conclude that the challenged decision violated the faculty member’s academic
10   freedom, a majority of the Board must find that the violation was the causal basis for non-reappointment
11   or termination.
12
13   The Appeals Board will prepare a written analysis and conclusion regarding the allegation of an academic
14   freedom violation. This written analysis and conclusion and all relevant documentation will be sent to the
15   provost for final decision, with copies to the faculty member and dean.
16
17   5.1.1.6 Modified Procedures When Academic Freedom Violation is Alleged (Tenure-Line Faculty)
18
19   A tenure-line faculty member’s allegation of an academic freedom violation is serious, not to be made or
20   received lightly.
21
22   The university has no obligation to renew the contracts of untenured tenure-line faculty members.
23   Tenured faculty have the right to a continuous appointment except as provided in Chapter 4 of the Faculty
24   Handbook.
25
26   If a tenure-line faculty member alleges a violation of academic freedom, the Appeals Board will conduct
27   a preliminary review on this ground. If the Appeals Board decides by a majority that an appeal does not
28   satisfy the criteria for a violation of academic freedom, the Appeals Board will forward its
29   recommendation to the appropriate academic officer (either the provost or the president), with a copy to
30   the faculty member and the lower-level academic officers. The recommendation must state the reasons for
31   not considering the appeal. The faculty member will have the option to submit a written response to the
32   report which must be provided to the appropriate academic officer (either the provost or the president)
33   and the Appeals Board for inclusion in the appeal record.
34   The appropriate academic officer (either the provost or the president) may affirm the Appeals Board’s
35   recommendation or remand the case to the Faculty Committee on Appeals. If the case is remanded, the
36   Faculty Committee on Appeals will assemble an alternate Appeals Board from the remaining members to
37   investigate the faculty member’s allegations.
38
39   If an appeal moves forward on this ground, the Appeals Board shall receive from the complaining faculty
40   member a written statement indicating the basis for the allegation of an academic freedom violation. The
41   Appeals Board shall receive from the faculty member’s dean or provost, where applicable, a written
42   statement of the reason(s) for the challenged decision and/or a statement of the procedures followed in
43   reaching and reviewing the challenged decision. The dean or provost must submit these items to the
44   Appeals Board within ten business days after the request by the chair of the Appeals Board.
45
46   Upon receipt of the written statements, the Appeals Board will conduct a formal hearing in order to make
47   a recommendation on the alleged academic freedom violation.
48
49   The two parties have the following prerogatives in the formal hearing:
50

                                                         4
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 92 of 188 PageID #:92

                                                                                                    July 1, 2018

 1           1.      To obtain in advance of the hearing a list of witnesses the other party intends to call;
 2
 3           2.      Upon written request, to inspect before the formal hearing all documents that the Appeals
 4                   Board in its prehearing meetings has collected and deemed relevant to its deliberations, in
 5                   a manner determined by the Appeals Board (provided that the Appeals Board shall
 6                   require both parties to keep the contents in strict confidence);
 7
 8           3.      To select an academic advisor or counsel of their own choosing, provided that advisor or
 9                   counsel may not participate in the hearing but may be present;
10
11           4.      To cross examine witnesses;
12
13           5.      To have sufficient time to prepare evidence and to have adjournments upon the valid
14                   claim of unforeseen occurrences during the hearing.
15
16   The faculty member has the following additional prerogatives in the formal hearing:
17
18           1.      To decline to testify, without prejudice, at the hearing without restricting the prerogative
19                   of supporting evidence;
20
21           2.      To invite a representative of a responsible educational association as an observer to the
22                   hearing.
23
24   The responsibilities and prerogatives of the hearing Appeals Board in conducting its procedures are:
25
26           1.      It has the right to all the information and documents it needs, without being obligated by
27                   strict rules of legal evidence and legal procedures, exercising due precaution not to
28                   divulge the contents of documents normally considered confidential;
29
30           2.      It may conduct prehearing meetings to clarify issues and otherwise provide for an
31                   effective and efficient hearing;
32           3.      It may take whatever time is required for a fair and complete hearing, while avoiding
33                   unnecessary delays;
34
35           4.      It may formulate its own additional rules of procedure not contrary to the procedures of
36                   this document;
37
38           5.      It shall keep a verbatim record of the hearings, which shall be available to the parties
39                   without cost.
40
41   The university will assume all costs directly incurred by the hearing Appeals Board. If the faculty
42   member employs an attorney for the hearing, and the appeal is upheld, the university will reimburse the
43   faculty member for at least one-half of the reasonable legal expenses incurred during the formal hearing,
44   the precise proportion to be decided by the Appeals Board.
45
46   During the process of the hearing, neither party may make public statements about the proceedings. The
47   Appeals Board may make public statements regarding the status of the proceedings.
48
49   In order for the Appeals Board to come to the conclusion that the challenged decision violated the faculty
50   member’s academic freedom, a majority of the Appeals Board must find that the violation was the causal
51   basis for the challenged decision.

                                                          5
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 93 of 188 PageID #:93

                                                                                                  July 1, 2018

 1
 2   The Appeals Board will prepare a written analysis and conclusion regarding the alleged academic
 3   freedom violation. This written analysis and conclusion and all relevant documentation will be sent to the
 4   provost or president, as appropriate, for final decision, with copies to the faculty member and dean.
 5

 6   5.1.2 Tenure-Line Faculty Appeals
 7
 8   Untenured tenure-line faculty may appeal:
 9
10           1.      Nonrenewal prior to the tenure decision (Section 5.1.2.1)
11
12           2.      Dismissal during the contract period prior to tenure (Section 5.1.2.2)
13
14           3.      Denial of promotion or tenure (Section 5.1.2.3)
15
16   Appeals Board recommendations on appeals for denials of promotion and tenure go to the president for
17   final decision. Appeals Board recommendations on other types of appeals for untenured tenure line
18   faculty go to the provost for final decision.
19
20   Tenured faculty may appeal:
21
22           1.      Termination due to Medical Disability or for Medical Reasons (Section 5.1.2.4)
23
24           2.      Termination due to Financial Exigency (Section 5.1.2.5)
25
26           3.      Termination due to Discontinuance or Substantial Reduction of an Academic Unit
27                   (Section 5.1.2.6)
28
29           4.      Denial of Promotion (Section 5.1.2.3)
30
31   Tenured faculty may not appeal suspension or termination for misconduct but have the right to pre-
32   dismissal and pre-suspension hearings as described in Chapter 4.
33
34   Appeals Board recommendations on appeals go to the provost or president, as specified in the applicable
35   section, for final decision.

36   5.1.2.1 Nonrenewal of Untenured Tenure-Line Faculty Prior to the Tenure Decision

37   Grounds for Appeal
38   An untenured tenure-line faculty member may appeal the decision not to renew his or her probationary
39   period contract. The appeal must be based on one or more of the following grounds:
40
41           1.      The nonrenewal violated the faculty member’s academic freedom.
42
43           2.      The evaluation of the candidate deviated from procedures in the Faculty
44                   Handbook or in college or local academic unit guidelines, and the deviation was material
45                   to the final decision.
46
47           3.      The nonrenewal was the result of discriminatory practices prohibited by

                                                         6
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 94 of 188 PageID #:94

                                                                                                   July 1, 2018

 1                   university policies or applicable federal, state, or local laws.
 2
 3   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and submit its
 4   findings in a report to the faculty member, the dean, and the provost that includes the majority and any
 5   minority views. The faculty member will have the option to submit to the provost and dean a written
 6   response to the report.

 7   Final Decision
 8   The final decision on the appeal rests with the provost. The provost must state the grounds for his or her
 9   decision in writing to the faculty member and the relevant lower-level academic officers. If the provost
10   affirms the appeal, he or she may determine the appropriate remedy for the matter based on the facts and
11   circumstances presented by the appeal, including but not limited to renewing the faculty member’s
12   contract. The provost’s decision is final.

13   Calendar for the Appeals Process
14   By June 30, the faculty member must state his or her intent to appeal in writing to the provost and the
15   president of Faculty Council. By the first day of fall term of the following academic year, the faculty
16   member must submit the written appeal and all supporting documentation to the Faculty Council
17   President who will then forward it to the Appeals Board.
18
19   By September 30, the Appeals Board must establish a clear timeline for each case, which it will distribute
20   to the faculty member, the local academic unit officer, the dean, the provost, the Faculty Council
21   president, and when appropriate, University EEO Resources.
22
23   The Appeals Board must send its final written recommendation to the provost no later than January 15.
24   The provost must issue a final decision by January 31.
25
26   All review procedures are to be carried out as expeditiously as is reasonably possible, consistent with
27   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
28   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
29   Fall and Spring semesters— and are to be construed as recommended maximums. However, a failure by
30   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
31   shall result in forfeiture of all review rights.

32   5.1.2.2 Dismissal of Untenured Tenure-Line Faculty During the Term of a Probationary Period
33   Contract for Reasons Other than Misconduct

34   Untenured tenure line faculty have no right of appeal under this section in cases in which they have had a
35   hearing under section 4.4

36   Grounds for Appeal
37   An untenured tenure-line faculty member may appeal dismissal during the term of a probationary period
38   contract. The appeal must be based on one or more of the following grounds:
39
40           1.      The dismissal violated the faculty member’s academic freedom.
41
42           2.       The process by which the decision to dismiss was made applied inappropriate standards,
43                   applied appropriate standards unfairly, or failed to meet reasonable standards of
44                   thoroughness.
45

                                                           7
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 95 of 188 PageID #:95

                                                                                                    July 1, 2018

 1           3.      The dismissal was the result of discriminatory practices prohibited by university policies
 2                   or applicable federal, state, or local laws.
 3
 4   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and submit its
 5   findings in a report to the faculty member, the dean, and the provost that includes the majority and any
 6   minority views. The faculty member will have the option to submit to the provost and dean a written
 7   response to the report.

 8   Final Decision
 9   The final decision on the appeal rests with the provost. The provost must state the grounds for his or her
10   decision in writing to the faculty member and the relevant lower-level academic officers. If the provost
11   affirms the appeal, he or she may determine the appropriate remedy for the matter based on the facts and
12   circumstances presented by the appeal, including but not limited to reinstating the faculty member for the
13   remainder of the contract term. The provost’s decision is final.

14   Calendar for the Appeals Process
15   Within 10 business days of being informed in writing of the dismissal, the faculty member must state his
16   or her intent to appeal in writing to the provost, and the president of Faculty Council. Within 20 business
17   days of submitting the written notice of intent to appeal, the candidate will submit their supporting
18   documentation. Within 10 business days upon receipt of this documentation, the chair will convene the
19   preliminary review by the Appeals Board.
20
21   At this preliminary review, the Appeals Board must establish a clear timeline for this appeal, which it
22   will distribute to the faculty member, the local academic unit officer, the dean, the provost, the Faculty
23   Council president, and when appropriate, University EEO Resources.
24
25   The written recommendation from the Appeals Board must be sent to the provost within 30 business days
26   of the preliminary review. The provost must issue a final decision no later than 10 business days after
27   receipt of the Appeals Board’s written recommendation.
28
29   All review procedures are to be carried out as expeditiously as reasonably possible, consistent with
30   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
31   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
32   Fall and Spring semesters — and are to be construed as recommended maximums. However, a failure by
33   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
34   shall result in forfeiture of all review rights.

35   5.1.2.3 Denial of Promotion or Tenure
36

37   Grounds for Appeal
38   A faculty member may appeal the decision to deny an application for tenure or promotion. The appeal
39   must be based on one or more of the following grounds:
40
41           1.      The decision violated the faculty member’s academic freedom.
42
43           2.      The evaluation of the candidate deviated from procedures in the Faculty
44                   Handbook or in college or local academic unit guidelines, and the deviation was material
45                   to the final decision.
46

                                                           8
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 96 of 188 PageID #:96

                                                                                                   July 1, 2018

 1           3.      The decision was the result of discriminatory practices prohibited by
 2                   university policies or applicable federal, state, or local laws.
 3
 4   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and submit its
 5   findings in a report to the president. The faculty member will have the option to submit to the president a
 6   written response to the report.

 7   Final Decision
 8   The final decision on the appeal rests with the president. The president must state the grounds for his or
 9   her decision in writing to the faculty member, the provost, and the relevant lower-level academic officers.
10   If the president affirms the appeal, he or she may determine the appropriate remedy for the matter based
11   on the facts and circumstances presented by the appeal, including but not limited to awarding tenure or
12   promotion. The president’s decision is final.

13   Calendar for the Appeals Process
14   By June 30, the faculty member must state his or her intent to appeal in writing to the president and the
15   president of Faculty Council. By the first day of fall term of the following academic year, the faculty
16   member must submit the written appeal and all supporting documentation to the Faculty Council
17   President who will then forward it to the Appeals Board.
18
19   By September 30, the Appeals Board must establish a clear timeline for each case, which it will distribute
20   to the faculty member, the local academic unit officer, the dean, the provost, the president, the Faculty
21   Council president, and when appropriate, University EEO Resources.
22
23   The Appeals Board must send its final written recommendation to the president no later than January 15.
24   The president must issue a final decision by January 31.
25
26   All review procedures are to be carried out as expeditiously as is reasonably possible, consistent with
27   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
28   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
29   Fall and Spring semesters— and are to be construed as recommended maximums. However, a failure by
30   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
31   shall result in forfeiture of all review rights.
32
33   5.1.2.4 Termination of Tenured Faculty Due to Medical Leave Exceeding Thirty-Six Months

34   Grounds for Appeal
35   A tenured faculty member may appeal termination under Chapter 4, Section 4.8. The appeal must be
36   based on one or more of the following grounds:
37
38           1.      The termination violated the faculty member’s academic freedom.
39
40           2.      The process by which the decision to terminate was made applied inappropriate
41                   standards, applied appropriate standards unfairly, or failed to meet reasonable standards
42                   of thoroughness.
43
44           3.      The termination was the result of discriminatory practices prohibited by university
45                   policies or applicable federal, state, or local laws.
46

                                                          9
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 97 of 188 PageID #:97

                                                                                                     July 1, 2018

 1   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and will submit
 2   its findings in a report to the faculty member, the provost, and the president that includes the majority and
 3   any minority views. The faculty member will have the option to submit to the president, provost and dean
 4   a written response to the report.

 5   Final Decision
 6   The final decision on the appeal rests with the president. The president must state the grounds for his or
 7   her decision in writing to the faculty member and the relevant lower-level academic officers. If the
 8   president affirms the appeal, he or she may determine the appropriate remedy for the matter based on the
 9   facts and circumstances presented by the appeal. The president’s decision is final.

10   Calendar for the Appeals Process
11   Within 10 business days of being informed in writing of the dismissal, the faculty member must state his
12   or her intent to appeal in writing to the provost, and the president of Faculty Council. Within 20 business
13   days of submitting the written notice of intent to appeal, the candidate will submit their supporting
14   documentation. Within 10 business days upon receipt of this documentation, the chair will commence the
15   preliminary review by the Appeals Board.
16
17   At the preliminary review, the Appeals Board must establish a clear timeline for the appeal and
18   distribute it to the faculty member, the local academic unit officer, the dean, the provost, the Faculty
19   Council president, and when appropriate, University EEO Resources.
20
21   The written recommendation from the Appeals Board must be sent to the president within 30 business
22   days of the preliminary review. The president must issue a final decision no later than 10 business days
23   after receipt of the Appeals Board’s written recommendation.
24
25   All review procedures are to be carried out as expeditiously as is reasonably possible, consistent with
26   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
27   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
28   Fall and Spring semesters — and are to be construed as recommended maximums. However, a failure by
29   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
30   shall result in forfeiture of all review rights.
31
32   5.1.2.5 Termination of Tenured Faculty Due to Financial Exigency

33   Grounds for Appeal
34   A tenured faculty member notified of termination because of financial exigency has a right to appeal. The
35   appeal must be based on one or more of the following grounds:
36
37       1. The selection of the area and type of retrenchment was not in accordance with the
38           procedures set out in Chapter 4, Section 4.6.

39       2. The selection of specific faculty appointments to be terminated was not in accordance with
40       the procedures set out in Chapter 4, Section 4.6.

41       3. The dismissal was the result of discriminatory practices prohibited by university policies
42       or applicable federal, state, or local laws.



                                                          10
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 98 of 188 PageID #:98

                                                                                                    July 1, 2018


 1       4. The university failed to meet its obligations as specified in Section 4.6.6 of the Faculty
 2       Handbook. A unit’s vote not to accept the faculty member may be appealed only for failure
 3       to satisfy one or more of the criteria listed in section 4.6.6 (1)(a-d).

 4
 5   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and will submit
 6   its findings in a report to the faculty member, the provost, and the president that includes the majority and
 7   any minority views. The faculty member will have the option to submit to the president, provost and dean
 8   a written response to the report.
 9

10   Final Decision
11   The final decision on the appeal rests with the president. The president must state the grounds for his or
12   her decision in writing to the faculty member and the relevant lower-level academic officers. If the
13   president affirms the appeal, he or she may determine the appropriate remedy for the matter based on the
14   facts and circumstances presented by the appeal. The president’s decision is final.

15   Calendar for the Appeals Process
16   Within 10 business days of being informed in writing of the dismissal, the faculty member must state his
17   or her intent to appeal in writing to the provost, and the president of Faculty Council. Within 20 business
18   days of submitting the written notice of intent to appeal, the candidate will submit his or her supporting
19   documentation. Within 10 business days upon receipt of this documentation, the chair will commence the
20   preliminary review by the Appeals Board.
21
22   At this preliminary review, the Appeals Board must establish a clear timeline for the appeal, which it
23   will distribute to the faculty member, the local academic unit officer, the dean, the provost, the Faculty
24   Council president, and when appropriate, University EEO Resources.
25
26   The written recommendation from the Appeals Board must be sent to the president within 30 business
27   days of the preliminary review. The president must issue a final decision no later than 10 business days
28   after receipt of the Appeals Board’s written recommendation.
29
30   All review procedures are to be carried out as expeditiously as reasonably possible, consistent with
31   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
32   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
33   Fall and Spring semesters — and are to be construed as recommended maximums. However, a failure by
34   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
35   shall result in forfeiture of all review rights.
36
37   5.1.2.6 Termination of Tenured Faculty Due to Discontinuance or Substantial Reduction of an
38   Academic Unit

39   Grounds for Appeal
40   A tenured faculty member notified of termination because of discontinuance or substantial reduction of an
41   academic unit or program has the right to appeal the selection of his or her specific faculty appointment
42   for termination. The appeal must be based on one or more of the following grounds:
43
44
45

                                                          11
         Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 99 of 188 PageID #:99

                                                                                                    July 1, 2018

 1           1.      The selection of specific faculty appointments to be terminated was not in accordance
 2                   with the procedures set out in Chapter 4, Section 4.7.
 3
 4           2.      The dismissal was the result of discriminatory practices prohibited by university policies
 5                   or applicable federal, state, or local laws.
 6
 7           3.      The university failed to meet its obligations as specified in Section 4.7.6 of the Faculty
 8                   Handbook. A unit’s vote not to accept the faculty member may be appealed only for
 9                   failure to satisfy one or more of the criteria listed in Section 4.7.6 (1)(a-d).
10
11           4.      The termination decision violated the faculty member’s academic freedom.
12
13   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and will submit
14   its findings in a report to the faculty member, the provost, and the president that includes the majority and
15   any minority views. The faculty member will have the option to submit to the president, provost and dean
16   a written response to the report.
17

18   Final Decision
19   The final decision on the appeal rests with the president. The president must state the grounds for his or
20   her decision in writing to the faculty member and the relevant lower-level academic officers. If the
21   president affirms the appeal, he or she may determine the appropriate remedy for the matter based on the
22   facts and circumstances presented by the appeal. The president’s decision is final.

23   Calendar for the Appeals Process
24   Within 10 business days of being informed in writing of the termination, the faculty member must state
25   his or her intent to appeal in writing to the provost, and the president of Faculty Council. Within 20
26   business days of submitting the written notice of intent to appeal, the candidate will submit supporting
27   documentation. Within 10 business days upon receipt of this documentation, the chair will commence the
28   preliminary review by the Appeals Board.
29
30   At this preliminary review, the Appeals Board must establish a clear timeline for the appeal, which it will
31   distribute to the faculty member, the local academic unit officer, the dean, the provost, the Faculty
32   Council president, and when appropriate, University EEO Resources.
33
34   All review procedures are to be carried out as expeditiously as is reasonably possible, consistent with
35   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
36   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
37   Fall and Spring semesters — and are to be construed as recommended maximums. However, a failure by
38   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
39   shall result in forfeiture of all review rights.
40
41   5.1.3 Term Faculty Appeals
42
43   Term faculty are limited to appeals of: (1) major sanctions during the contract term, and (2) non-
44   reappointment on the grounds of a violation of academic freedom or discrimination in violation of
45   university policies or federal, state, and local laws.
46
47   5.1.3.1 Major Sanctions within the Contract Period
48

                                                          12
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 100 of 188 PageID #:100

                                                                                                   July 1, 2018

 1   Grounds for Appeal
 2
 3   The appeal must be based on one or more of the following grounds:
 4
 5   1. The major sanction violated the faculty member’s academic freedom.
 6
 7   2. The process by which the major sanction was imposed applied inappropriate standards, applied
 8   appropriate standards unfairly, or failed to meet reasonable standards of thoroughness.
 9
10   3. The imposition of the major sanction was the result of discriminatory practices prohibited by university
11   policies or applicable federal, state, or local laws.
12
13   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and submit its
14   findings in a report to the faculty member, the dean, and the provost that includes the majority and any
15   minority views. The faculty member will have the option to submit to the provost and dean a written
16   response to the report.
17
18

19   Final Decision
20   The final decision on the appeal rests with the provost. The provost must state the grounds for his or her
21   decision in writing to the term faculty member and the dean. If the provost affirms the appeal, he or she
22   may determine the appropriate remedy for the matter based on the facts and circumstances presented by
23   the appeal, including but not limited to reinstating the term faculty member for the remainder of the
24   contract term. The provost’s decision is final.

25   Calendar for the Appeals Process
26   Within 10 business days of being informed in writing of the dismissal, the faculty member must state his
27   or her intent to appeal in writing to the provost, and the president of Faculty Council. Within 20 business
28   days of submitting the written notice of intent to appeal, the candidate will submit their supporting
29   documentation. Within 10 business days upon receipt of this documentation, the chair will convene the
30   preliminary review by the Appeals Board.
31
32   At this preliminary review, the Appeals Board must establish a clear timeline for the appeal, which it will
33   distribute to the faculty member, the local academic unit officer, the dean, the provost, the Faculty
34   Council president, and when appropriate, University EEO Resources.
35
36   The written recommendation from the Appeals Board must be sent to the provost within 30 business days
37   of the preliminary review. The provost must issue a final decision no later than 10 business days after
38   receipt of the Appeals Board’s written recommendation.
39
40   All review procedures are to be carried out as expeditiously as reasonably possible, consistent with
41   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
42   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
43   Fall and Spring semesters — and are to be construed as recommended maximums. However, a failure by
44   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
45   shall result in forfeiture of all review rights.




                                                         13
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 101 of 188 PageID #:101

                                                                                                    July 1, 2018

 1   5.1.3.2 Non-Reappointment of Term Faculty

 2   Grounds for Appeal
 3   A term faculty member may appeal the decision not to reappoint him or her. The appeal must be based on
 4   one or both of the following grounds:
 5
 6           1.      The non-reappointment violated the faculty member’s academic freedom.
 7
 8           2.      The non-reappointment was the result of discriminatory practices prohibited by university
 9                   policies or applicable federal, state, or local laws.
10
11   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation and submit its
12   findings in a report to the faculty member, the dean, and the provost that includes the majority and any
13   minority views. The faculty member will have the option to submit to the provost and dean a written
14   response to the report.

15   Final Decision
16   The final decision on the appeal rests with the provost. The provost must state the grounds for his or her
17   decision in writing to the faculty member and the relevant lower-level academic officers. If the provost
18   affirms the appeal, he or she may determine the appropriate remedy for the matter based on the facts and
19   circumstances presented by the appeal, including but not limited to renewing the faculty member’s
20   contract. The provost’s decision is final.

21   Calendar for the Appeals Process
22   By June 30, the faculty member must state his or her intent to appeal in writing to the provost and the
23   president of Faculty Council. By the first day of fall term in the following academic year, the faculty
24   member must submit the written appeal and all supporting documentation to the Faculty Council
25   President who will then forward it to the Appeals Board.
26
27   By September 30, the Appeals Board must establish a clear timeline for the case, which it will distribute
28   to the faculty member, the local academic unit officer, the dean, the provost, the Faculty Council
29   president, and when appropriate, University EEO Resources.
30
31   The Appeals Board must send its final written recommendation to the provost no later than January 15.
32   The provost must issue a final decision by January 31.
33
34   All review procedures are to be carried out as expeditiously as reasonably possible, consistent with
35   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above
36   refer only to calendar or business days within regular academic terms — Fall, Winter, Spring quarters or
37   Fall and Spring semesters— and are to be construed as recommended maximums. However, a failure by
38   the affected faculty member to adhere to any time guidelines, except under extraordinary circumstances,
39   shall result in forfeiture of all review rights.
40

41   5.1.4 Adjunct Faculty Appeals
42
43   Adjunct faculty are limited to appeals of suspension or dismissal during the contract period. The contract
44   period is defined in the adjunct faculty’s letter of appointment and is defined on a course by course basis.
45   .
46   5.1.4.1 Suspension or Dismissal During the Contract Period

                                                         14
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 102 of 188 PageID #:102

                                                                                                   July 1, 2018

 1
 2   Grounds for Appeal
 3   The appeal must be based on one or more of the following grounds:
 4
 5   1. The suspension or dismissal violated the faculty member’s academic freedom.
 6
 7   2. The process by which the suspension or dismissal was imposed applied inappropriate standards,
 8   applied appropriate standards unfairly, or failed to meet reasonable standards of thoroughness.
 9
10   3. The imposition of the suspension or dismissal was the result of discriminatory practices prohibited by
11   university policies or applicable federal, state, or local laws.
12
13   As outlined in Section 5.1.1.1, the Appeals Board will included three tenured faculty members. For an
14   adjunct faculty appeal, the Faculty Committee on Appeals will select an adjunct faculty member who will
15   act as a non-voting consultant to the Appeals Board. The role of the consultant will be to provide
16   expertise on issues that uniquely affect adjunct faculty.
17
18   The Appeals Board will conduct a preliminary review, and if appropriate, an investigation. The Appeals
19   Board shall submit its findings in a report to the faculty member, the dean, and the provost that includes
20   the majority and any minority views. The preliminary review will follow the process described in the
21   Faculty Handbook Section 5.1.1.3. The faculty member will have the option to submit to the provost and
22   dean a written response to the report.

23   Final Decision
24   The final decision on the appeal rests with the provost. The provost must state the grounds for his or her
25   decision in writing to the adjunct faculty member and the dean. If the provost grants the appeal, he or she
26   may determine the appropriate remedy for the matter based on the facts and circumstances presented by
27   the appeal. If the appeal is granted, the adjunct faculty member will be paid the amount due under the
28   original contract appointment. The provost’s decision is final.
29
30   Calendar for the Appeals Process
31   Due to the timing of adjunct faculty appointments, which frequently occur on a term-by-term basis, an
32   expedited appeals process is necessary.
33
34   Within 5 business days of being informed of the suspension or dismissal, the adjunct faculty member
35   must write to the provost and the president of Faculty Council, stating the adjunct’s intent to appeal.
36   Within 10 business days of submitting the written notice of intent to appeal, the adjunct faculty member
37   will submit his or her supporting documentation. Within 5 business days of receipt of this
38   documentation, the chair of the Faculty Committee on Appeals will convene the preliminary review by
39   the Appeals Board.
40
41   The written recommendation from the Appeals Board must be completed and sent to the provost within
42   10 business days of the preliminary review. An allegation of discrimination will follow the timeline used
43   in University EEO Resources. The provost must issue a final decision no later than 5 business days after
44   receipt of the Appeals Board’s written recommendation.
45
46   All review procedures are to be carried out as expeditiously and reasonably as possible, consistent with
47   obtaining sound judgments and qualified, balanced review panels. All time guidelines set forth above are
48   to be construed as maximums.
49

                                                         15
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 103 of 188 PageID #:103

                                                                                                      July 1, 2018

 1   A failure by the affected adjunct faculty member to adhere to any time guidelines, except under
 2   extraordinary circumstance, shall result in forfeiture of all review rights. A failure by the Appeals Board
 3   or provost to adhere to any time guidelines, except under extraordinary circumstances, shall result in the
 4   adjunct faculty member being paid the amount due under the original contract appointment.
 5
 6   5.1.5 Other Faculty
 7   Faculty with special appointments (as defined in 2.3.3) may not appeal reappointment or dismissal during
 8   their contract terms.

 9   5.2 Grievances
10
11   Grievance procedures are available to all faculty (including all full-time and adjunct faculty) for issues
12   other than denial of promotion and tenure, dismissal, nonrenewal, and non-reappointment. The grievance
13   must be filed by the individual adversely affected by the decision.
14
15   Grievances are to be conducted in accordance with the procedures specified below.
16

17   5.2.1 Definition
18
19   A grievance is a written complaint concerning a decision made by a person with authority in the
20   university. Grievances are limited strictly to the questioned decision and are open only to the persons
21   directly and adversely affected by that decision. Grievances may not be used to question or change policy.
22   A decision being grieved remains in effect unless the decision is suspended.
23
24   A decision is grievable if it meets all of the three following criteria:
25
26           1.     It adversely affects the interests of an individual;
27           2.     The affected individual is being treated differently from other persons of similar
28           circumstances or the decision violates any policy of the university or the relevant academic unit;
29           and
30
31           3.       There is insufficient justification for the different treatment or the failure to comply with
32                    policy.
33
34   Specifically outside the scope of the grievance process are:
35
36           1.       University policies.
37
38           2.       Policy crafted by a deliberative faculty body.
39
40           3.       Allegations of violations of the university’s Anti-discrimination and Anti-harassment
41                    policy, which are handled by University EEO Resources.
42
43   Persons involved in the grievance process may share information concerning the process and substance of
44   a grievance with other persons having a legitimate need for the information. Wider distribution creates
45   potential risks to fairness and privacy. The grievance process is a key element of the university’s shared
46   governance. Deterioration of fairness and privacy, or even the perception of deterioration, would
47   undermine the effectiveness of the university’s faculty grievance process.
48

                                                            16
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 104 of 188 PageID #:104

                                                                                                  July 1, 2018

 1   A tenured faculty member has the right to a formal grievance hearing after the fact if suspended by the
 2   provost without a prior hearing (Chapter 4, Section 4.4).
 3

 4   5.2.2 Procedures for Faculty Grievances
 5
 6   Prior to initiating a formal grievance, a faculty member should seek to resolve complaints with the
 7   individual who made the decision in question.
 8
 9   A formal grievance must be filed in writing with the faculty member’s dean within 60 days after
10   communication of the decision.
11
12   The grievance procedure has two steps:
13
14           1.      Formal administrative grievance process
15
16           2.      Faculty Grievance Board process
17
18   Faculty grievances begin with formal administrative process. This must be completed before the faculty
19   member proceeds to the Faculty Grievance Board.
20
21   If a faculty member alleges discrimination at any point in a grievance, the dean or the Grievance Board
22   must refer the grievance to University EEO Resources which, in consultation with the dean (if raised
23   during the formal administrative process) or Grievance Board (if raised during the Grievance Board), will
24   conduct an investigation and submit a report to the dean or Grievance Board in a timely manner.
25
26   5.2.2.1 Administrative Grievance Process
27
28   The dean of a college conducts the formal administrative grievance process. If the grievance challenges a
29   decision of the faculty member’s dean, the grievance will be heard by another dean selected by the
30   provost with approval of the aggrieved faculty member.
31
32   Throughout the formal administrative grievance process, the burden of proof rests on the faculty member.
33
34   The faculty member must submit to the dean hearing the grievance a written statement explaining:
35
36           1.      the precise nature of the grievance
37
38           2.      information and evidence supporting the faculty member’s position
39
40           3.      a description of all informal attempts to resolve the complaint and the reasons why any
41                   proposed resolutions identified during the informal procedures were unsatisfactory to the
42                   faculty member, and
43
44           4.      the remedies that the faculty member would consider satisfactory.
45
46   At the same time, the faculty member will provide a copy to the individual whose decision is being
47   challenged. That individual may submit a written statement to the dean within ten business days of
48   receipt of the faculty member’s statement, with a copy to the faculty member.
49

                                                           17
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 105 of 188 PageID #:105

                                                                                                     July 1, 2018

 1   The dean hearing the grievance provides a written report to the faculty member and the individual whose
 2   decision is being challenged within thirty calendar days after receiving their written statements. In the
 3   written report, the dean shall state the decision and what action, if any, is required to implement the
 4   decision.
 5
 6   Either party may appeal the dean’s decision to the provost within ten business days of receiving the
 7   decision. The appeal must be in writing and supported by reasons for not accepting the dean’s decision.
 8   The appealing party must provide the other party with a copy of the appeal to the provost. The provost
 9   may conduct another review and. will enter a written decision, within thirty calendar days after receipt of
10   the appeal. The provost must send the written decision to both parties.
11
12   5.2.2.2 Grievance Board Procedures
13
14   If the faculty member who filed the grievance is unsatisfied with the provost’s decision, he or she may,
15   within ten business days of receiving the provost’s decision, refer that decision to the judgment of faculty
16   peers. The faculty member must submit a written request to the president of the Faculty Council to direct
17   the Faculty Council Committee on Committees to select three tenured faculty members to serve as a
18   Grievance Board. For a term or adjunct faculty grievance, the Committee on Committees will select a
19   corresponding term or adjunct faculty member who will act as a non-voting consultant to the Grievance
20   Board. The role of the consultant will be to provide expertise on issues that uniquely affect adjunct or
21   term faculty. Faculty chosen for the Grievance Board may not serve in a grievant’s local academic unit or
22   have a significant personal relationship with the grievant. In cases brought to a Grievance Board, the
23   burden of proof rests on the faculty member to establish that the administrative decision was unfair.
24

25   Within five business days of the establishment of the Grievance Board, the faculty member must submit
26   to the Grievance Board and the provost a statement indicating the reasons why the decision of the provost
27   is unfair. The provost may submit a response to the faculty member’s statement within an additional five
28   business days. The Grievance Board must request, and the provost must provide, the written record of the
29   formal administrative process. New complaints, new evidence, and other new matters not addressed
30   during the formal administrative process may not be introduced for the first time to the Grievance Board.

31   Preliminary Review
32   Upon receipt of the faculty member’s grievance submission, the chair of the Grievance Board shall
33   schedule the grievance for a preliminary review by the Grievance Board as soon as practicable. The
34   Grievance Board has sole and unreviewable discretion whether to schedule the preliminary review
35   meeting during the spring or summer break or wait until the university is back in regular session.
36
37   At the preliminary review meeting, the Grievance Board will determine:
38
39           1.      whether the grievance is timely;
40
41           2.      whether the matter grieved about is grievable under the procedures;
42
43           3.      whether the formal administrative grievance process has been followed; and
44
45           4.      whether the grievance materials submitted to the Grievance Board, if fully
46                   substantiated after investigation, could reasonably be found to satisfy the criteria set forth
47                   in this chapter.
48

                                                          18
       Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 106 of 188 PageID #:106

                                                                                                   July 1, 2018

 1   If the Grievance Board decides by a simple majority that the grievance is not timely, is not grievable, did
 2   not follow the formal administrative grievance process, or could not reasonably be found to satisfy the
 3   criteria, the Grievance Board will forward its written decision to the provost, with a copy to the faculty
 4   member. The decision must state the reasons for not considering the grievance.

 5   Investigation and Review
 6   If, after the preliminary review, the Grievance Board determines that the grievance warrants further
 7   consideration, the Grievance Board will conduct a review. If, in the opinion of the Grievance Board, the
 8   materials already submitted are not sufficient to make a determination, the Grievance Board may request
 9   interviews with, or materials from, the faculty member or other individuals named in the grievance. The
10   Grievance Board may take any other reasonable actions that it deems appropriate or helpful to its
11   deliberations.
12
13
14   The Grievance Board will prepare a written report of its findings and recommendation, including the
15   majority and any minority views. The Grievance Board will forward the report to the president, with
16   copies provided to the faculty member and the provost.
17
18   If a tenured faculty member has grieved over a sanction imposed on him or her and if the Grievance
19   Board declines to affirm the grievance, the faculty member may ask the president to make a final
20   determination. Otherwise, the decision of the Grievance Board is final.
21
22   If implementing the decision of the Grievance Board requires financial resources beyond what is usually
23   and customarily allocated to similarly situated faculty, the Grievance Board shall seek the approval of the
24   provost. If the provost does not approve the expenditure on the ground that sufficient resources are not
25   immediately available, the provost must provide in writing a reasonable timeline for implementing the
26   Grievance Board’s decision or seek mutually agreed upon alternative ways to address the inequity or
27   remedy the unfair decision against the grievant.
28

29   5.3. Right to Review Personnel Records
30
31   Illinois law governs the right of employees to review their own personnel records. University policy
32   establishes the process for requesting such records.




                                                         19
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 107 of 188 PageID #:107

                                                                                                                       July 1, 2018


 1
 2   CHAPTER 6. FACULTY RIGHTS AND RESPONSIBILITIES
 3
 4   6.1 Academic Freedom ...................................................................................................... 3
 5   6.2 Diversity Guidelines ..................................................................................................... 3
 6   6.3 Academic Support ......................................................................................................... 3
 7      6.3.1 Faculty Development and Research....................................................................... 3
 8      6.3.2 Memberships .......................................................................................................... 4
 9      6.3.3 Travel Expenses ..................................................................................................... 5
10   6.4 Faculty Responsibilities ................................................................................................ 5
11      6.4.1 Members of the Academic Profession ................................................................... 5
12      6.4.2 Members of DePaul University ............................................................................. 6
13      6.4.3 Teacher of Students................................................................................................ 6
14      6.4.4 Academic Administrators ...................................................................................... 6
15   6.5 Instructional Responsibilities ....................................................................................... 7
16      6.5.1 Class Attendance ................................................................................................... 7
17      6.5.2 Class Cancellation.................................................................................................. 7
18      6.5.3 Inability to Meet a Class/Substitute Teaching ...................................................... 7
19      6.5.4 Class Hours ............................................................................................................ 8
20      6.5.5 Syllabus Requirements........................................................................................... 8
21      6.5.6 Course Examinations ............................................................................................ 8
22      6.5.7 Time for Submitting Final Grades ........................................................................ 8
23   6.6 Workload....................................................................................................................... 8
24      6.6.1 Faculty Assignments ............................................................................................. 9
25      6.6.2 Responsibility for Assignments ............................................................................ 9
26      6.6.3 Teaching................................................................................................................ 9
27          6.6.3.1 Full-time and Part-time Faculty ...................................................................... 9
28          6.6.3.2 Administrators................................................................................................ 9
29          6.6.3.3 Graduate Assistants and Fellows ................................................................. 10
30          6.6.3.4 Summer Session Assignments ..................................................................... 10
31      6.6.4 Activities Outside the University ........................................................................ 10
32   6.7 Leaves of Absence ...................................................................................................... 11

                                                                      1
    Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 108 of 188 PageID #:108

                                                                                                                         July 1, 2018


1   6.8 Salaries ........................................................................................................................ 12
2   6.9 Academic Policies ....................................................................................................... 12
3   6.10 Establishing a New University Policy ...................................................................... 12
4




                                                                       2
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 109 of 188 PageID #:109

                                                                                          July 1, 2018


 1   CHAPTER 6. FACULTY RIGHTS AND RESPONSIBILITIES
 2
 3
 4   DePaul University generally follows AAUP guidelines, except in instances where a policy is
 5   otherwise defined in this Handbook.
 6

 7   6.1 Academic Freedom
 8
 9   DePaul accords academic freedom a prominent position as an integral part of the university’s
10   scholarly and religious heritage. The university attempts to create an environment in which
11   persons engaged in learning and research exercise this freedom and respect it in others as
12   contributing to the God-given dignity of individual persons and enhancing the academic process.
13   University precept and tradition protect this freedom from infringement. Not only the faculty but
14   also students and other members of the university community enjoy this freedom as they
15   participate in the various forms of open inquiry and debate, as for example, classroom
16   presentation and discussion, research and publication, public statements made as a citizen in
17   one’s own name, and other forms of creative expression.
18
19   DePaul University is guided by the AAUP 1940 Statement of Principles on Academic Freedom
20   and Tenure (with 1970 Interpretive Comments). However, the university expressly reserves the
21   right to amend, alter, modify, and delete the same with the assent of the Faculty Council.
22

23   6.2 Diversity Guidelines
24
25   DePaul University has a long-standing commitment to ethnic and cultural diversity of its faculty,
26   staff, and student body. As a university with a strong Catholic and Vincentian heritage, this
27   commitment is particularly integral to our mission. It is also recognized that a multicultural
28   experience is an essential part of DePaul.
29
30   Consistent with the Catholic and Vincentian heritage, DePaul University is committed to
31   preserving an environment that respects the personal rights and dignity of each member of the
32   community. Therefore, DePaul University does not tolerate harassment or discrimination, as, for
33   example, set forth in the Anti-Discrimination and Anti-Harassment Policy and Procedures.
34

35   6.3 Academic Support
36

37   6.3.1 Faculty Development and Research
38   Since the university’s mission statement places “highest priority on programs of instruction and
39   learning.” To further this objective, university sponsors a variety of professional development
40   programs and awards recognizing outstanding achievement in teaching, scholarship, and/or
41   creative activities, and service. Development opportunities and awards include, among others:
42
43       •   Paid faculty leaves
44       •   University Excellence in Teaching Award
45       •   Spirit of Inquiry Award

                                                     3
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 110 of 188 PageID #:110

                                                                                          July 1, 2018

 1       •   Competitive instructional grants
 2       •   Summer stipends
 3       •   Departmental initiative grants
 4       •   Competitive research grants
 5       •   Research conference program.
 6

 7   The Office of Faculty Development & Research seeks to fulfill the university’s commitment to
 8   academic excellence by developing teacher/scholars at all academic career levels. The Office has
 9   responsibility for programs, resources, and guidelines that support development, promotion, and
10   retention of talented and diverse faculty. Through the Office of Faculty Development &
11   Research, the provost provides internal grants to support faculty development initiatives and
12   sponsors awards to recognize outstanding faculty achievements.

13   The Office of Faculty Development and Research provides university-wide support for faculty
14   development through the Quality of Instruction Council (QIC), the University Research Council
15   (URC), and the Public Service Council (PSC). The Associate Vice President for the Office of
16   Faculty Development and Research chairs the three councils, which are composed of faculty and
17   academic administrators.

18   The Office also sponsors other opportunities, including new faculty orientation, tenure and paid-
19   leave workshops, and select international faculty language immersion programs. All programs
20   are intentionally competitive in nature to ensure the best use of available funds and to encourage
21   the development of proposal-writing skills. Applications regularly exceed available funding, and
22   applicants are encouraged to submit well-crafted projects that advance their scholarly objectives.

23   Faculty grants, awards, stipends, and leaves are peer reviewed by one of three academic councils.
24   The Associate Vice President for Faculty Development & Research chairs all three academic
25   councils. Council members are appointed by Faculty Council. The University Research Council
26   (URC) reviews and awards research grants, leaves, and the Spirit of Inquiry Awards. The Quality
27   of Instruction Council (QIC) reviews and awards instructional grants and leaves and the
28   Excellence in Teaching Awards. The Public Service Council (PSC) reviews and awards
29   instructional and research grants related to service learning courses and university-community
30   research projects. The PSC also reviews Excellence in Public Service Awards.

31   A more complete listing of professional development initiatives and guidelines can be found at
32   the Office of Faculty Development and Research.
33

34   6.3.2 Memberships
35
36   Although professional membership fees are the responsibility of individual faculty, the university
37   may reimburse individual a full-time faculty member up to $50.00 per membership for up to three
38   professional organizations per year, provided that the faculty member pays the first $25 of each
39   fee. The university does not pay for memberships in private clubs except with the president’s
40   approval.
41




                                                     4
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 111 of 188 PageID #:111

                                                                                             July 1, 2018


 1   6.3.3 Travel Expenses
 2
 3   The university provides each academic unit with a travel budget to support faculty participation in
 4   meetings of learned societies. Top priority for travel support belongs to the faculty member who
 5   presents a paper, serves on a panel, acts as an officer of the society, represents the university (on
 6   the authority or request of the chair or dean) in recruiting faculty, or serves in another official
 7   capacity. Travel support is provided only from travel funds within the budget of the academic unit
 8   and upon approval of the chair or dean, who is responsible for distributing travel funds among the
 9   faculty who travel in an official role. Depending on the amount of money available in the travel
10   budget and the demands for these funds, the faculty members may receive partial or no support.
11
12   Travel compensation may be given for national or regional meetings. For meetings in the
13   metropolitan Chicago area, support is limited to incidentals such as registration fees. In all
14   instances, the university reimburses actual expenses for allowable items.
15   Faculty who attend meetings without taking one of the active roles listed above are usually
16   expected to cover their own expenses. However, if travel funds remain in the budget, the chair or
17   dean may approve support for not more than half of the travel expenses. Faculty members are
18   encouraged to plan travel as far in advance as possible and to keep chairs and deans advised to
19   these plans before budgets are prepared. For specific procedures, forms and guidelines, see the
20   Office of Financial Affairs.
21

22   6.4 Faculty Responsibilities
23
24   Membership in the academic profession, in professional societies and associations of higher
25   education, and in DePaul University entails special responsibilities. The more important of these
26   responsibilities are summarized here as a code of professional ethics. They are subject to
27   amendment from time to time through appropriate university action. Failure to comply with these
28   responsibilities renders a faculty member liable to appropriate sanction within the procedural
29   safeguards and provision for peer judgment.
30

31   6.4.1 Members of the Academic Profession
32
33   As a member of the academic profession, the faculty member has these obligations:
34
35       1. To seek truth; to improve scholarly competencies for this purpose; to engage in
36          productive scholarship, research or other creative activities; and to uphold the scholarly
37          standards of one’s academic discipline.
38       2. To practice intellectual honesty; to acknowledge academic debts to others; and to
39          exercise impartiality in passing professional judgments on colleagues.
40       3. To respect the rights of other persons to hold and express different intellectual positions;
41          and to protect the rights, well-being, and privacy of persons involved in scientific inquiry.
42       4. To be accurate in making public statements in one’s own name and to be mindful that in
43          making such statements the public may judge the faculty member’s profession and
44          institution from these statements.


                                                       5
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 112 of 188 PageID #:112

                                                                                           July 1, 2018

 1

 2   6.4.2 Members of DePaul University
 3
 4   As members of DePaul University, the faculty member has these obligations:
 5
 6       1. To respect the religious character of the university and the religious beliefs of persons
 7          affiliated with the university.
 8       2. To adhere to non-discriminatory norms in [interacting with other university personnel].
 9       3. To preserve confidentiality in personnel and administrative deliberations when
10          confidentiality is explicitly required.
11       4. To avoid unauthorized use of university resources or facilities for personal, commercial,
12          or political purposes.
13       5. To assume a fair share of faculty responsibilities for university governance and to accept
14          and fulfill committee appointments and other responsibilities associated with faculty
15          status.
16       6. To comply with duly approved regulations and procedures.
17       7. To attend general university commencements and convocations.

18

19   6.4.3 Teacher of Students
20
21   As a teacher, a faculty member has these obligations:
22
23       1. To present to students subject matter compatible with course descriptions appearing in
24          official university bulletins and catalogues; to avoid significant intrusion of material
25          unrelated to the course; and to meet classes and hold examinations as scheduled.
26       2. To evaluate students only on the basis of academic performance and to evaluate their
27          work without undue or unexcused delay.
28       3. To hold office hours, to be available to students enrolled in the faculty member’s courses,
29          and to serve as a faculty advisor to other students according to the policies of the
30          academic unit.
31       4. To avoid any exploitation of students for personal advantage or any coercion of the
32          judgment or conscience of students.

33

34   6.4.4 Academic Administrators
35
36   A member of the faculty who holds an administrative position has these obligations:
37
38       1. To establish adequate means of communication for matters that materially affect the
39          members of the particular academic unit and to be reasonably available for the faculty
40          and staff of the unit.



                                                     6
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 113 of 188 PageID #:113

                                                                                               July 1, 2018

 1       2. To provide opportunity for joint planning and effort where appropriate and to set up and
 2          apply the structures necessary for joint action.
 3       3. To make personnel decisions impartially; to give responses as soon as circumstances
 4          allow; and to give reasons for refusing a request if asked to do so by the person refused
 5          unless the disclosure of the reason would breach confidentiality.
 6       4. To remain current with developments in higher education related to the sphere of the
 7          particular administrative position.

 8

 9   6.5 Instructional Responsibilities
10
11   At times it is important for faculty to convey messages to students through announcements made
12   in class. Instructors’ cooperation in making these announcements is appreciated.

13   6.5.1 Class Attendance
14
15   Instructors are expected to take attendance during the first week of class and again after receipt of
16   an “update” roster (approximately the fifth week of class). This helps academic officers to
17   identify and correct errors before grade sheets are printed. Individual faculty have the prerogative
18   to establish course attendance guidelines. These should be stated in the course syllabus.
19

20   6.5.2 Class Cancellation
21
22   It is imperative that instructors meet classes for each scheduled class. In the event that an
23   instructor is unable to attend a class because of illness or unplanned absence, he/she must inform
24   the local academic unit officer at the first opportunity. The local academic unit officer will then
25   make arrangements to provide continued student learning during the instructor’s absence.
26

27   6.5.3 Inability to Meet a Class/Substitute Teaching
28
29   A faculty member who is unable to meet a class is responsible for seeing that students are not
30   thereby deprived of learning opportunities. This responsibility may be met by scheduling the
31   necessary number of make-up classes at a time convenient to the students, requesting the
32   assignment of a substitute instructor, or making other appropriate arrangements. In all instances
33   of absence, the faculty member must inform the local academic unit officer of the facts regarding
34   the absence, the reasons for it, and the measures taken to provide the students with the requisite
35   learning experiences. The local academic unit officer may require the faculty member to provide
36   this information in writing.
37
38   If a class is to be cancelled, the instructor shall inform the students beforehand, if at all possible.
39   When the students have not been informed, the local academic unit officer will attempt to let the
40   students know that the class has been cancelled, particularly an evening class attended
41   predominantly by part-time students.
42


                                                        7
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 114 of 188 PageID #:114

                                                                                           July 1, 2018


1    6.5.4 Class Hours
2
3    It is essential that students have a minimum of three hours of contact time per week with their
4    instructor in each four quarter hour course. Faculty members are expected to conduct class for the
5    full period and to begin and end at scheduled times.
6

 7   6.5.5 Syllabus Requirements
 8
 9   All faculty are required to prepare written course syllabi for each course they teach at DePaul. At
10   a minimum, syllabi should contain the following information:
11
12       1. A rationale for the course stated in the context of the aims of the local academic unit;
13       2. A statement on the types of instruction (i.e., lecture; lecture-discussion; lab; etc.);
14       3. Specific materials required for the course (books, pamphlets, library materials, etc.);
15       4. Proposed major and minor topics to be covered in the course;
16       5. Specific required readings, and written and oral assignments (inclusion of tentative dates
17          for such assignments is desirable);
18       6. Specific descriptions of the criteria and methods to be used by the instructor in
19          evaluating students’ academic performance, such as the nature of quizzes and
20          examinations;
21       7. Statement on plagiarism; and,
22       8. Instructor’s office number and office hours for the term in which the course is being
23          offered.

24   Each faculty member must, by the first class session, make available to each student a copy of the
25   syllabus that satisfies the guidelines outlined above. A copy must be submitted to the college or
26   school.
27

28   6.5.6 Course Examinations
29
30   In all courses at the midpoint of the quarter, students will be informed of their achievement to
31   date. Normally courses conclude with a final examination. To provide additional flexibility for
32   faculty members, a formal mid-term or final examination is not required if the instructor has other
33   comparable ways of evaluating student achievement.
34

35   6.5.7 Time for Submitting Final Grades
36
37   As a matter of administrative policy, all final grades are to be submitted within five business days
38   of the last examination in all academic units of the university, except for the College of Law,
39   which follows a different calendar.
40

41   6.6 Workload
42

                                                      8
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 115 of 188 PageID #:115

                                                                                           July 1, 2018


 1   6.6.1 Faculty Assignments
 2
 3   Formal assignments comprise only part of a faculty member’s academic life. As professionals,
 4   faculty members are expected to engage in many activities that are not official duties, particularly
 5   those that contribute to the good of the public and the university, their academic discipline, and
 6   their own professional development.
 7

 8   6.6.2 Responsibility for Assignments
 9
10   The local academic unit officer makes faculty assignments, subject to approval by the dean.
11

12   6.6.3 Teaching
13

14   6.6.3.1 Full-time and Part-time Faculty
15
16   The primary function of DePaul University is instruction; hence, teaching constitutes the majority
17   of faculty assignments. The normal teaching load is nine full courses per academic year, usually
18   three per quarter. Exceptions may arise if, for example, the established policy of a given academic
19   unit or a particular faculty contract specifies the contrary. This load may be reduced if particular
20   faculty courses place especially extensive demands on faculty time or if faculty members receive
21   formal assignment in other functions. Only in exceptional instances is a faculty member asked to
22   teach more than a normal load. In such instances, the faculty member receives additional
23   compensation not less than the salary paid to a part-time faculty member for teaching a
24   comparable course.
25
26   A teaching assignment may include student advisement, which requires that faculty members
27   keep a sufficient number of regularly scheduled office hours at times that are of mutual
28   convenience and appropriate for the needs of the students. A teaching assignment also entails
29   services normally associated with faculty status and responsibilities. Supervision of independent
30   study is entirely voluntary and is not calculated as part of the teaching load. Faculty receive no
31   pay for supervising independent study. However, supervision of independent study is considered
32   as an element of faculty performance in evaluations for salary adjustment, contract renewal, and
33   tenure or promotion.
34
35   Faculty assignments to off-campus instruction generally are incorporated into the regular teaching
36   load, warranting no additional compensation. Part-time faculty may be assigned to off-campus
37   instruction on the same basis as on-campus assignments.
38

39   6.6.3.2 Administrators
40
41   Administrators may have teaching assignments; however, they normally are not entitled to
42   additional compensation for teaching. Administrators or staff personnel whose responsibilities do
43   not include teaching, and who almost invariably do not have faculty status, may, in special
44   instances, be assigned to teach a course. This teaching assignment is normally considered an



                                                      9
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 116 of 188 PageID #:116

                                                                                            July 1, 2018

 1   integral part of the person’s responsibilities for which the university provides no additional
 2   compensation.
 3
 4   Should another higher education institution invite an administrator to teach a course, he or she
 5   would be under the same restrictions applicable to faculty teaching outside the university.
 6
 7   Administrative personnel who have faculty status may receive a teaching assignment during the
 8   summer session. As the university considers the assignment to replace some administrative
 9   functions during this period, the administrator is not entitled to additional compensation.
10

11   6.6.3.3 Graduate Assistants and Fellows
12
13   Assignment of full responsibility of teaching a course is limited to persons who have full-time or
14   part-time faculty appointments in the university. In exceptional cases a graduate assistant may be
15   given such an assignment if the graduate assistant is in a doctoral program and has already
16   successfully completed the Master’s degree or its equivalent.
17

18   6.6.3.4 Summer Session Assignments
19
20   Faculty members with 10-month contracts may accept or decline courses offered to them during
21   the summer.
22

23   6.6.4 Activities Outside the University
24
25   Faculty members are encouraged to pursue activities outside the university that contribute to
26   DePaul’s mission, including social, civic, and religious activities, and service to one’s professions
27   and professional associations. However, because a full-time faculty appointment implies a full
28   commitment to DePaul University, outside activities must conform to the following limits:
29
30       1. They must not interfere with the faculty member’s commitment to the full academic life
31          of the university, including teaching, research, student advisement, governance, and
32          related responsibilities.
33       2. During the regular academic year, the faculty member must give precedence to university
34          responsibilities.
35       3. Two additional limits apply to outside activities for which the faculty member receives
36          remuneration:

37
38           •   They must be professional activities that contribute to the professional development
39               of the faculty member or provide expertise to the community; and

40
41           •   Over the course of a year, they must not exceed the equivalent of one day per work
42               week.

43

                                                      10
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 117 of 188 PageID #:117

                                                                                            July 1, 2018

 1       4. The faculty member will arrange privately for whatever support services his or her
 2          outside activities may require. Only with prior approval of the dean may a faculty
 3          member enlist the services of university personnel or employ university supplies and
 4          equipment for outside activities.
 5
 6       5. Each January, faculty members must submit an annual report on their work-related
 7          activities with any outside firm, agency, or institution if they (i) serve on a continuing
 8          basis as a consultant or in a similar role; (ii) are continuing members or officers of the
 9          outside entity, or (iii) normally provide services for the outside entity at least once a
10          week, even if for less than a full day. The report goes to the dean, with a copy to the
11          local academic unit officer in colleges organized into departments.
12
13       6. The faculty member is primarily responsible for determining whether outside activities
14          are compatible with the responsibilities of a faculty member. Nevertheless, the dean must
15          ultimately decide whether a faculty member’s outside activities conform to the limits
16          enumerated above. Deans may place specific restrictions on outside activities in order to
17          satisfy policy requirements.
18
19       7. Teaching at another higher education institution while under contract at DePaul is
20          permitted only in those specific instances for which the dean has given written approval.
21
22       8. Material violation of this policy is considered a violation of the faculty contract and could
23          be cause for abrogation of contract and termination of tenure in accordance with the
24          policies and procedures in Chapter 4.

25   6.7 Leaves of Absence
26
27   Leaves of absence may be granted for advanced study and research, a temporary position
28   elsewhere compatible with one held at DePaul, medical need or disability in accordance with
29   university policy, or personal reasons. The duration of a leave may be a full academic year or one
30   or more terms. Only in exceptional cases will a leave be granted for more than one year.
31   Non-medical leaves are generally granted without salary. For other types of leave, the salary is
32   reduced by one-third for each quarter of leave; for faculty of the College of Law, salary is
33   reduced by one-half for each semester of leave.
34   University sponsored paid leaves are available through the Quality of Instruction Council and the
35   University Research Council. These types of leaves have their own unique policies and
36   procedures. For further details, please see the guidelines and applications forms for the Quality of
37   Instruction Council and University Research Council.
38   A request for a full year of leave should be submitted in writing on or before January 15 of the
39   preceding academic year. A request for leave for an academic term should be submitted in writing
40   no later than the beginning of the term preceding the one for which leave is sought.
41   The local academic unit officer, the college dean, and the provost must approve a leave. They
42   consider, among other factors, the effect of the faculty member’s absence on the department or
43   college and the possibility of finding a qualified replacement on a temporary basis. In granting
44   leaves, the university accords priority to projects that will contribute to the faculty member’s

                                                      11
     Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 118 of 188 PageID #:118

                                                                                           July 1, 2018

 1   professional development and to projects for which the faculty member has obtained funding
 2   from external sources. The university does not normally grant simultaneous leaves to more than
 3   one faculty member of an academic unit.
 4
 5   University policies and procedures on renewal and termination apply to faculty on leave.
 6   Information regarding the continuation of employee benefits during a leave is available in the
 7   Office of Human Resources and should be confirmed prior to the start of the leave.
 8   If a college or department sponsors a separate leave program, a faculty member can obtain details
 9   through the college or departmental office.

10   6.8 Salaries
11
12   The university makes decisions regarding salary in accordance with its budget guidelines.
13   Normally, salary decisions result in a merit increase and, when budgets permit, may include
14   increases for such things as equity and market adjustments. The salary recommendation is made
15   by the college dean.
16
17   Full-time faculty are paid on a biweekly basis in twenty-six payments per fiscal year. Part-time
18   faculty are paid biweekly during each quarter in which they are teaching (usually five pay periods
19   per quarter). During summer sessions, faculty are paid in two or three equal payments per
20   summer session. The Payroll Department determines payroll dates.
21

22   6.9 Academic Policies
23

24   In fulfillment of its governance role as defined in section 1.2.1 of the Faculty Handbook: Primary
25   Responsibilities of the Faculty, Faculty Council has its own proper guidelines to govern the
26   creation of academic policies, leading to approval of proposed policies and policy revisions by
27   the President.

28   After approval of policies and procedures that fall within Faculty Council’s areas of
29   responsibility, the documents should be integrated into the university’s online policy and
30   procedures manual. While the President and the Board of Trustees have authority to reverse
31   faculty decisions that fall within areas of primary faculty responsibility, the university expects
32   that they would do so only in exceptional circumstances and would communicate the reasons to
33   the faculty.

34   6.10 Establishing a New University Policy

35   Except with respect to the establishment of academic policies under Faculty Council authority,
36   the Office of the Secretary coordinates the establishment, archiving, revision, approval, and
37   publication of all university policies and procedures.

38   Details on academic policy and process appear on the University Policies and Procedures web
39   site.
40

                                                     12
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 119 of 188 PageID #:119




               Exhibit 2
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 120 of 188 PageID #:120




COLLEGE OF COMMUNICATION RECOMMENDATION OF CONTINUATION
OR TERMINATION OF UNTENURED FACULTY CONTRACT

TO: Salma Ghanem, Dean, College of Communication

FROM: Personnel Committee, College of Communication

DATE: March 7, 2015

SUBJECT: College Recommendation on Lisa Calvente

FACULTY MEMBER'S RANK: ASSISTANT PROFESSOR

START DATE OF TENURE-TRACK CONTRACT: 2011-2012

CREDIT FOR PRIOR TEACHING: NONE

PROBATIONARY YEAR AT DEPAUL: FOURTH 1

HIGHEST ACADEMIC DEGREE RECEIVED: Ph.D

PERSONNEL COMMITTEE RECOMMENDATION: TERMINATION
VOTES IN FAVOR OF RETENTION 1
VOTES AGAINST RETENTION     6

PERSONNEL COMMITTEE RECOMMENDATION REGARDING PROGRESS
TOWARD TENURE:
YES: 0    NO: 7    In Teaching
YES: 0    NO: 7    In Research
YES: 5    NO: 2    In Service


TENURED FACULTY SUPPORT FOR RECOMMENDATION:
VOTES IN FAVOR
VOTES AGAINST

TENURED FACULTY SUPPORT FOR RECOMMENDATION REGARDING
PROGRESS TOWARD TENURE:

COLLEGE RECOMMENDATION AND RATIONALE:
Based on a thorough review of her credentials in the areas of teaching, research, and
service, the Personnel Committee and the tenured faculty of the College of
Communication recommend that Lisa Calvente’s contract not be renewed. The
Personnel Committee finds that Lisa is making poor progress towards tenure in the area



1We are awaiting confirmation about whether this is the third or fourth year of Lisa’s probationary
period.
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 121 of 188 PageID #:121




of teaching, poor progress towards tenure in the area of research, and fair to good
progress towards tenure in the area of service.


TEACHING
In order to assess the effectiveness of Lisa’s teaching, the Personnel Committee
examined undergraduate and graduate course materials, peer observation reports
and teaching evaluations from the past two years. Additional information about
Lisa's teaching was solicited from past course enrollees through the Personnel
Committee student representative. Finally, members of the Committee discussed
teaching with Lisa in an interview setting.

Since arriving at DePaul, Lisa has taught six graduate level (or undergraduate cross
listed) courses and five undergraduate courses, six of which were new offerings for
the college. Her courses regularly engage the cross section of cultural studies, race,
media, and performance theory, serving a range of needs for the college and
university—most directly the Organizational and Multicultural MA program, the
undergraduate intercultural major, and the Liberal Studies Sophomore Seminar on
multiculturalism. In her 2013 formal review, Lisa’s teaching was evaluated as
good/very good, marking several developing strengths, while noting specific
concerns about course organization and the reference to students feeling
intimidated in the student representative report.

Previous problems identified in teaching have grown more significant since the last
review period, eliciting very strong concerns regarding Lisa’s approach to general
student learning, her commitment to each DePaul student, and the classroom
environment she fosters. In terms of quantitative measures, Lisa’s evaluations have
been consistently strong, routinely keeping in close range to the college’s very high
numbers. Qualitatively, however, Lisa’s course evaluations indicate a range of
recurrent and somewhat polarizing themes. Evaluations suggest that a strong
number of students appreciate the rigor and demands of her courses, while other
students experience the course climate to be intimidating and unwelcoming to
diverse opinion and perspective. One student from her Winter 2014 INTC 308
course raved, “I've taken many classes with Dr. Calvente, and if I could, I would load
my course schedule with nothing but her classes. She pushes students to think
critically in ways that are rarely demanded of undergraduate students. Just when
I've thought I completely grasped a concept, Dr. Calvente would reveal that I've just
scratched the surface.” These types of highly enthusiastic statements make
appearances in many of her course evaluations, although there is an additional
trend that suggests some students struggle to find their voices and feel diminished
in her courses. In the same Winter 2014 INTC 308 course, another student wrote
that the “Instructor often made students feel inferior. She rolled her eyes at some
questions asked and often misunderstood students concerns. Students eventually
became afraid to speak at all in fear of ridicule.”
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 122 of 188 PageID #:122




While the majority of Lisa’s course evaluations repeat both themes of adamant
support/appreciation with feelings of intimidation and dismissal, this tension is
elevated in her lower level core classes (CMN 103, INTC 230, LSP 200). As these are
required courses for many students, the academic interests of the students in these
courses is likely more diverse and varied. In her Fall 2014 CMN 103 course, several
students note the helpfulness of the course for encouraging them to see the world
from more critical perspectives. However, many students also made reference to the
negative classroom climate, suggesting it lacked encouragement, felt intimidating,
was experienced as silencing, and was perceived as “hostile.” One student
commented, “Dr. Calvente was insistent on students dropping the class on the first
day and was shocked when student’s hadn’t the second day.” In the personnel
interview, Lisa was asked about those students who might feel disenfranchised from
the class, and she replied “Most students drop. I advise them to drop.” The
committee was deeply troubled about our students experiencing this level of
hostility and intimidation on the first day of class, suggesting all DePaul students are
not wanted in our classrooms. Lisa disagreed, stating, “Telling them to drop is
honest.” The personnel committee does not have access to an instructor’s drop
rates, and so there is not a quantitative number to detail what is meant when she
says “most students drop.” When asked to clarify this approach in a required college
core course, where many of our students have demanding work and course
schedules that limit their flexibility and require they enroll in a specific class offered
on a particular day or time, she explained, “If it’s scary, they should drop. I say go to
another class. I have a lot of colleagues you can take this class from.” In response to
student feedback about intimidation, the committee asked if there were parts of her
teaching she felt she needed to work on. She did say she might email students who
were not participating in class, but clarified, “Are you asking me, do I want them all
in my class? No, not really.” Referencing her students in response to questions about
how she seeks to support students who are struggling or seem disenfranchised, Lisa
replied, “They have to approach me. That is their job. It’s not my job.”

Students across several of her courses made continual reference to the high
standards Dr. Calvente requires of students. Some students found the workload to
be manageable and were excited by the challenge. Others firmly believed that the
readings were too advanced, and too much in quantity, for the class to process and
engage. For example, more than one student in the Qualitative Methods course from
Spring 2014 felt the class was constantly behind and was always playing catch-up. It
is important to contextualize that some of these responses are likely a product of
undergraduate/graduate crosslisted classes.

In his observation of her cross-listed course (Social) Death, Citizenship and the
Media, Associate Professor Daniel Makagon noted “almost every student spoke and
approached the discussion with the confidence that they could talk through the
issues. Lisa might push them, but she gave them the room to figure out the ideas and
their responses to the issues.” Both Professors Makagon and Winchatz noted Lisa’s
strategic use of silence in the classroom. Winchatz explained, “After Lisa asked a
question, she was clearly comfortable with sitting in silence until the students had
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 123 of 188 PageID #:123




processed what she was asking and were ready to share. The students seemed to be
used to this approach as well. “ Both reviewers, however, did note the course was, at
points, difficult to follow, and suggested Lisa could better assist the class with more
deliberate transitions, paraphrasing of ideas, and clarity of structure throughout the
course. In the student report, this opportunity for greater clarity, time management,
and structure was also reiterated, along with a reference to previous mentioned
concerns about climate—what the student representative called “the pattern of
intimidation.” When asked to clarify an example of this pattern he mentioned the
rolling of eyes and Dr. Calvente’s dismissal of a student question with “why don’t
you know this?” He stated, however, that based on his interpretation of the data,
that “if the students survive the atmosphere, they do well.”

For the vast majority of her courses Lisa did not provide materials beyond the
course syllabus. Her syllabi do a very good job setting forth rules, policies and
instructor expectations, yet she might take some steps to further distinguish the
content of her courses from one another. As an example, her course INTC 230 and
her course LSP 200 have a tremendous amount of overlap in assignment structure
and design, including the focus on “Bastard Out of Carolina” for several weeks in the
course. Additionally, the theoretical readings comprise the majority of the content
listed in the course schedule, regardless of course level, and are often used to define
the class time (as opposed to a topic, theme, objective, or an activity). By identifying
the theme or topic of the day, as well as the objectives, the clarity of structure might
be more apparent to help frame student expectations. This is reiterated in the
student report and student evaluations, where there was a recurrent theme of
suggesting more explicit clarity of goals and content. Furthermore, especially for the
100 and 200 level classes, a more intentional balance between theoretical source
texts and disciplinary texts from the field of intercultural communication might help
some of the students who are struggling with the density of the readings and an
understanding of the course.

After the review of her materials, reports, evaluations, and her interview, the
Personnel Committee found that her teaching is fair and that she is making poor
progress toward tenure in this area.

RESEARCH
Since Lisa’s last review, in the Winter of 2013, she has published one co-authored
essay (with Guadalupe García), titled “The City Speaks: Dis/articulating
Revolutionary Havana, Cuba and Global Belonging” in the journal Cultural Studies
(Calvente is listed as first author). The essay is a visual exploration and analysis of
the city of Havana, examining how the performative notions of revolution are
present in the city’s landscape. She also presented work at the Critical Ethnic
Studies Association Conference in 2013, CUNY-Baruch College in 2014, and
Crossroads Association for Cultural Studies Conference in 2014. At the time of her
last formal review, Lisa had published one book review. For the current fourth year
review, the Personnel Committee evaluated Lisa’s total publication record since
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 124 of 188 PageID #:124




arriving at DePaul: one book review and one co-authored peer reviewed journal
article.

Looking forward, Lisa reports several projects in various stages of development.
Lisa has plans to co-write an introduction and conclusion for a book she is co-
editing. In addition, Lisa is the solo author of an essay under review at Cultural
Studies. Although these materials cannot be considered for this review period,
looking toward her future productivity, Lisa has stated that the book contract is
signed and the article is currently listed on her CV and in her personal statement as
a revise and resubmit. Although the committee requested on two occasions via
email prior to the Personnel Committee interview that Lisa provide a signed book
contract and an editorial communication (e.g. email or letter from Cultural Studies)
formally requesting a revise and resubmit of her article manuscript, the committee
was not provided with the requested documentation of the status of either of these
projects in time for the review.

In her 2013 review, her research was determined as satisfactory from the faculty,
and the personnel committee strongly recommended diversifying her publication
strategies alongside the ongoing pursuit of her solo book contract. The book project
and proposal is not reported to have made any significant progress (with two
completed chapters), yet the successful publication of her co-authored essay and the
article under review indicate that she has been more active in moving her previous
conference papers towards publication.

Lisa is scheduled for flex time for the current 2014-15 academic year, wherein she is
teaching three courses in the fall and winter, in order to focus her time on research
in the spring. This is in addition to a year-long leave she has successfully applied for
through the URC for the 2015-16 academic year, which will be co-funded through
her successful application for a Woodrow Wilson Junior Faculty Grant Award.
According to the grant application, “The objective of the fellowship program is to aid
the scholarly research and intellectual growth of junior faculty (men and women)
and improve their chances for success as tenured university scholars by offering
support for twelve months of research and writing.” Thus, Lisa has secured
substantial time to focus solely on research in the next fifteen months. There is
concern about the amount of time invested and the choices made regarding the
research projects she is pursuing, as her current research output fails to
demonstrate sufficient progress or a successful balance of energies in the move
towards tenure. In addition, given the shortage of research she has fostered to
publication, devoting time and energies to a co-edited book project is cause for
additional concern. It is believed that Lisa has not made the necessary progress
needed towards tenure and would be better served by continuing to focus greater
time and energies on shepherding her conference presentations and the research
from her ongoing book project to peer reviewed journals, preferably diversifying
her CV with solo authored works in a greater range of journal outlets.
The Personnel Committee agrees that her research is fair and that she is making
poor progress toward tenure in this area.
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 125 of 188 PageID #:125




SERVICE
During her second year review in 2013, the faculty evaluated Lisa’s service
contributions to be very good, marking her work on a one-year search committee, a
college task force, and a university task force. Since her previous review, Lisa
continues as an affiliate to the African Black Diaspora Studies Program and the
Latino Studies Program. Lisa serves on the College Non-Tenure Track Review Board
and the Local Review Board of the College of Communication. As part of the College-
wide symposium on violence in 2014, DePaul Talks, Lisa was one of the eight event
leaders, and she organized one of the spotlight panel discussions, bringing together
a panel of scholars and activists for one of the two evening programs. She works
with the Office of Multicultural Student Success in the Men of Color Initiative for
student retention and success, as well as the Liberal Studies Council’s Task Force on
Personal Transformation and Responsibility/ Global and Transnational Programs.
She has successfully chaired a college thesis committee, and is currently working as
chair of a second thesis. She has written three comprehensive exam questions (2
more currently), and has served as undergraduate senior thesis advisor on two
student projects. She has served on the editorial board of Cultural Studies since 2012
and Text and Performance Quarterly since 2013. Lisa reviews for these journals and
also reviews papers for her division in her national organization. In the personnel
meeting, it was reiterated that she will need to obtain letters from committee chairs
to describe and detail specific committee work for review processes, as per college
policy.

The Personnel Committee agrees that her service is fair to good and that she is
making fair to good progress toward tenure in this area, although two personnel
committee members indicated she was not making satisfactory progress toward
tenure in service.

Conclusion
Based on the Personnel Committee’s unanimous evaluation that Lisa is not making
progress toward tenure in teaching or research, we do not recommend retention
and contract renewal.
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 126 of 188 PageID #:126




               Exhibit 3
                                                                                                 1
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 127 of 188 PageID #:127




               COLLEGE OF COMMUNICATION RECOMMENDATION
OF CONTINUATION OR TERMINATION OF UNTENURED FACULTY CONTRACT


TO:            Salma Ghanem, Dean, College of Communication
FROM:          Personnel Committee, College of Communication
DATE:          November 17, 2017
SUBJECT:       College Recommendation on Lisa B. Y. Calvente


FACULTY MEMBER’S RANK:                               Assistant Professor
DATE OF FIRST CONTRACT:                              Fall 2011

PROBATIONARY YEAR AT DEPAUL:                         Third Review, Fifth Year
HIGHEST ACADEMIC DEGREE RECEIVED:                    Ph.D.
TENURED FACULTY RECOMMENDATION:                      Termination

        VOTES IN FAVOR OF RETENTION                  8
        VOTES AGAINST RETENTION                      13

TENURED FACULTY EVALUATION:                          Progress Toward Tenure

YES:    4             NO: 17         in Teaching
YES:    15            NO: 6          in Research
YES:    4             NO: 17         in Service


COLLEGE RECOMMENDATION AND RATIONALE

        The tenured faculty of the College of Communication voted to recommend that Dr. Lisa
Calvente’s contract not be renewed (13 No to 8 Yes). The recommendation is based upon a
thorough review of Lisa’s credentials in the areas of teaching, research, and service. The College
Personnel Committee finds Lisa’s teaching in this review period to be very good and she is
making very good/fair progress toward tenure in the area of teaching; Lisa’s scholarship to be
excellent in this review period and she is making very good/fair progress toward tenure in the
area of research; Lisa’s service record to be very good over this review period and she is making
fair progress toward tenure in the area of service. Fifteen of 21 voting members of the tenured
faculty agree that Lisa is making satisfactory progress toward tenure in the area of research,
while 17 of 21 voting members of the tenured faculty believe Lisa is not making satisfactory
progress toward tenure in the areas of teaching and service, respectively.
                                                                                                    2
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 128 of 188 PageID #:128




TEACHING
        In order to assess the effectiveness of Lisa’s teaching, the College Personnel Committee
examined her undergraduate and graduate course materials (syllabi, assignments, quizzes, and a
sample precis) since her previous review, student teaching evaluations, two peer observation
reports, and a report produced by the Personnel Committee’s student representative,
summarizing survey data solicited from past enrollees in Lisa’s courses. Members of the
Personnel Committee also discussed teaching with Lisa in an interview setting.
        Since arriving at DePaul, Lisa has taught 14 different or modified courses, comprising 3
graduate, 7 undergraduate, and 4 cross-listed classes. Since her the last review in Winter 2015,
she has taught 6 different courses at both levels with a strong focus on race, intercultural
communication, and performance, including 3 sections of CMN 103-Intercultural
Communication (a core undergraduate course); 2 sections of INTC 367-Performance for Social
Change; 1 section of CMNS 230-Performance, Communication, & the Body; and1 section of
CMNS 501-Communication in Cultural Contexts. Lisa has also developed and taught 2 special
topics classes –(Social) Death, Citizenship, & the Media and Communicating Health, Race, and
Reproductive Rights– both are cross-listed within our college and with other units/programs. In
reviewing Lisa’s course materials, the Personnel Committee identifies both areas of strength and
those that require continued improvement. The syllabi for these courses are well organized and
each covers in-depth content. She includes clear course objectives, course policies, and learning
assessments. Her assignments range across many formats; including, quizzes, in-class
discussions, presentations, reading themes and questions to essays, written reports,
performances, and community-based service learning. These activities are detailed in assignment
worksheets in 2 of Lisa’s classes (CMN 103 and CMN 230). For the remaining 4 classes, the
Personnel Committee only has access to her course syllabi, which provide descriptions of
pertinent activities and differential expectations for undergraduate and graduate students in
cross-listed classes.
        Lisa’s teaching and her classroom environment were, overall, positively evaluated by her
colleagues in peer observation reports. During a visit to the CMNS 230 (Performance,
Creativity, & the Body) class in Spring 2017, Dr. Jay Baglia was impressed by the high level of
mutual support and camaraderie of the students in this class. “This is something that doesn't
happen by magic or is the result of a serendipitous collection of students who happen to like each
other; this is the result of a cultivated atmosphere as informed by the instructor,” he stated. These
comments are echoed by Dr. Leah E. Bryant, who reported that the supportiveness of the
learning environment of the class was “extraordinary.” Both Bryant and Baglia took notes of
Lisa’s candor in providing her students with feedback, which “unpacks their performance” and
offers “rationale,” by linking it to pertinent readings of the day. According to the peer observers,
although the classroom climate was highly interactive, Lisa could consider ways to better engage
quiet students in the class discussion, which largely involved some active contributors.
        In her personal statement, Lisa expresses her desire to create “an enriching, knowledge-
inciting and knowledge-producing atmosphere at DePaul." Lisa wants her students to feel that
“they are critical, productive thinkers with access to agency and the ability to make change in the
world.” Learning opportunities are created by the critical production of knowledge that combines
theory and practice, past and present, classroom activities and experiences gained from
community engagement. As part of such efforts, Lisa has co-written (with her students) and
directed 2 performances for her class activities since 2015. At both the graduate and
undergraduate levels, Lisa has pushed her students’ “comfort level” and left a strong impact on
                                                                                                     3
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 129 of 188 PageID #:129




them. Several students found her classes to be “challenging,” but “rewarding,” “eye-opening,”
and “mind-blowing.” A student in her CMN 103 (Winter 2015) wrote: “It is an excellent course.
It really opened my eyes to the world and was really among the best courses I’ve selected at this
university.” Graduate students came away from her courses having “learned and explored a lot”
(CMNS 501, Spring 2017) and “grown” as critical thinkers (CMNS 509, Fall 2016). Lisa was
described as a “very knowledgeable” and “very intelligent” professor, who “has an obvious
passion for what she teaches.” Quantitatively, teaching evaluations demonstrate Lisa’s strong
command of the subject matter (from 4.9 to 5), her high level of preparedness (from 4.8 to 5), her
ability to stimulate interest in the subject (from 4.6 to 5). Ratings of the overall quality of courses
were in the 4.2-4.9 range and overall teaching effectiveness in the 4.1-5.0 range. Lisa
consistently received 4 or above on most other measures. There were a few instances where she
scored above 3.5 but under 4 on items gauging class time use, careful response, and increased
knowledge or skills. In student evaluations of Communicating Health, Race, and Reproductive
Rights (Fall 2016), which only contain 5 common university measures as the course was
assigned to Critical Ethnic Studies, Lisa scored between 4.5 and 4.9.
         The survey of Lisa’s past students, conducted in September 2017, further confirms the
key attributes of her teaching. In quantitative terms, for all five survey questions, she scored
between 4.52 and 4.83 on a 5-point scale. Students ranked her command of course content and
her ability to engage them in making connections between course content and lived experience
on top, followed by teaching methods, overall assessment, and then an environment of respectful
interactions. Students consistently addressed Lisa’s high expectations, expert knowledge, and her
investment in stimulating critical thinking. “She has a strong command of the subject material
and holds her class to a high standard,” one surveyed student wrote. “She is able to get to the
root of people’s arguments to better explain them, especially when talking about complicated or
touchy subjects in Intercultural Communication. She does a good job of asking questions and
asking people to substantiate their stances/opinions.” According to another student, “there were
times when I disagreed with her or a classmate, and I felt comfortable (respectfully) expressing
that disagreement and wrestling with the thought process.” When the survey asked about their
most memorable moments with Lisa, some mentioned Lisa’s supportiveness and accessibility.
         Lisa’s instruction has been recognized in both the ENGAGE Teaching and Mentorship
for Social Justice Award and her second nomination for the Excellence in Teaching Award in
2015. Lisa was previously nominated for this teaching award in 2014.
         At the interview, the Personnel Committee commended Lisa’s positive growth in
teaching over the past two years, although Lisa said that she had not changed anything
significantly in her curriculum or teaching strategies, beyond updating discussion and lectures
with current events and experimenting with techniques to engage quiet students in discussion,
which worked for some but did not for others. Although Lisa has proven to be an impactful
teacher, our analysis of the student representative report, teaching evaluations, peer observations,
and course materials since 2015 has shown a range of areas that require continued improvement.
Many of the needed changes had been identified in the last review (2015) as improvements
“which would need to occur before she is capable of receiving tenure.” When asked in the
interview if Lisa had made any of these changes, she stated that she would have to agree with
them and she stated that she did not. Therefore, her earlier statement that she had not made any
changes to her teaching indicated she dismissed the changes that were called for in her previous
formal review. Looking at evidence independently from the prior review periods, however, we
found similar pedagogical issues reflected in the qualitative data for this period, which run
                                                                                                  4
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 130 of 188 PageID #:130




parallel to Lisa’s solid teaching performance in other areas captured by quantitative measures.
We believe it is problematic that Lisa has ignored these long-standing issues and that the
developmental recommendations shared in previous reports of the Personnel Committee and the
tenured faculty seem at least partially dismissed by her.
         The Personnel Committee would like to see further substantive steps taken by Lisa in
responding to problems identified in students’ responses to her teaching:
         -References to students feeling “intimidated” or “uncomfortable” still showed up in this
review cycle, though at low frequency. In her personal statement and at the interview, Lisa
attributed this phenomenon to the sensitive nature of the discussions of race in her classes and of
her being a minority faculty member studying race and racism. In order to address this issue, she
relied on “honesty and candor,” which “can be at times shocking or off-putting.” In a careful
review of student comments, the Personnel Committee believes that the instances of negative
feedback highlighted a communication issue rather than students’ discomfort with course content
or Lisa’s pedagogical approach. Several students appreciated her directness and the way she
challenged and pushed them to think critically about difficult topics. Yet, even those who felt
“comfortable” took note of Lisa having a “very firm set of ideas” and an “expressive” way of
communicating, which can sometimes “thwart conversation” or create “heated tension,” thereby
making some students less ready to talk in class. A student in her CMN 103 class (Spring 2017)
offered an insightful observation: “The course is great but you [Lisa] certainly come on a little
strong. I didn’t mind it but it’s possible some people didn’t feel comfortable opening up because
of it.” Our students are diverse in several ways. Students who possess higher levels of
understanding and communicating complexity are more likely to thrive. Meanwhile, this
communication style might not invite students who are less outspoken or are still exploring their
voice and ideas to grow intellectually. Lisa wrote: “My goal for every class is to interrogate ways
in which marginalized and often silenced voices can talk back to, and act against, social
inequality and political oppression.” If we were to teach students to speak up and resist, we
would lead by example. In the classroom, the instructor –regardless of race, gender, or origin–
represents authority. The way the instructor communicates conveys power. Unnecessary, strong
verbal and non-verbal cues from the instructor can serve to discourage those students who
struggle, thereby creating a barrier to students’ learning.
         - For 4 out of 6 classes Lisa taught in the current review period, the Personnel Committee
was not provided teaching materials beyond course syllabi. Although the syllabi include
descriptions of assignments and instructor expectations, we believe that having specific
instructions and grading rubrics or at least grading criteria for all assignments would add clarity
to student learning assessment. Some students in CMN 103 (Winter 2015, Fall 2016), for
example, found the writing inquiry descriptions and prompts “slightly vague in regards to what is
expected” and suggested that Lisa could have discussed writing assignments in more detail in
class. Writing in her observation report, Dr. Bryant detected “a bit of confusion about the
specifics” of the workshop assignment in her CMNS 230 class and “it might be helpful to
provide a handout, or blurb on the board, that provided specific outcomes for the workshop (or
what is expected of the students).” In addition, it is a requirement in our college to develop
separate syllabi (and not just separate expectations or assignments) for undergraduate and
graduate students in order to communicate clearly distinct expectations in cross-listed courses.
         - A recurring suggestion for improvement from the students centers on time management
in Lisa’s classes. In every quarter of this review period, students reported a pattern of going over
time, running behind, and rushing toward the end. Consequently, important discussions were not
                                                                                                    5
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 131 of 188 PageID #:131




addressed or clearly explained, and class activities got pushed, all of which affected student
learning. According to one student in the survey report, “our final exam period ended about one
hour after class ended. I understand Dr. Calvente does not keep a close eye on time but this is
excessive; you cannot expect students to stay in class until after 10:00 p.m. just because you did
not leave enough time for individual presentations.” In his observation report, Dr. Baglia also
expressed a desire for “more signposting, more awareness that time is a factor in any classroom.”
Students often feel anxious as time kicks in and they expect from Lisa a better organized, more
stringent schedule. By the same token, some in her CMNS 230 stated that the professor should
“take into account the time it takes for the students to prepare for a performance as well as the
time it takes to perform.” In some instances, they reportedly had only one week to complete a
performance.
         - On a related point, several students suggested that Lisa could be more selective in
assigning textbooks/readings in her classes. That way, more valuable time would be dedicated to
the most important content. According to course syllabi, Lisa often required 3 or 4 books for
non-performance classes. In her performance courses, she listed 2 for INTC 367 and none for
CMNS 230. The Personnel Committee urges Lisa to also consider open educational resources
(OERs) as an option when adopting multiple textbooks for a class.
         - A common theme in student feedback underscores the need for visual aids and a wider
range of media Lisa could employ in the classroom. This was also one of the changes required
from her last formal review, to alter her pedagogical techniques beyond seminar-style. A
combination of multiple teaching methods will better accommodate different needs and learning
styles, thereby helping retain attention, facilitate information processing, and enhance overall
student learning. The all-discussion format of seminar-style courses makes it difficult for
students to retain material or to focus for longer class periods. A graduate student (CMNS 501,
Spring 2017) wrote: “I am a visual learner, and I need variety; other graduate classes I have
taken have accommodated a variety of learning styles including in-class activities, dissecting a
video/cultural text it through discussion, PowerPoint lecture, watching films, attending on-
campus events, etc. I had a hard time focusing on a discussion for 3.25 hours week after week
with no variety in how a topic was being approached. Again, I think Dr. Calvente has a wealth of
knowledge to provide, but I could have gotten more out of the course if it was presented in ways
that appeal to a variety of learning styles.” The incorporation of various instructional tools serves
to make complex concepts and dense readings more accessible and explanatory to students at the
introductory level. This is also applicable to performances classes, where students could spend
time watching videos of performance artists. At the interview, Lisa said she did not use
PowerPoint because she runs graduate classes as seminars and her students in undergraduate
courses created PowerPoint slides for their own presentations. In CMN 103, Lisa screened 2
films, but she did not use video in performance classes due to student workload and time
constraints.
         In sum, all evidence suggests that Lisa’s teaching in this review period is very good, and
that Lisa is making very good/fair progress toward tenure in the area of teaching.

RESEARCH
        Lisa’s scholarship centers on race and social justice on a local and global scale. Within
this research area, she primarily draws on critical race frameworks and employs ethnographic
methods developed by cultural studies and performance scholars.
        Before her arrival at DePaul, Lisa had published 1 book chapter and 2 encyclopedia
                                                                                                  6
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 132 of 188 PageID #:132




entries. In previous review periods, she produced 1 co-authored journal article and 1 book
review. Her research record prior to the current review raised concerns about her ability to
produce the quality and range of work necessary to achieve tenure.
         The past 2 years mark a sharp turn in Lisa’s research productivity with 2 journal articles
(1 solo-authored, 1 co-authored) and an edited book in which she wrote the introduction and co-
wrote a chapter. In 2015, Lisa was selected as a recipient of the Woodrow Wilson Foundation
Career Enhancement Fellowship for Junior Faculty ($31,500) to pursue her research. A review of
her most recent publications and other projects in progress indicates that Lisa has developed a
coherent line of scholarly work.
         In early 2017, Lisa published a solo article titled, “From the Rotten Apple to the State of
Empire: Neoliberalism, hip hop, and New York City’s crisis” (Souls: A Critical Journal of Black
Politics, Culture, & Society). This article analyzes how hip hop in New York City in the 1990s
became a focal point of urban racial and class crisis through media representation and argues that
hip hop culture arose from the particular context of neoliberalism. It highlights how the
representation of hip hop culture served as the scapegoat for the death of young peoples of the
black Diaspora.
         Lisa is the first author of another journal article she co-wrote with Josh Smicker, “Crisis
subjectivities: Resilient, recuperable, and abject subjects in the new hard times” (Social
Identities: Journal for the Study of Race, Nation, & Culture, 2017). This article examines media
representations through films, television shows, news stories, and popular sociopolitical accounts
to identify three main types of crisis subjectivities (or embodiments of economic and political
crises.) According to the authors, in the logics of postracism and postfeminism, civil rights and
feminist movements achieved their goals. Yet these advancements only addressed limited
elements of the ongoing crises. They have not addressed the deep-rooted structural inequalities.
         Lisa and Guadalupe García are co-editors of “Imprints of Revolution: Visual
Representations of Resistance” (Rowman & Littlefield International, 2016), a book comprising
case studies contributed by 9 other scholars. This volume highlights the power of visual images
in communicating and articulating revolutions and revolutionary moments at different parts of
the world. As the primary editor of the collective work, Lisa authored “Introduction:
Decolonizing revolution through visual articulations,” which provides historical context and
offers an overview of the case studies included in the volume. She also co-wrote with García a
chapter in this book, “Image in revolution: Articulating visual arts and becoming Cuban,” which
analyzes how visual arts plays a significant role in Havana’s urban space through political
transitions, hardships, and economic recovery in Cuba. This chapter flowed out of a journal
article Lisa co-authored in the previous review period (2014) as a result of archival research and
ethnographic stay in Havana and ethnographic work at the J. Paul Getty Museum in Los
Angeles.
         Beside these publications, in the past 2 years, Lisa has presented 6 refereed research
papers at international and national conferences (Association for Caribbean Historians, National
Communication Association). On several occasions, she has also appeared on research panels or
invited presentations.
         Looking forward, Lisa has 4 research projects in different stages of development, most of
which are linked to her Woodrow Wilson Foundation fellowship, DePaul University Research
Council (URC) Grant, and URC Paid Leave award. These consist of a solo-authored book
manuscript (in progress since 2012 with no publisher contract as of yet), 2 co-authored book
chapters (under contract), and a co-authored journal article (abstract under review). At the
                                                                                                 7
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 133 of 188 PageID #:133




interview, Lisa said she planned to update the status of her book chapters, secure her book
contract by May 2018, and submit 2 solo-authored manuscripts to journals in Fall 2018.
        The Personnel Committee is impressed with Lisa’s research productivity in the last two
years. We strongly recommend that Lisa further push her publication rate, particularly with more
journal articles, to make up for slower output in prior years, considering the limited amount of
time left on the move to tenure. We discussed with Lisa the different ways in which publications
will be viewed at the time of presenting a case for tenure, based on whether the manuscript is
under contract versus in page proofs or published, with greater weight being given to those
publications that are actually published. We also emphasized the wisdom of taking into account
the time it can take for reviews, revisions, and so on.
        Overall, the Personnel Committee agrees that Lisa’s scholarship in this review period is
excellent and she is making very good/fair progress toward tenure in the area of research.

SERVICE
        In the previous review period, Lisa’s contributions within the College of Communication
were linked to her work as a member of the Contingent Faculty Review Board and the Local
Review Board, an event leader of the symposium on violence, a thesis committee
chair/undergraduate senior thesis advisor, and a comprehensive exam writer. At the university
level, she served as an affiliate to the African Black Diaspora Studies Program and the Latino
Studies Program and contributed to the Office of Multicultural Student Success in the Men of
Color Initiative, as well as the Liberal Studies Council’s Task Force on Personal Transformation
and Responsibility/Global and Transnational Programs. In her service to the academy, Lisa
reviewed manuscripts for 2 journals as part of their editorial board (Cultural Studies, Text and
Performance Quarterly) and papers for her national organization’s conferences. In the current
review, Lisa continued several of her existing services and took on some others.
        At the college level, Lisa has joined the Term Faculty Review Committee since Spring
2015 (and has begun her actual service since the 2016-2017 academic year due to her research
leave). Associate Dean Alexandra Murphy appreciated her valuable, hard work as well as her
insights into the candidate’s strengths and areas for improvement. She continued her role as part
of the Local Review Board until Fall 2016, when this service was terminated due to new IRB
procedures. Under this service, Lisa reviewed 2 IRB applications. Since 2015, she has chaired 2
graduate thesis and project committees, advised a master’s project, and administered
comprehensive exam questions. In Fall 2016, Lisa volunteered to help Dr. Lucy Lu in reviewing
the syllabi for CMN 103 that non-tenure/tenure track faculty used for Intercultural
Communication to ensure quality control. She also participated in some faculty searches and
attended the graduation foundation course, college meetings and other events, such as award
ceremonies and alumni receptions.
        At the university level, Lisa has collaborated actively across programs at DePaul. She has
both expertise and passion for interdisciplinary work across colleges. Lisa has been an affiliated
faculty of the African and Black Diaspora Studies Program (ABD) since 2012 and a member of
the ADB Advisory Committee since 2015. According to ADB Program Director, Amor Kohli,
she has served actively and thoughtfully and been invested in the broader culture and activity of
ABD. Since 2016, Lisa has become an affiliate to the Critical Ethnic Studies MA program (CES)
in the College of Liberal Arts and Social Sciences. CES Director Laura Kina expressed her
appreciation for Lisa’s commitment as an invaluable member, who has impacted CES students in
a number of ways. Lisa has continued her existing role as an affiliate to the Latino Studies
                                                                                                8
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 134 of 188 PageID #:134




Program (LALS) and has been part of Liberal Studies Council Survey Review Subcommittee,
which (according to Director of Liberal Studies John Shanahan) drafted recommendations based
on the General Education Task Force report and feedback from colleges in spring 2017. LALS
Chair, Lourdes Torres, acknowledged Lisa’s contributions over the past 5 years, including her
participation in a tenure-track hire in the past year. In addition, Lisa has reached out to the
Women and Gender Studies Graduate Program to offer her service in mentoring their students.
        Lisa’s service record extends to the academy and the community. As part of the editorial
board of 2 journals (Text & Performance Quarterly and Cultural Studies), she has reviewed
approximately one manuscript per year for each journal. In 2016, Lisa reviewed the 7th edition of
James Neuliep’s Intercultural communication: A contextual approach (Sage). She has also been
active at conferences as a paper reviewer, panelist, respondent/discussant, and a member of the
Welcome Team. Lisa’s community service includes her commitment to the Chicago Alliance
against Racist and Political Repression (CAARPR), where she has also created community-based
service learning for her students. In addition, Lisa has volunteered at the Juvenile Justice
Program to help troubled youths at the Organization for the North East (ONE) community
center.
        At the interview, Lisa spoke of her willingness to take on committee work and her
decision to engage in cross-college outreach efforts as part of the Vincentian mission. While we
commend Lisa’s dedicated service, there is room for improvement. The Personnel Committee
emphasized to Lisa the need to take a more visible and significant role within her unit and at the
college. Her service record at this advanced stage of her probationary period remains quite
modest, considering the typical load for her peers. At the university level, there are several
opportunities where Lisa could make even greater impacts by serving on university teams,
committees, or task forces. The documentation of her service, as well as the construction of her
vita and personal statement, would benefit from a clearer organization. According to the
college’s tenure and promotion guidelines, candidates use the AAUP’s format for the c.v. to
maintain college uniformity. The committee suggests Lisa attend tenure review workshops,
which will continue to reinforce expectations and best practices in drafting personal statements,
and preparing and organizing review and promotion materials.
        In sum, the Personnel Committee finds that Lisa’s service record to be very good over
this review period, and she is making fair progress toward tenure in the area of service.

TENURED FACULTY RECOMMENDATION:
        The Tenured Faculty of the College of Communication met on November 17, 2017 and
voted against retention and contract renewal (13 No to 8 Yes). Ten of 21 voting members
endorsed the Personnel Committee’s recommendation in the areas of teaching and research,
agreeing that Lisa was making very good/fair progress toward tenure in these areas. Eleven
members concurred with the Personnel Committee’s evaluation that Lisa was making fair
progress toward tenure in the area of service. Three abstained from ranking Lisa’s performance
in each area. The remaining members were split on their votes, which dissent from the Personnel
Committee’s recommendation in either direction. Specifically, in the area of teaching, 4
members of the tenured faculty believed Lisa was making very good progress toward tenure, 3
voted fair, and 1 voted unsatisfactory. In the area of research, 6 members of the tenured faculty
found Lisa was making very good progress toward tenure, while 2 voted fair. In the area of
service, 5 members of the tenured faculty believed Lisa was making very good/fair progress
toward tenure, while 2 voted unsatisfactory. According to the College Tenure and Promotion
                                                                                                     9
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 135 of 188 PageID #:135




Criteria, by the time of the second formal review, no ranking should be below very good; and
additional reviews should demonstrate the clear promise of meeting the requirements listed for
the tenure review, by which a faculty member’s performance should be excellent in at least two
of three areas, and very good in the third.

Teaching:
        The faculty agreed that there is a significant number of positive student comments about
Lisa’s teaching and that several of her qualitative and quantitative evaluations portray a highly
impactful and passionate professor. This is recognized in the ENGAGE Teaching and
Mentorship for Social Justice Award and Lisa’s two nominations for the QIC Excellence in
Teaching Award. Meanwhile, the discussion highlighted serious concerns about long-standing
pedagogical issues and about Lisa’s ability to incorporate constructive criticism into teaching
practices. According to four members of the tenured faculty, the positive comments outweigh the
negative ones in student evaluations of Lisa’s teaching, though she could do better to respond to
developmental feedback. However, the majority of voting members raised questions about her
pedagogical style and whether it adheres to Vincentian core values. They also took issue with a
lack of willingness to acknowledge and/or to address outstanding problems repeatedly
emphasized as areas that require changes from her first formal review (2013), through the second
review (2015), and into the current review period. When the Personnel Committee asked Lisa to
reflect on continued development in pedagogy, she stated that she had not changed anything
significantly in her curriculum or teaching strategies and expressed a dismissive view of
recommendations previously shared by the tenured faculty.
        A major theme in qualitative comments throughout Lisa’s teaching career at DePaul
pertains to students feeling “intimidated” or “uncomfortable” in her classroom. In the current
review period, such sentiments were visible every quarter and mentioned explicitly and
implicitly in more than 55 percent (5 out of 9) of Lisa’s course evaluations. This phenomenon
was also reported in the student survey. In her personal statement and at the interview, Lisa
attributed student comments about the intimidating, uncomfortable, or hostile atmosphere to the
sensitive nature of the race discourse as well as to her being a minority faculty teaching race
content. In a subsequent email, Lisa recounted her efforts to address this matter by
communicating to students a grading policy that is based strictly upon “their critical reflection
and application of the content to their everyday lives”; reaching out and meeting with students
who seem “quiet, resistant, or apprehensive” to discuss their feelings and their work; and
allowing students to submit drafts/outlines and to rewrite papers. The tenured faculty discussed
the challenges in the discussion of race in the current political context, as well as its implications
for classroom dynamics, and emphasized that it was possible to teach challenging coursework
related to race and social justice while maintaining an environment of safety for all students.
        Some tenured faculty members noted that many College of Communication faculty
members teach courses that critically engage racism, ethnocentrism, sexism, and classism and
the same comments about feeling “intimidated” or “uncomfortable” do not appear in those
teaching evaluations. Moreover, the pattern of sustained comments about classroom environment
raise concerns about Lisa’s reflexivity about the links between teaching methods and course
content. That is, the first comments appeared in the 2013 student report. At that time, the
Personnel Committee read the comments as being about course content since there was not a
sustained record of student feedback about intimidation or feeling uncomfortable. Since that
time, the tenured faculty has seen recurring comments about this issue. For the faculty members
                                                                                                10
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 136 of 188 PageID #:136




who find such comments to be a major reason for non-renewal, there is a point at which the
student responses reflect a problematic pattern that should have been addressed through forms of
pedagogy that can invite students to critically examine a range of social injustices. Finally, some
faculty members who were most troubled by the student evaluations raised questions about
Lisa’s responses to the student feedback. Lisa notes in her personal statement that such feedback
reflects racism among students; however, this response assumes that only Caucasian students are
writing about feeling “intimidated” or “uncomfortable.”
         While Lisa’s teaching demonstrates her commitment to pushing her students’ comfort
level to grow as critical thinkers, several members of the faculty expressed grave concerns about
her ability to foster a classroom that reinforces DePaul’s teaching philosophy of Vincentian
personalism. Lisa tends to assign dense theoretical course materials for her classes, including
those at the introductory level (e.g., Marx, Foucault, and Gramsci in CMN 103). This approach
might be appropriate for students with higher levels of understanding and articulating
complexity, but less so for those who need support to grow intellectually. Moreover,
developmental feedback, including that from students who were comfortable with the learning
experience, documents cases in which Lisa’s “very firm set of ideals” as well as her way of
communicating led some students to feel discouraged, judged, or even marginalized. Peer
observation reports in all review periods since 2013 have documented the pattern of one select
group of few students being allowed to over-contribute and a lack of strategies to invite and
include less confident students in class discussions. It is noteworthy that Lisa’s reputed
dismissive communication style manifested in contexts other than the discussion of race in Lisa’s
classes. A student in CMNS 501 (Spring 2017) reported: “In the first day of class, Dr. Calvente
said she didn’t know how many of us were going to grad school. We all looked around at each
other and said to her, ‘Did you mean to say PhD? We are all in a master’s program here?’ Her
response was, ‘Oh, I don’t consider a master’s program to be graduate school.’ I took serious
issue with this comment. If Dr. Calvente does not believe that our MA education is at a graduate
level, then she should not teach here. This is an unacceptable comment to make toward students
at any level of their education. First impressions matter, as a professor within the department of
communications[sic], Dr. Calvente should be aware of how she is communicating.” DePaul has a
diverse student body and we place high values on inclusion. According to several voting
members, it is both a responsibility and a requirement for faculty members to create a welcoming
classroom climate based upon acceptance and respect for all kinds of students, particularly those
who need intellectual and emotional support to grow.
         It was noted that Lisa has continued to ignore the agreement among the intercultural
communication faculty on what topics should be covered in core classes (i.e., CMN 103 and
CMNS 501). Lisa’s course content tends to have a strong focus on race, gender, and class,
leaving out several important concepts, theories, and perspectives within the discipline. This
concern had been raised and conveyed to Lisa in the last review period. When the question of
consistency was raised during the Personnel Committee meeting, Lisa responded that she met the
learning objectives for the courses, while electing to cover different topics and use different
course material. While the need to support academic freedom was mentioned during the tenured
faculty discussion, several members spoke of the specific requirement to use appropriate course
materials that aid common learning outcomes and curricular consistency set forth by the
program.
         In its report, the Personnel Committee documented student feedback describing a lack of
clarity when it comes to assignments and assessments of learning outcomes. This was
                                                                                                11
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 137 of 188 PageID #:137




corroborated by the absence of teaching materials (specific instructions, grading rubrics/criteria
for assignments) beyond course syllabi in 4 out of 6 courses Lisa taught in this review period. In
cross-listed classes, Lisa has not met the requirement to develop separate syllabi to clearly
communicate different expectations for undergraduate and graduate students. In addition, peer
observation reports since her first review have reiterated a lack of structure and/or direction
during class sessions, which could be aided by overviews, transitions, summaries, or
handouts/directions. Members of the tenured faculty noted that developmental recommendations
regarding this long-standing matter have not been adequately addressed by Lisa.
        The tenured faculty also discussed student comments on and peer observations of Lisa’s
classroom time management, which is a recurring theme from the last review. These concerns
range from important content not being covered, cutting discussions and class activities, to
students not having enough time to complete their work. While several textbooks and readings
were required, students often rushed to complete the books. Overall, Lisa’s inattention to
classroom time management led some students to feel that their time and investment into
learning were not respected.
        Lisa’s heavy reliance on a seminar style in instruction has been repeatedly emphasized as
an area that requires changes since her first formal review in 2013. It is noted in the discussion
that concerns raised by students and the tenured faculty’s suggestions for Lisa to accommodate
the variety of students’ learning needs through the plurality of teaching methods and strategies
had not been heeded.
        If Lisa is retained, the tenured faculty would need to see significant changes and
improvements in her teaching practices as has already been outlined in her 2013 and 2015
reviews. These changes would need to be apparent in teaching materials, student reports, and
peer observations. Such changes should occur before she applies to the tenured faculty of the
college for a tenure recommendation at DePaul:
            • Foster a welcoming classroom, based upon Vincentian personalism, respect, and
                acceptance for all types of students.
            • Refrain from using unnecessary, strong verbal and non-verbal cues that
                undermine students’ learning, create tension, or marginalize those who need
                support to explore their voice and ideas.
            • Use appropriate strategies to manage class participation and to engage less
                confident students.
            • Adopt the handbook enacted by her unit regarding topics that should be covered
                in intercultural communication core courses.
            • Develop separate syllabi for undergraduate and graduate students in cross-listed
                classes
            • Develop specific instructions/directions, clear grading rubrics/criteria for all
                assignments and class activities for all courses.
            • Tighten in-class instructional delivery by providing overviews, transitions,
                summaries.
            • Use signposting and adopt an explicit schedule for discussions and activities in
                order to make the most out of class time.
            • Assign an appropriate volume of readings and allow reasonable time for students
                to complete assignments.
            • Engage students with more varied teaching methods in class in order to
                accommodate the plurality of students’ learning needs and style, including the use
                                                                                                   12
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 138 of 188 PageID #:138




               of interactive, small group discussions, peer-focused activities, multiple media,
               lecture slides/outlines and handouts.
Research:
          The tenured faculty commended Lisa on a significant body of work produced in this
review period. A cumulative assessment of Lisa’s progress toward tenure in the area of research
was discussed. While some voting members believed her trajectory toward tenure in this area
was very good, some others noted the extended timeline for research-focused productivity
during her probationary period (e.g., the Woodrow Wilson fellowship provided Lisa additional
funding away from teaching to focus solely on research) and redundancy between the book
chapter “Image in Revolution” in her edited book and her prior journal publication (“The City
Speaks,” Cultural Studies, 2014). Upon further review, it was determined that the book chapter
was not a reprint of the 2014 journal article. The tenured faculty agreed that the introduction
chapter was part of Lisa’s edited book and should not be listed as a separate book chapter. In
addition, members of the tenured faculty emphasized the clear distinction between “under
contract” and “forthcoming” works with the latter requiring evidence of their final acceptance
(i.e., final manuscript –with all required revisions completed– has been accepted, returned to the
press, and finally approved for publication). The tenured faculty further discussed how public
performances of creative work are evaluated on the basis of their engagement outside of the
classroom, scholarly reviews, grants, and awards relating to the work.

Service:
        The majority of the tenured faculty found Lisa’s progress toward tenure in the area of
service unsatisfactory. Voting members recounted instances where service contributions listed
in Lisa’s document do not reflect substantial accomplishments. In addition, Lisa has been
noticeably absent as a college representative at several required, university-wide events such as
graduation and convocation. The tenured faculty endorsed the Personnel Committee’s
assessment that her service record at this advanced stage of her probationary period was
inadequate as compared with the typical load for her peers. It was emphasized at the discussion
that, according to the College Tenure and Promotion Criteria, faculty members who apply for
tenure and promotion to associate professor should have their service focused primarily in their
track/program and in the college.
        If Lisa is retained, the tenured faculty would need to see significant changes in her
service as evidenced through a track record of substantial contributions to her unit and
meaningful committee work at the college level. Greater volunteering for university committee
service is recommended. Such changes should occur before she applies to the tenured faculty of
the college for a tenure recommendation at DePaul.
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 139 of 188 PageID #:139




               Exhibit 4
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 140 of 188 PageID #:140




January 9, 2019

Dear Members of the University Board on Promotion and Tenure:

The College of Communication personnel committee and the tenured faculty conducted a formal
review of Dr. Lisa Calvente’s application for tenure and promotion to associate professor. Dr.
Calvente was evaluated by the personnel committee and her record was found to be “very good”
in the areas of teaching, research, and service. The tenured faculty vote was 19 against and 2 in
favor of tenure and promotion to associate professor.

Based on my own review of the application materials including the candidate narrative and
supplemental materials and appendices, I agree with the recommendation of the tenured faculty
against awarding Dr. Calvente tenure and promotion to associate professor. The College of
Communication standard for tenure and promotion to associate professor is very clear. A
candidate should achieve at least two ratings of “excellent” and no rating lower than “very good”
in the areas of teaching, research and service. To overturn this nearly unanimous vote would
require me to challenge the personnel and tenured faculty evaluation and move at least two of the
three categories to “excellent” or to disregard the College’s standards for tenure and promotion.
In this case, neither action is appropriate. I find the College’s evaluation of Dr. Calvente’s
probationary performance as “very good” in each of the three categories to be fair and consistent
with the evaluation standards in the college. This is a difficult decision; Dr. Calvente’s record
has strengths that are detailed in the personnel and tenured faculty review. However, there are
also significant concerns in each of the categories of evaluation.

TEACHING
As demonstrated in the review materials, Dr. Calvente has many strengths as an instructor and
has made some valuable contributions in the classroom and to the curriculum. Dr. Calvente has
taught 14 different courses (seven new preparations) across undergraduate and graduate levels,
for the College of Communication, liberal studies, Critical Ethnic Studies, and Women and
Gender Studies—a number consistent with untenured faculty in the College of Communication.
Dr. Calvente is seen by students and peers as highly knowledgeable, passionate, and organized.
Her courses often address some of the most difficult topics for students to discuss—race, social
inequality, and social justice. As she mentioned in her narrative, her goal is to push her students
to take a “critical lens” to interrogate the ways that marginalized voices can resist, talk back, and
shift dominant social discourses. She has done this by combining theory with practice both in the
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 141 of 188 PageID #:141




classroom and through service-learning and community engagement. She has taught
performance studies courses that draw upon an innovative performance-based pedagogy that
requires students to think critically about the world around them and then to embody and critique
these interpretations by performing them. One of her courses, Performance for Social Change
demonstrates her commitment to and value of community and student engagement. Students
work with Chicago nonprofits to explore the intersection of race, racism, and human rights in the
prison industrial complex. The course culminates with a public performance, created by the
students, that speaks to the injustices of the prison industrial complex and offers hope for
solidarity and social change.

While there are many positive aspects to Dr. Calvente’s teaching, there were also areas that were
identified in past formal reviews that needed to be improved to reach a rating of “excellent.”
Some of these were refinements in teaching, such as varying her teaching practices to
accommodate diverse learning styles, including more visual prompts to help students better track
complex material, and implementing organizational and time management strategies. In her 2018
appendix, Dr. Calvente lists some of these suggestions with her own comments on how she has
responded (or not) to each. For some, she accepted the advice of personnel such as providing
more verbal transitions, summaries and overviews during class lectures and discussions. For
others, she questioned either the relevance or the fairness of the recommendations. For example,
she rejected the suggested best practice to add more visuals to class sessions to help students
with diverse learning styles meet the necessary requirements for the courses. She stated that she
prefers a more traditional seminar structure to promote active listening as a necessary skill for
students to develop and because it counters a western style of visual learning. Further, Dr.
Calvente was asked to adhere to the course guide created by her unit and to include required
topics in intercultural communication core classes such as CMN 103: Intercultural
Communication. This is an overview course that is designed to cover a multitude of theories and
perspectives—an introduction to the field of intercultural communication. Dr. Calvente’s
approach is to teach it exclusively through a critical theory lens. Prior formal reviews requested
that she follow the guidelines and incorporate multiple theoretical approaches to intercultural
communication. In her appendix, Dr. Calvente misrepresented the focus of this critique as
requiring an approved textbook. She also states that her course was approved by the course
supervisor, Dr. Lucy Lu. Dr. Lu emphasized in the personnel review meeting that she informed
Dr. Calvente that there is no textbook requirement, but that the multitude of theories and topics
must still be covered in the course for approval.

An additional concern raised in prior formal review documents beginning in 2015 and referenced
in each subsequent review deals with recurring student comments about feeling intimidated
and/or uncomfortable in the classroom. As noted by both students and peer observers, the topics
addressed in Dr. Calvente’s courses can lead to challenging class conversations that can be
emotionally difficult. In her narrative, Dr. Calvente states that her pedagogical approach enables
students to “articulate their own positions on racism and other forms of marginalization freely
and early on in the course” so that she can address these issues and student concerns. Looking at
teaching evaluations, for many of her students, this approach has worked. She has been described
by students as honest, respectful, and genuine. There have been, however, a number of students
for whom this is not working and who have voiced strong concerns that Dr. Calvente is
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 142 of 188 PageID #:142




intimidating and dismissive in the classroom setting, particularly if they (or other students) are
seen as disagreeing with her.

As recently as Fall 2018, two complaints against Dr. Calvente were brought to the College
Office that reflect the types of negative comments seen in the evaluations. In separate statements,
two male students stated that during a critique of their group performance, Dr. Calvente called
them “sexist and misogynist” several times in front of the class and in a follow-up email to the
entire class. When they disagreed with the critique, they said that Dr. Calvente was very visibly
angry. One student said she kept “death glaring at us.” One of the students said that as “an Arab,
brown-skinned man, it was as if my reality does not matter. The professor is a person of power.”
The student continued, “I left Saudi Arabia to avoid this kind of thinking and education. I was
not disrespecting her authority, I was disagreeing with an idea.” To be fair, I want to share that
Dr. Calvente also filed an incident report through the Dean of Students Office that claimed the
male students were very disruptive in the class and disrespectful to her and the female student in
their group. And, both the male students admitted to getting angry during the discussion. From a
follow-up conversation I had about the incident with Dr. Calvente, I believe she may have been
trying to use the incident as a teachable moment related to the course content, but the male
students came away feeling alienated and attacked. One dropped the class claiming his mental
health was worth more than the tuition he would lose. The other stayed in the class, but said he
was scared to participate again. I typically wouldn’t go into detail on a student complaint for a
tenure and promotion case. And, there are very clearly two sides to this story. I share this recent
event because it provides a window into the type of polarizing comments that have shown up in
Dr. Calvente’s teaching evaluations.

In her narrative, Dr. Calvente states that the negative responses are intensified since she is a U.S.
born woman of color leading a discussion on race and racism. I agree that her embodied
experience of difference as an instructor cannot and should not be ignored. It is difficult to know,
however, if this is the only reason some students respond negatively to her teaching style. The
question becomes, then, what can be done to reach these students. In this way, the concern
surrounding Dr. Calvente’s teaching is less about the existence of the negative comments, and
more about how Dr. Calvente has chosen to respond (or not respond) to them. When the
comments were brought to her attention in an earlier formal review (2015), the personnel
committee initiated a conversation about how she could potentially reach these students. Rather
than reflect on how she might more effectively engage and teach the students who were feeling
alienated, she offered one solution: students could drop the course if they didn’t like her
teaching. In a later formal review (2017), when issues of student discomfort were again raised by
the college personnel committee (comprised of a completely different set of elected tenured
faculty than the 2015 review), Dr. Calvente dismissed the concerns. She stated that for her to act
upon the recommendations, she would have to agree with them. In the 2017 formal review, the
personnel committee claimed that at least one comment that referenced intimidating and
dismissive behavior was seen in 55% of her course evaluations. In her 2018 appendix, Dr.
Calvente takes time to do her own calculations by student (not course) to show that by that date
20 students had expressed concerns about the classroom environment. In the judgment of the
tenured faculty, this number and the content of the comments is not acceptable, particularly when
a faculty member is resistant to adapt her teaching in response.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 143 of 188 PageID #:143




Again, I want to emphasize, for the majority of her students, Dr. Calvente provides a positive,
and for some an extraordinary experience. She has made efforts to improve some aspects of her
teaching. To be an “excellent” teacher at an institution such as DePaul, however, requires a
commitment and an effort to try to reach all students—even those who may (possibly unfairly)
view you or your course content negatively. This is the conundrum of this case. Taken together,
these concerns justify the evaluation of “very good” as a fair assessment of her teaching and
consistent with other cases in the college.

RESEARCH
Dr. Calvente’s research is also evaluated as “very good.” Prior to DePaul, she published one
book chapter and two encyclopedia entries. Since arriving at DePaul in 2011, she published three
peer-reviewed articles, one peer-reviewed book chapter, an edited book in which she wrote the
introduction and co-wrote another chapter, and a book review. Her most productive publication
period has been the last two years of her probationary period after she received a year-long
fellowship through the Woodrow Wilson Career Enhancement Fellowship for Junior Faculty.

There are commendable qualities to Dr. Calvente’s scholarship. It is grounded in her
commitment to social justice, in particular race and racism as manifested in local and global
contexts. Her work is interdisciplinary, drawing on areas of cultural studies, critical race theory,
and performance theory. She has studied a wide range of events and experiences as showcased in
published pieces on representations of blackness and immigration, visual significance of flags
during the Haitian Revolution and Pan-African decolonization. Her recent work on the hip hop
culture in New York City led one external reviewer to say that her ability to track “the
intersections of neoliberalism, rising racism, increasing structural oppression, with the
emergence and persistent of hope and love [emphasis theirs]—is rare and important.” Dr.
Calvente carefully contextualizes these contemporary manifestations of race and culture in
broader histories of black oppression while also connecting local experiences of racism with the
larger, more global effects of neoliberalism and structural oppression.

While her topic areas are significant and timely, both the tenured faculty and two of the external
reviewers stated a desire to see more work published during the probationary period for a more
notable impact. In earlier formal reviews, the personnel committee advised Dr. Calvente to
publish peer-reviewed articles to strengthen her tenure case. The College of Communication
guidelines clearly state that edited books do not carry the same weight as peer reviewed articles
published in academic journals. Dr. Calvente also references a book-length manuscript that has
been in process for a number of years. There is no way to assess the quality or significance of
this project at this stage. While there are some publisher emails signaling interest after seeing her
initial query letter, the candidate’s dossier did not include a sample book chapter or a completed
manuscript. The guidelines also clearly explain that a book manuscript must be accepted by a
press, in final form, and in the publication pipeline in order for it to count toward tenure.

Beginning in 2017, Dr. Calvente listed three student performances on her CV as unpublished
scholarship. According to her narrative, she co-authored these performances with her students
and also served as director. The College of Communication guidelines for tenure and promotion
do allow for public performances to count as creative scholarship. Dr. Calvente’s students did
offer a public performance at the end of each class. However, the performances themselves
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 144 of 188 PageID #:144




served as a final assignment for each course. Based on the information provided by Dr. Calvente,
a review of the submitted performance video, and the College guidelines, the College of
Communication personnel committee appropriately categorized these performances as teaching,
not research. This determination is in alignment with the University Faculty Handbook which
states that “activities conducted solely within the candidate’s classes…are considered in
evaluating the candidate’s teaching, not in evaluating his or her contributions in scholarship.”

Therefore, based on the quality and quantity of Dr. Calvente’s research, she is appropriately
ranked as “very good” in this area.

SERVICE
In the area of service, Dr. Calvente is also ranked as “very good” by her peers. Dr. Calvente has
participated in service obligations at the program, college, and university levels. Most of the
service that Dr. Calvente has provided at the program and college levels has been in ad hoc,
short-term capacities. For example, she helped review syllabi for CMN 103, helped solicit
feedback from college advisors on proposed curricular “pathways” for communication studies,
and has been a representative at student open houses and presented student awards. Also, of note
is her participation on a term faculty hiring committee and her work advising students in the
Latino Media and Communication program. Dr. Calvente also lists other smaller activities such
as guest speaking in the graduate foundations course and participating in various meetings as
service. The one substantive committee that Dr. Calvente has served on in the College of
Communication is the Term Faculty Review Committee. The committee reviews term faculty on
a two-year rotation including peer observations and writing and editing documents. Dr. Calvente
has been an active and valuable member of this committee for the past two years. To receive an
“excellent” rating in service at the time of tenure of promotion, would require that Dr. Calvente
would have participated on more of these kinds of substantive committees in the College of
Communication during her probationary period.

Dr. Calvente has provided other college-level service outside of the College of Communication
where she has served as an affiliate faculty member for several different programs in the College
of Liberal Arts and Social Sciences including the African and Black Diaspora Studies Program,
the Latino Studies Program (where she also served on a tenure-track hiring committee), and the
Critical Ethnic Studies MA program. She is a member of the Women’s Center Advisory Board.
Her service in these areas is described as conscientious, invaluable, and collaborative. Dr.
Calvente has started building a record of service at the university level. In the past year, she has
been a member of the General Education Task Force Report Review, the Council on Community
Engagement, and participated in the WPI Project-Based Learning workshop.

The College of Communication is a small college that must spread service obligations across a
fewer number of tenure-track faculty than many other colleges. Therefore, in the College of
Communication, candidates ranked as “excellent” in service have provided much more ongoing,
substantial committee work, particularly within the College of Communication and at the
university level where we have requirements for representation on a number of committees. The
need to significantly increase her service to the College in more meaningful ways was
communicated to Dr. Calvente in each prior formal review. This is not to say that the service
contributions provided by Dr. Calvente have not been valuable; she is aptly rated as “very good.”
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 145 of 188 PageID #:145




In the end, I believe that Dr. Calvente’s performance in the areas of teaching, research, and
service has been fairly evaluated as “very good.” She exhibits strengths in all three areas. But,
there are also significant areas in her performance to date that must be stronger to reach the
levels required for tenure and promotion. Again, the College of Communication guidelines for
tenure and promotion to associate professor include an expectation that at least two of the three
areas of performance are ranked “excellent” with no category below “very good.” Dr. Calvente
has been given clear feedback through formal reviews over the years with the hope of improving
these ratings. A vote of 19-2 against tenure and promotion is a significant statement. To overturn
this, I would need to see flaws in the reasoning of the tenured faculty and/or make an argument
that at least two of the areas reach the level of excellent. Based on what is presented in the
dossier at this time, I cannot make that case.

Sincerely,




Alexandra Murphy
Professor and Acting Dean
College of Communication
Vincent de Paul Professor
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 146 of 188 PageID #:146




               Exhibit 5
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 147 of 188 PageID #:147




                                                                   University Board on Promotion and Tenure
                                                                   1 East Jackson Boulevard,
                                                                   Chicago, Illinois 60604-2287




TO:            Salma Ghanem, Acting Provost

FROM:          University Board on Promotion and Tenure

DATE:          May 10, 2019

Re:            Lisa Calvente’s Application for Promotion to Associate Professor with Tenure

______________________________________________________________________________

The 2018-2019 University Board on Promotion and Tenure met on Friday, March 8, 2019, to
consider Lisa Calvente’s application for promotion to Associate Professor with tenure. Dr.
Calvente joined DePaul as an Assistant Professor in 2011; her tenure application was deferred
two years due to an approved leave during AY 2012-13 and a URC research leave during AY
2015-16. Professor Calvente holds a PhD from University of North Carolina at Chapel Hill.

Board Members Present: Ruth Gannon Cook (School for New Learning); Nila Hofman
(College of Liberal Arts and Social Sciences); Xiaoping Jia (College of Computing and Digital
Media); Gregory Mark (College of Law); Thomas Miller (School of Music); Sandra Shelton
(College of Business); Bruno Teboul (College of Communication)

Board Members Absent: None

Vote Summary:
College of Communication tenured faculty: 2 – 19 (Support – Oppose)
College of Communication Acting Dean recommendation: Does not support
University Board: 4 – 3 (Support – Oppose)

A majority of the University Board on Promotion and Tenure disagreed with the majority of the
tenured faculty of the College of Communication and the Acting Dean of the College of
Communication, and found that Dr. Calvente has met the criteria for promotion to Associate
Professor with tenure.

In terms of teaching, the Board agreed with the unit’s largely positive assessment of Dr.
Calvente’s overall teaching performance, with a majority of the Board finding that Dr.
Calvente’s teaching, as evidenced by consistently high student evaluations, a strong student
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 148 of 188 PageID #:148




report, and positive peer evaluations, met the standard of consistent effectiveness established in
the Faculty Handbook.

The Board considered each of the principal teaching concerns raised in the unit level review.

Concerns that Dr. Calvente created a ‘harsh, uncomfortable atmosphere for her students’, and
that her students felt intimidated in her classroom. A majority of the Board recognized that while
these are serious concerns, the negative responses to Dr. Calvente’s teaching represented a very
small minority of her students. The Board was encouraged to notice a significant improvement
in the recent years, although negative feelings have still been occasionally expressed by a small
number of students. The Board encourages Dr. Calvente to experiment and innovate with
different and/or mixed pedagogy to accommodate students with different learning styles, to be
open to different perspectives, and to attempt to reach all of her student audience in the future.

Concerns that Dr. Calvente’s CMN 103 was not meeting the needs of the College by not
following curriculum guidelines. The faculty report indicated that Dr. Calvente ignored the
curriculum guidelines of CMN 103 agreed upon by the faculty. However, the additional
documents provided by Dr. Calvente in her response to the College’s decision included an email
from a senior faculty member confirming that the syllabus of CMN 103 designed by Dr.
Calvente was appropriate. A majority of the Board believed that this evidence suggested that the
concerns with not following the curriculum guidelines could very well result from a
misunderstanding between parties regarding the expectations. The Board encourages Dr.
Calvente to recognize the importance of incorporating the feedback and suggestions from her
colleagues into her core courses, and to align CMN 103 with applicable guidelines. The Board
was pleased to learn from Dr. Calvente in the interview with the Board that she would be more
than happy to meet with area faculty to ensure that the content in CMN 103 conforms to the
course guidelines and learning goals.

A minority of the Board members shared the degree of concern expressed by the faculty and the
Dean that some of Dr. Calvente’s students felt intimidated and/or uncomfortable in her
classroom. These Board members felt that while the number of students with negative feelings
represented a small minority, negative responses are still evident and an important part of the
record, with the impact on some of the students being severe. To Board members, these negative
responses cannot be entirely attributed to the subject matter of the courses Dr. Calvente has
taught, since there are other instructors who have taught similarly challenging subject matter
without the volume and severity of negative responses we have seen in Dr. Calvente’s case.
Further, these concerns are indications that there is room for improvement in Dr. Calvente’s
teaching, and the unit’s assessment of Dr. Calvente’s teaching being short of excellent is justified.
The Board encourages Dr. Calvente to learn from her peers who successfully teach similarly
challenging classes and to continue to explore ways to make all students feel welcome and
respected in her classroom regardless of their individual ideology and viewpoints.

In terms of scholarship, the Board recognized that in the categories valued most by the unit, Dr.
Calvente’s total body of work consists of, at minimum, 3 peer-reviewed articles and 3 peer-
reviewed book chapters during the probationary period, in additional to 6 papers in international
conferences and 10 presentations in national conferences. A majority of Board members
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 149 of 188 PageID #:149




considered these works alone, without counting Dr. Calvente’s editorial role in her co-edited
book and the public performances by her students, represent a sufficient volume to warrant
promotion and tenure. The significance and quality of her work were praised by the external
reviewers and echoed by the faculty in the unit report. Based on this evidence, a majority of the
Board found Dr. Calvente’s scholarship to have met the minimum standard of notable in the
Faculty Handbook. The Board encourages Dr. Calvente to continue her research trajectory with
more quantity and quality in peer-reviewed articles, and to establish a sustained research stream
with notable contributions to her field.

Some members of the Board shared the concerns by one of the external reviewers that the total
volume of scholarly work completed by Dr. Calvente is “slim” and that Dr. Calvente failed to
meet the unit’s expectation to complete her book project following 2 pre-tenure research leaves
(URC and Woodrow Wilson Career Enhancement Fellowship for Junior Faculty). With these
concerns, a minority of the Board considered that the unit’s assessment of Dr. Calvente’s
scholarship being short of excellent was justified.

In terms of service, some of the Board members shared the concerns of the faculty that a large
portion of Dr. Calvente’s service was outside her home unit. However, the Board agreed that Dr.
Calvente’s overall service contribution was sufficiently strong to meet the criteria for service in
the Faculty Handbook. The Board encourages Dr. Calvente to continue to build on her service
record, in her home unit, as well as at the college and university levels.

The Board recognizes that a local unit may define local standards at a greater level of specificity
and higher expectations in quantity and quality than what is stipulated in the Faculty Handbook.
The unit’s aspiration to excellence by requiring two of the three areas to be excellent is
appropriate and indeed commendable. Given the unit’s aspiration to excellence and the concerns
in teaching and scholarship in Dr. Calvente’s case, the dissenting members of the Board were not
convinced that Dr. Calvente has met the aspiration for excellence set by the unit in either
teaching or scholarship, nor do they find sufficient ground to overturn the judgement of an
overwhelming majority of the faculty and the Dean.

The Board congratulates Dr. Calvente on her accomplishments during her probationary period
and looks forward to a record of sustained excellence in teaching, research, and service in the
years to come.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 150 of 188 PageID #:150




This recommendation accurately reflects the University Board on Promotion and Tenure’s
discussion of Lisa Calvente’s application for promotion to Associate Professor with tenure.


_______________________
Gregory Mark
Professor of Law
College of Law


_____________________
Ruth Gannon Cook
Professor
School for New Learning


___________________
Ginger Hofman
Professor of Anthropology
College of Liberal Arts and Social Sciences

_______________________
Xiaoping Jia
Professor of Computer Science and Software Engineering
College of Computing and Digital Media

_______________________
Thomas Miller
Professor of Sound Recording Technology
School of Music

_______________________
Sandra Shelton
Professor of Accountancy
Driehaus College of Business



_______________________
J. C. Bruno Teboul
Professor of Organizational and Multicultural Communication
College of Communication
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 151 of 188 PageID #:151




               Exhibit 6
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 152 of 188 PageID #:152




June 10, 2019

Lisa Calvente
6748 N. Glenwood Ave.
Chicago IL 60626

Dear Professor Calvente,

I regret to inform you that I have decided that you will not be granted tenure and promotion to
Associate Professor. This decision is in agreement with a significant majority of your tenured
colleagues in Communication, with the Acting Dean of the College of Communication, and with
three of the seven members of the University Board on Promotion and Tenure (UBPT). My
decision regarding your application for promotion and tenure is based on my review of your
dossier (including your response to the college reports) and my attendance at the UBPT hearing
on your case.

The College of Communication guidelines indicate that, for tenure and promotion to Associate
Professor, the College “expects excellence in at least two areas, with the third being rated at
least very good.” The College recommendation on your application for tenure and promotion
evaluates your record as “very good” in the three areas of teaching, research, and service, and
reports a 2-19 vote recommending against your tenure and promotion. The Acting Dean
agreed with these evaluations and, accordingly, has also recommended against your
promotion. In its turn, and with your response to the college reports in hand, the UBPT
evaluated your record, paying particular attention to the issues where there had been
disagreement. Although the UBPT recommendation report did not dispute the tenured
faculty’s and acting dean’s evaluation of your record as “very good,” it notes that the Board’s
dissenting members (3 out of 7) did consider the College of Communication’s above guidelines
in making their decision on the case.

There is every evidence of careful review of this case at all levels. Exercising professional
judgment, experienced faculty colleagues have evaluated your work. Per the handbook, before
granting tenure, “the university should have no reasonable doubt about the faculty member’s
demonstrated qualifications and continued capacity to contribute to DePaul’s distinctive goals
and academic mission” (emphasis mine). The slim majority voting in favor of your application
at the University level does not, in my view, sufficiently answer the significant concerns raised
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 153 of 188 PageID #:153




by your colleagues in Communication, concerns which led them to vote against promotion and
tenure by an overwhelming majority.

As noted in the college and dean’s reports and as acknowledged by you in your response, the
concerns that have been raised in this tenure review have been raised in earlier probationary
reviews. Given this, I would like to clarify my own earlier role in the consideration of your case,
as Dean of the College of Communication during your 2015 and 2017 formal reviews. In the
conclusion to your response to the college reports, you referred obliquely to my “assessments”
during those earlier reviews. It is true that I twice overturned recommendations by significant
tenured faculty majorities for contract nonrenewal. I did not do so because I disagreed with
the substantive concerns of your colleagues but because I recognized, as do the College of
Communication guidelines, “that faculty members must have the opportunity to develop
strengths and skills as they progress toward tenure.” I had noted some improvement between
formal reviews and wanted to give you the opportunity to address the remaining stated areas
of concern in all three areas to meet the standards of the college by the time of your tenure
review. In my letters of renewal in 2015 and again in 2017, I encouraged you to heed the
developmental recommendations of your colleagues. Unfortunately, you have not done so to a
sufficient degree to change the evaluation of your colleagues.

This denial of tenure means that the 2019-2020 academic year will constitute your terminal
year of employment at DePaul University, with an effective termination date of June 30, 2020. I
am grateful for your years of service to DePaul University and the College of Communication. I
wish you the best in your future endeavors.

Sincerely,




Salma Ghanem, Acting Provost

cc:    Lexa Murphy, Acting Dean, College of Communication
Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 154 of 188 PageID #:154




               Exhibit 7
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 155 of 188 PageID #:155




Faculty Appeals Board Report to the President of DePaul University

Date: 01/15/20

To: A. Gabriel Esteban [President DePaul University]

From: Faculty Appeals Board [Brian Boeck, Jose Liberti and Bridget Tenner]

CC: Lisa B.Y. Calvente [Appellant].



Executive Summary

The Board finds that the Appellant was unfairly evaluated at multiple points during her
probationary period and that procedural deviations were material to the final decision
to deny tenure and promotion.

Regarding ground (2) for appeal “The evaluation of the candidate deviated from procedures in
the Faculty Handbook or in college or local academic unit guidelines, and the deviation was
material to the final decision” the board unanimously decided that the documentation meets
the criteria for a successful appeal.

Regarding ground (3) for appeal “The decision was the result of discriminatory practices
prohibited by university policies or applicable federal, state, or local laws” the board
unanimously decided that the documentation does not meet the criteria for a successful
appeal.



Though the majority of allegations advanced in the Appellant's appeal could not be
substantiated by our investigation, three avenues of investigation were central to our
determination. The Board considers two serious allegations to be both substantiated and
material to the decision to deny tenure and promotion: 1. deviations from procedures in
the evaluation of teaching, 2. deviations from procedures by failing to provide clear and
consistent guidance regarding service in formal reviews (as mandated in FH
3.3.1). Regarding a third serious allegation, the Board could not substantiate a conflict of
interest with respect to the Provost's final decision. Though it believes that the Provost
acted in good faith, serious concerns remain about how the 2015 and 2017 formal reviews
were weighted in the Provost's final decision. The Board finds that both reviews contain
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 156 of 188 PageID #:156




misrepresentations related to teaching that were never corrected or addressed in spite of
multiple attempts by the Appellant to draw attention to them.

Summary of Board Investigation

In accordance with Chapter 5 of the Faculty Handbook (FH) The Faculty Committee on
Appeals (FCA) received the appeal of Lisa Calvente (hereafter the Appellant) who was
denied tenure and promotion. The FCA selected a three member board (hereafter the
Board) consisting of the above-named faculty members to hear the appeal and make its
recommendation to the president.

Before the Board even received the Appellant’s appeal documentation, it began receiving
communications from concerned individuals from outside of DePaul University. The
Board considers the Appellant’s disclosing of the names of the Board members to
individuals outside the university to be a serious breach of confidentiality under Faculty
Handbook 6.4.2.

Section 5.1.2.3 of the Faculty Handbook states “A faculty member may appeal the decision to
deny an application for tenure and promotion. The appeal must be based on one or more of the
following grounds:
     1. The decision violated the faculty member’s academic freedom.
     2. The evaluation of the candidate deviated from procedures in the Faculty Handbook or in
        college or local academic unit guidelines, and the deviation was material to the final
        decision.
     3. The decision was the result of discriminatory practices prohibited by university policies or
        applicable federal, state, or local laws.”

The Appellant argued in “Memorandum of Lisa B.Y. Calvente to the Tenure Appeals
Board” [hereafter the Appeal] that all three grounds for appeal existed and were material
to the Interim Provost’s decision to deny tenure. The Board met for three hours to discuss
this documentation on 9/27/19 and engaged in additional consultations in subsequent
weeks.



In Memorandum: Preliminary Review of Dr. Lisa B.Y. Calvente Appeal of Tenure and Promotion
dated 9/27/19 the Board outlined to A. Gabriel Esteban [President of DePaul University]
its determination that the Memorandum of Appeal and Supporting Documentation did
not satisfy the criteria for ground (1) violation of academic freedom. The vote was 3-0 in
favor of not proceeding with investigation of this ground for appeal. The memorandum
also outlined a timeline for investigating ground (2) for appeal “The evaluation of the
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 157 of 188 PageID #:157




candidate deviated from procedures in the Faculty Handbook or in college or local academic unit
guidelines, and the deviation was material to the final decision,” and ground (3) for appeal “The
decision was the result of discriminatory practices prohibited by university policies or applicable
federal, state, or local laws.”

The Board conducted a thorough investigation as mandated by Faculty Handbook 5.1.1.4.
This investigation commenced with a careful and extensive review of the documentation
submitted by the appellant (“Memorandum of Lisa B.Y. Calvente to the Tenure Appeals
Board” consisting of 17 pages and attachment “Supplementary Documentation”
consisting of 133 pages of documentation) as well as documentation from the University
EEO office.

The Board consulted with Stephanie Smith, Chief Human Resources Officer regarding
claims of discrimination/retaliation, solicited information from three faculty members
with knowledge of the case, questioned the authors of reports that recommended against
renewal or promotion, and reviewed clarifications and additional documentation from
both the appellant and the College of Communication [hereafter the College]. The Board
sent the Appellant, Lisa Calvente, a dozen initial questions and three additional requests
for documentation or clarification. The Board sent Alexandra (Lexa) Murphy, Acting
Dean, College of Communication [hereafter Dean], 11 initial questions, 23 follow-up
questions and two requests for additional documentation. The Board sent Interim
Provost, Salma Ghanem [hereafter Provost], 3 initial questions and 28 follow up
questions. It received timely and helpful responses to all of its queries.

The Board also solicited and carefully scrutinized three groups of additional evidence. It
reviewed the Appellant’s Student Evaluations of Teaching, both quantitative/statistical
and open-ended student comments and responses, for all classes offered at DePaul
through the 2017 formal review. It reviewed all letters from the Appellant’s tenure
dossier documenting her service. It reviewed anonymized (all faculty names removed)
copies of the service sections of the CVs of all candidates for tenure from the College of
Communication who were ranked by the College Personnel Committee as “excellent” in
service within the previous ten years.

This evidence and documentation was comprehensively discussed by the Board on
November 7, 2019 and subsequent occasions.

NOTE: Italics will be used when quoting directly from the documentation reviewed by
the Board.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 158 of 188 PageID #:158




Ground for Appeal II. Procedural Violations

Appellant’s Allegations Regarding the Provost

In section one of the appeal the Appellant advances three major allegations regarding
procedural violations by the Provost.           (Discrimination/Retaliation allegations
interspersed on pages 1-15 of the appeal will be addressed below in the section devoted
to ground for appeal three).

1 (A, page 2 of appeal) the Appellant alleges that the tenure decision by the Provost failed
to provide a “compelling reason” for overturning the recommendation of the UBPT.

2 (B, page 5 of appeal) the Appellant alleges that the tenure decision by the Provost,
violated the University’s conflict of interest policies.

3. (a, page 3 of appeal) the Appellant alleges that the tenure decision by the Provost relied
upon concerns articulated by the College during formal and informal reviews, and
violates the University’s criteria with regard to tenure and promotion procedures by
failing to allow for university-wide consideration of her tenure case.



The Board’s Findings

Regarding allegation one, the Board finds that the Provost (in the decision letter to the
Appellant dated June 10, 2019) did provide multiple reasons for overturning the
recommendation of the UBPT.

In discussions about whether those reasons were compelling, the Board devoted
particular attention to Dr. Ghanem’s statement in the letter to the Appellant dated June
10, 2019:

“The slim majority voting in favor of your application at the University level does not, in my view,
sufficiently answer the significant concerns raised by your colleagues in Communication, concerns
which led them to vote against promotion and tenure by an overwhelming majority.”

This statement appears to imply that there exists a specific proportion of positive votes
by the UBPT which would have sufficiently answered the concerns raised by faculty
members in the College. Dr. Ghanem’s response to the Board, however, reiterated her
agreement with the evaluation of the UBPT board members who did not assess the
Appellant’s work as excellent in teaching and research. The UBPT recommendation
dated May 10, 2019 clearly conveys the reasons advanced by the dissenting minority.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 159 of 188 PageID #:159




The Board discussed whether or not the reasons provided by the Provost for tenure denial
meet the Faculty Handbook’s [3.5.6.3] threshold for providing compelling reasons in a
written explanation. The Board also focused its investigation on determining the extent
to which student comments about ‘intimidating and dismissive’ behaviors (discussed
below) influenced the Provost’s tenure decision. The results of that investigation inform
the Board’s findings regarding other allegations discussed below. The Board does not
find that the Provost violated Section 3.5.6.3 of the Faculty Handbook, though it does find
that flawed personnel documentation informed the Provost’s reasoning. The Appellant’s
case was one of only 3 (out of 47) in which earlier formal or probationary reviews
conducted at the unit or college level were specifically referred to or cited in the Provost’s
letter of decision regarding tenure/promotion.

Regarding allegation two, the Board finds that the tenure decision by the Provost did not
violate the University’s conflict of interest policies. The Board notes that the appeal did
not provide sufficient, specific evidence to substantiate the claim of a conflict of interest.
Nor did the Appellant refer to relevant sections of the University Code of Conduct, which
explain or define ‘conflict of interest.’

The Appellant asserts that Dr. Ghanem should have recused herself from consideration
of her tenure case. On Page 6 of the appeal the appellant states: “Dr. Ghanem’s decision
not to recuse herself from my case constitutes a clear conflict of interest.” The Board disagrees
and notes, for reasons further outlined below, that the specific facts of this case would
not mandate a recusal according to Faculty Handbook [3.5.1.1.h] or university policy.
Moreover, a recusal would potentially have made an unprecedented case even more
procedurally complicated, since Faculty Handbook Chapter 5 provides no clear guidance
for handling an appeal in such circumstances.

The preponderance of evidence submitted to the Board demonstrates that the Provost
acted in good faith and objectively evaluated the Appellant’s performance based on the
evidence provided by the Appellant and the College.

Regarding allegation three, the Board finds that the Provost did assign undue weight to
concerns, particularly those about teaching, articulated by the College during earlier, pre-
tenure formal and informal reviews.

In its deliberations regarding allegation three, the Board was particularly concerned by
the unique aspects of this particular case. It finds that Provost Ghanem formally occupied
two distinct roles in the handling of the Appellant’s tenure case within the same academic
year [as a result of the fact that the Provost started the academic year as Dean of the
College of Communication]. Dr. Ghanem states that she did not occupy two distinct roles
because she “did not weigh in at all as dean on Dr. Calvente’s tenure and promotion review or
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 160 of 188 PageID #:160




that of any of her Communication colleagues who went up in AY 2018-2019.” However, in the
opinion of the Board, the sudden transition of Dr. Ghanem to a new leadership role in the
university created a situation which was unprecedented in recent university practice. In
her newly assumed role as Acting Provost, Dr. Ghanem was significantly more familiar
with Dr. Calvente’s case, as presented through the problematic lens of College personnel
documentation, than with other tenure cases she considered as Provost in AY 2018-2019.
The undue weight assigned to concerns articulated in College personnel documentation
was therefore material to the Provost’s decision.

In its consideration of evidence regarding allegation three, the Board found that a specific
aspect of the Appellant’s argumentation satisfies the criteria for a successful appeal.
Faculty Handbook Section 3.3.1.3 clearly specifies that the tenure review is a university-
wide consideration.

On page 4 of the appeal the Appellant alleges that the College had a disproportionate say
in her tenure process, in violation of university-wide consideration. She states: “Dr. Salma
Ghanem, in her role as Interim Provost (then Acting Provost) of the University articulates
concerns that would have been appropriate to her previous role as Dean of the College of
Communication. In the position of Interim Provost, and by privileging College concerns, Dr.
Salma Ghanem violates the requirements of university-wide consideration.”

The Board finds that the UBPT conducted a substantive review applying current
university-wide standards and criteria as stipulated by Faculty Handbook Section
3.5.6.1.c.

The preponderance of evidence examined by the Board substantiates the Appellant’s
allegation that the Provost’s reasons for overturning the recommendation of the UBPT
assigned greater weight to college concerns than university-wide criteria.



Appellant’s Allegations Regarding Bruno Teboul, faculty of College of Communication
and member of the UBPT.

In section one of the appeal the Appellant advances an allegation regarding procedural
violations by a member of the College who served on the UBPT.

On page 6, marked as ‘b.’ , the Appellant alleges a violation of conflict of interest policies
by a member of the College during her formal and informal reviews and during her UBPT
review.

The Appellant states:
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 161 of 188 PageID #:161




“The composition of the UBPT also included a faculty member of the College, Dr. Bruno Teboul.
While the UBPT voted to recommend tenure, the Interim Provost’s letter overturning the UBPT
recommendation cited the “slim majority” of the vote as a reason for the negative outcome. This
further suggests a conflict of interest that should have been explicitly acknowledged per the Faculty
Handbook.”



The Board’s Findings

The Board questioned Dr. Teboul. It deems his response, which outlined his adherence
to the requirements of the Faculty Handbook Section 3.5.1.1.b, to be credible.

Regarding this allegation, the Board finds that the evidence does not substantiate the
claim of conflict of interest.



Appellant’s Allegations Regarding Contract Year In College Pre-Tenure Review

In section one of the appeal the Appellant advances two allegations regarding procedural
violations with respect to determining contract year in College pre-tenure reviews.

1 (C, Page 6 of the appeal) The Appellant alleges that the College failed to follow
University policies and procedures in the evaluation of scholarship, teaching and service
appropriate to Contract Year.

2 (a, Page 7 of the appeal) The Appellant alleges a violation of Section 3.2.2 of the Faculty
Handbook with regards to leaves of absence.



The Board’s Findings

Regarding allegation one, the Board finds it probable that minor procedural errors
occurred, but also finds that these were not material to the outcome of the tenure case.

Regarding allegation two, the Board finds it probable that minor procedural errors
occurred, but also finds that these were not material to the outcome of the tenure case.

Based on a careful evaluation of the evidence, the Board determined that any minor,
unintentional errors or procedural uncertainties about contract year resulting from
leave(s) of absence would not have required a reassessment of the entire file during pre-
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 162 of 188 PageID #:162




tenure reviews.



Appellant’s Allegations that the College Violated Policies in the Evaluation of
Scholarship.

In section one of the appeal the Appellant advances two major allegations that the College
violated policies for the evaluation of scholarship.

1 (on page 9, 11) the Appellant alleges that the College violated Faculty Handbook Section
3.5.2.c, which reads: “All documents considered at each level must be passed on to subsequent
levels,” by failing to send out all of her public performances to external reviewers for
evaluation.

2 (on page 9, 11) the Appellant alleges that the College violated its own criteria for
evaluating scholarship and university policies by not counting her public performances
as scholarship.

The Board focused its investigation on two particular statements in the appeal.

On page 9 of the appeal, the Appellant states: “It came to my attention after my external
letters had been submitted to the College, that in fact the College had violated University
procedure and failed to transmit my dossier to external reviewers. [emphasis in bold
Appellant’s] The College did not notify me of this occurrence; rather, one of my external letter
writers noted the omissions of the materials in their letter, and this came to my attention after
Acting Dean of the College Alexandra Murphy sent me copies of the letters.”

The Board notes that there is a major difference between failing to transmit an entire
dossier and failing to transmit or reclassifying individual items.



On page 11 of the appeal, the Appellant states: “The College’s failure to acknowledge my
public performances, which involved community partners and students, and were not restricted
to the classroom, violates both University policy and College criteria where the evaluation of
scholarship is concerned. Moreover, I was hired in the College as a race and performance scholar.
The College’s failure to send out my performances for evaluation and its discounting constitutes
a violation of College and University Guidelines. Furthermore, Section 3.5.2 of the Faculty
Handbook provides that “At all levels of evaluation the following processes must be followed...c)
All documents considered at each level must be passed on to subsequent levels”
[emphasis in bold Appellant’s]. The College’s failure to send out my performances to the
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 163 of 188 PageID #:163




external reviewers for evaluation is also in direct violation of this aspect of the University’s
policies. It’s impact, given that the Interim Provost used the College’s ranking of “very good” for
my scholarship in order to substantiate her decision to overturn the UBPT recommendation, had
a direct and negative effect in the outcome of my tenure application.”

To investigate the Appellant’s claims, the Board requested additional clarification from
the Appellant about how the performances were documented.

Faculty Handbook Section 3.6.1.1. includes among ‘Items Supplied by the Candidate’ the
following statement: “A single copy of articles, papers, published manuscripts, video and audio
recordings, and other examples of scholarship and creative activities.” Faculty Handbook
Section 3.5.1.3 provides guidelines for evaluating collaborative work. Therefore the
Board determined that it was the candidate’s responsibility to record and properly
document her contributions to any performances that would be included in the tenure
dossier. It also determined that the format in which the performances were documented
would be crucial to its investigation.


Additional Information Uncovered During Investigation

Extract from the Appellant’s response to the Board dated September 22, 2019.

Board question: Pages 10-11 discusses how public performances were evaluated. Please
provide a specific description of how each performance was documented at the time of
the performance and the specific formats in which a record of each performance was
preserved.

Appellant’s response: As part of my pedagogical approach that comes from participatory
performance/theater, I require all aspects of the documenting and advertising the public
performance to come from the students. Each time one of these performances are held the students
are responsible for recording it because part of the agenda is for the students to find agency and
accountability in these performances. As such each performance was recorded differently. In 2013,
the performance was recorded by the now defunct technology services team in the college. In 2015,
a friend of a student in the performance recorded it, and provided a Youtube link to the
performance. In 2016, the performance was not digitally recorded so in lieu of the actual
performance, I provided a letter from Rubén Álvarez Silva, who attended the event and was my
advisory contact from the Steans Center for that particular course. I also provided the
advertisement from the students for the performance. In 2019, a student asked her co-worker from
the College of Computing and Digital Media to film the performance. Helen Damon Moore, who
attended the event, from the Steans Center also had a photographer archive the performance.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 164 of 188 PageID #:164




Board question: How was each performance documented in the dossier?

Appellant’s response: During each review period that followed a performance, I provided the
College with documentation of the performance based on the method of documentation specific to
that particular piece. In my tenure dossier, this took the form of 1) web links to the performances
2) letters from those who attended and screened the performances 3) any relevant
advertisements. Because each performance has both a scholarly as well as pedagogical component,
the method of documentation and advertising changes according to the will of the student
participants and community partners with whom I collaborate to stage these performances. Some
performances were filmed, while others were not. All, however, were documented in my dossier
according to College and University guidelines.

End of Extract.



The Board also questioned Dean Murphy about the submission of the Dossier.

Extract from Dean’s response dated September 23, 2019.

Board question: Who sent out Lisa Calvente’s dossier? On what date was the dossier
transmitted to external reviewers? Were any items in the dossier not transmitted to
external reviewers?

Dean’s response: I sent out the dossier to the selected external reviewers. Two dossiers were sent
on 6/25/18 and a third was sent on 7/10/18. A YouTube link to a class-based performance was
not included.

Board question: If any dossier items were not transmitted to external reviews, what were
those items, who made the decision not to transmit items, and what was the rationale for
this decision?

Dean’s response: As noted above, a link to a class-based performance was not included in the
dossier sent to the external reviewers. The link was embedded in the list of the citations of the
articles being sent out and was missed in the compilation of the items.

Board question: Regarding the transmission of Lisa Calvente’s dossier to external
reviewers, on what date did you become aware of allegations that the complete dossier
was not sent out to external reviewers? Is it correct that according to College guidelines
the complete dossier should be transmitted to external reviewers? Please provide all
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 165 of 188 PageID #:165




documentation and correspondence relating to this issue. [Board note: such
documentation was provided and reviewed].

Dean’s response: On October 18th, Lisa Calvente let us (me and Hai Tran, the chair of the
personnel committee) know of her concern that the performance link was not sent out. There is
nothing in the college guidelines that designates that the entire dossier must be sent to the external
reviewers. I have included the email correspondence related to this conversation. You will see in
these exchanges, that since there was still time in the review process, I offered to rectify the
situation by sending out the performance link to the reviewers. However, in looking at the link, I
realized that it was a YouTube video with no context or explanation for the performance. Therefore,
I asked Lisa to provide information about the performance that could be sent to the reviewers. My
rationale was that there would be no way for the reviewers to make any assessment of her work on
this without knowing how much she contributed to the scripting and staging of the performance
(versus her students), when and where it was performed, and how many times. These are part of
the norms established by the National Communication Association Performance Studies Division
(NCAPSD) to help with the evaluation of creative performances as scholarship. None of this was
provided by Lisa Calvente for this (or any of the) performances.

End of Extract.

Dean Murphy also provided to the Board copies of email correspondence with the
appellant regarding the performances and dossier dated October 18, 23, and 24, 2018.

The Board’s Findings

Regarding allegation one, the Board finds that a minor procedural error occurred, but
also finds that this error was not material to the outcome of the tenure case. Dean Murphy
acknowledged that one YouTube video was not provided to external reviewers and
sought to rectify the situation by proposing to transmit it to reviewers in late October
2018. The College’s email correspondence with the Appellant demonstrates that the
Appellant elected not to send the YouTube video or additional contextual explanation to
external reviewers in late October 2018.

Regarding allegation one, the Board finds that if the Appellant intended to rely on the
public performances as key examples of scholarship/creative activities in her tenure
dossier, the Appellant should have taken more proactive steps to document those
activities and solicit timely evaluations of them from other scholars and DePaul faculty
members as suggested by Faculty Handbook Section 3.4.2.2, which states: “An academic
unit may evaluate oral presentations or creative activities by various means including (but not
limited to) listening to recordings, examining drafts, or soliciting the views of other scholars
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 166 of 188 PageID #:166




(including other members of the DePaul faculty) who were in attendance.”

Regarding allegation two, the Board finds that the College did not violate its own criteria
for scholarship by not counting public performances, which involved students and were
documented by students, primarily as scholarship.

Regarding allegation two, the claim that the Appellant was “hired in the College as a race
and performance scholar” could not be substantiated by the Board. The original job
advertisement for the College position in ‘Intercultural Communication and Performance
Studies’ did not specify any explicit expectations for giving public performances.

Regarding allegation two, the Board finds that since the UBPT recommendation dated
May 10, 2019 did not dispute the College’s evaluation of the public performances, any
claim regarding violation of policies or Faculty Handbook Section 3.4.2.2 cannot be
substantiated.




Allegations Relating to the 2015 Formal Review

In section one (page 12, 13) and section three (page 17) of the appeal, the Appellant
advances an allegation that starting in 2015 the College violated the Faculty Handbook
Section 3.4.2.1 by engaging in unfair and unsystematic evaluation of her teaching.

The Appellant alleges on pages 2, 6, 8, 15, and 17 that the 2015 formal review initiated a
pattern of misrepresentation of student comments in assessment of her teaching.

Faculty Handbook Section 3.4.2.1 states: “Effective teaching is the first requirement in
decisions at all levels on appointment, retention, promotion and tenure. Teaching evaluation
must be done in a systematic, documented manner, including contributions from the candidate’s
students and peers.”

Faculty Handbook Section 4.1 states: “Every faculty member is entitled to fair and consistent
decision-making procedures as a protection against violations of academic freedom or arbitrary
adverse decisions.”

In support of her argument that a pattern of misrepresentation began in 2015 and was
material to the outcome of the tenure case, the Appellant demonstrates through citation
that the Provost (page 3) referenced the 2015 formal review in her tenure decision. The
Appellant also demonstrates through citation (page 12) that a prominent reference to
“intimidating or dismissive” classroom behaviors also appears in the Dean’s
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 167 of 188 PageID #:167




recommendation.

Additional Information Uncovered During Investigation

The Board investigated whether or not a pattern of misrepresentation could be traced
backed to the 2015 formal review. It notes that the 2015 formal review introduced
phrasing about ‘intimidating’ classroom behaviors that recurs in subsequent personnel
documentation (including College tenure deliberations).

The Board compared the College 2015 formal review’s claims about patterns in student
comments to the underlying evidence. The Board was disturbed to discover that the
2015 formal review provided a highly selective, negative presentation of patterns in
student comments, the review downplayed (almost to the point of willful distortion)
positive aspects of the candidate’s teaching, and several statements in the review did
not provide a fully accurate representation of actual proportions and patterns in the
evidence. In fact a major summary claim of the review – “While the majority of Lisa’s
course evaluations repeat both themes of adamant support/appreciation with feelings of
intimidation and dismissal, this tension is elevated in her lower level core classes (CMN 103,
INTC 230, LSP 200).”– could not be substantiated by examining the underlying
evidence. The personnel committee seems to have cherry-picked negative comments
(often unrepresentative ones) and made no serious effort to correlate the negative
comments with negative comments qualified in a positive way in question 22 (how the
class could be improved) and positive comments in question 21 (how the class was
helpful). Many more students had an overall positive experience of intellectual growth
than are reflected in this selective representation. Frequent student comments about the
Appellant’s courses promoting critical thinking and/or being challenging in a good way
were either downplayed or ignored. Upon reviewing all of the student evaluations
considered in the 2015 formal review, the Board discovered that although there are
small numbers of explicit student comments in teaching evaluations conducted over
several quarters mentioning an intimidating or uncomfortable classroom environment,
the College did to some extent misrepresent the patterns and proportions of such
comments.

The Board also notes that a long discussion of “Concerns of students feeling intimidated
and/or uncomfortable” preceded the College’s negative tenure vote. The earlier formal
reviews were considered a main reason for discounting the positive improvements
noted in the 2018 Personnel Committee report because it “did not adequately address a
pattern of student concerns about feeling intimidated and/or uncomfortable in Lisa’s classroom.”
The College recommendation regarding tenure states: “Nevertheless, the tenured faculty
expressed an overarching concern that the narrative [Board Note: in the Personnel
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 168 of 188 PageID #:168




committee report] underplayed the shortcomings in Lisa’s teaching record that warranted the
Very Good rating, and by focusing mainly on recent evaluations, it did not fully reflect the
history of the case.”


The Board’s Findings

The preponderance of evidence demonstrates that the 2015 formal review initiated a
pattern of College misrepresentation of student comments in teaching evaluations.

The preponderance of evidence makes it probable that the College violated the Faculty
Handbook’s provisions on fair and systematic evaluation.

The Board finds that misrepresentations in the flawed 2015 formal review were material
to the outcome of the tenure case, because the College elected to emphasize the history
of the case as a major rationale for its vote to deny tenure in fall 2018.



Allegations Relating to the Evaluation of Teaching in the 2017 Formal Review

In Section I.D of the appeal, the Appellant advances the allegation that “the Provost and
College failed to follow University and College Policies and Procedures with respect to the
evaluation of Scholarship, Teaching and Service.”


2 (b, page 11 of the appeal) the Appellant charges that the evaluation of her teaching
violated University and College policies and procedures.



Additional Information Uncovered During Investigation


Regarding the teaching allegation related to the 2017 formal review, the Board finds that
a specific aspect of the Appellant’s argumentation satisfies the criteria for a successful
appeal.

The Appellant attributes College concerns about her teaching to her chosen methods of
“challenging” the students in her courses. The College, on the other hand, characterizes
particular, alleged incidents as “intimidating” to students, which would likely fall
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 169 of 188 PageID #:169




outside of the University’s policy describing “challenging [students] to grow intellectually
and morally” as part of effective teaching [Faculty Handbook Section 3.4.2.1].

The Appellant also references a 2016 Faculty Council proposal to phase out the use of
Student Evaluations in faculty personnel decisions. A detailed review of Faculty
Council Minutes did not indicate that this resolution was ever passed or implemented.

The Appellant argues that the Dean’s statement that “at least one comment that referenced
intimidating or dismissive behavior was seen in 55% of her course evaluations,” citing a statistic
that appeared in the Appellant’s 2017 Formal Review, is incorrect and was used
inappropriately.

In email correspondence between the Appellant and Hai Long Tran, Dr. Tran explained
the 55% calculation in her 2017 Formal Review:

Here is the full sentence: “In the current review period, such sentiments were visible every quarter
and mentioned explicitly and implicitly in more than 55 percent (5 out of 9) of Lisa’s course
evaluations.” In the “Appendixes to Tenure and Promotion Review Statement,” you used a
different method of quantification with a different time frame. Therefore, if your findings were not
consistent with the percentage in the personnel document, it doesn’t mean that the number in the
review report was incorrect. Anyway, this is not part of your T&P review and we just wanted to
mention it here to clarify.)
                                                    Email from Hai Long Tran to Lisa Calvente
                                                            Friday, November 02, 2018 12:22 PM

“In the current review period, such sentiments were visible every quarter and mentioned explicitly
and implicitly in more than 55 percent (5 out of 9) of Lisa’s course evaluations.” The sentence is
self-explanatory. We followed the college T&P guideline and identified pertinent mentions in each
course evaluation to see if they were recurring across course evaluations.
                                                   Email from Hai Long Tran to Lisa Calvente
                                                         Monday, November 05, 2018 1:59 PM

In contrast, the College’s promotion and tenure recommendation submitted to the Dean
characterized a notably different atmosphere.

References to an intimidating, harsh, uncomfortable atmosphere for students’ ability to speak their
mind was reduced to one isolated class among five sets of OTEs in the past year available for
review. Both peer observers assessed Lisa’s classroom environment to be open and safe. “It was
instructive to witness how Dr. Calvente corrects students’ misperceptions unambiguously while
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 170 of 188 PageID #:170




maintaining an atmosphere of safety,” Dr. Foster noted after her visit to Lisa’s Spring 2018
Intercultural Communication class.
    College of Communication Recommendation for Tenure and Promotion to Associate
                                                                                   Professor
                                                                         November 16, 2018

Despite this 2018 observation, and despite Dr. Tran’s claim that the 2017 Formal Review
“is not part of your T&P review,” the 55% statistic was cited in the Appellant’s promotion
and tenure recommendation letter written by the Dean to the University Board on
Promotion and Tenure.

In the 2017 formal review, the personnel committee claimed that at least one comment that
referenced intimidating and dismissive behavior was seen in 55% of her course evaluations.
       Letter from Alexandra Murphy to the University Board on Promotion and Tenure
                                                                               January 9, 2019

The Board questioned the Dean for specific information about this citation and statistic,
and received the following response.

I relied on the [2017 Formal Review] personnel committee’s assessment of these comments. I asked
the author of that report to provide the original analysis (attached to this response).
                                                   Email from Alexandra Murphy to the Board
                                                            Tuesday, November 5, 2019 7:10 PM

The Board reviewed the relevant course evaluations, together with the analysis used in
the 2017 Formal Review calculation, as provided by the College. Of 218 total comments
in the evaluations of these nine courses, seven comments had been flagged in the 2017
Formal Review. These seven were spread across five of the Appellant’s nine courses, and
it was from this five and nine that the statistic “more than 55 percent (5 out of 9)” was
obtained. Moreover, two of the seven comments did not express negativity on behalf of
the respondent, but were instead written in a sort of hearsay or observational perspective
about the experiences of others. The inclusion of these two comments in the analysis is
open to question, since anyone directly impacted would have had their own opportunity
to provide feedback about the course. Those two comments are included below, with
emphasis added by the Board in bold.

I personally do not feel this way, but other students conveyed to me that they were often
uncomfortable with Calvente’s teaching style. One student remarked that the “looks” she would
give in class were “revealing,” and made some students uncomfortable to share. In addition,
similar to a lot of students in this class, I do believe Dr. Calvente has a very firm set of ideals. I do
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 171 of 188 PageID #:171




not think introduction of new material or theory would necessarily change them. Therefore, there
was often a lot of heated tension that went unnoticed between some students and the professor.
Perhaps a less “expressive” way of articulating what Dr. Calvente thought may have eased some
of the tension. I however am only conveying opinions from other students.
            Fall 2016 CMNS 509/CMNS 308/HTHC 523: Topic in Intercultural Communication

The course is great but you certainly come on a little strong. I didn’t mind it but it’s possible
some people didn’t feel comfortable opening up because of it.
                                          Spring 2017 CMN 103: Intercultural Communication

While reading through the 218 comments, the Board was struck by the preponderance of
praise and appreciation for the Appellant and for the courses that she taught. These
appeared in evaluations of all nine courses under consideration.

The 2017 Formal Review’s selective reading of these course evaluations gives a
misrepresentative characterization of the Appellant’s teaching effectiveness, and does not
account for the full range of qualitative comments that she received. Moreover, this is a
crucial issue in the Appellant’s tenure case because the statistic from that Review was
cited in her promotion and tenure documentation.

The Board notes that the 2017 College Tenured Faculty Recommendation, resulting from
a meeting held on November 17, 2017, called qualitative comments pertaining to students
feeling ‘intimidated’ or ‘uncomfortable’ a ‘major theme in her teaching’ and cited the 55
percent statistic in support of this conclusion. This clearly indicates that undue weight
was assigned to the flawed statistical conclusion. In addition, the report includes the
following statement: “For the faculty members who find such comments to be a major reason for
non-renewal, there is a point at which the student responses reflect a problematic pattern that
should have been addressed through forms of pedagogy that can invite students to critically
examine a range of social injustices.” Crucially, this is the only specific reference to non-
renewal in the 2017 College discussion.


The Board’s Findings

The preponderance of evidence demonstrates that the College placed undue weight
upon the flawed 2017 formal review in its tenure evaluation.

The board finds that misrepresentations in the flawed 2017 formal review were material
to the outcome of the tenure case, because the College and Dean elected to emphasize
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 172 of 188 PageID #:172




the history of the case as a major rationale for the College vote to deny tenure in fall
2018.



Appellant’s Allegations Regarding Evaluation of Service

1 (c, page 14 appeal) alleges that the College violated university policy in the evaluation
of her service.

Section 3.5.1.1 of the Faculty Handbook states: “There are normally three levels of evaluation
prior to the final decisions of the provost: the local academic unit, the college, and the university.
In the absence of departmental or school structures, the local academic unit is the college and thus
there are only two levels: the local academic unit and the university.”

The Appellant states: “The College, in its argument that my service was deficient in providing
service to my unit in the College, violates University policy that states that in the absence of
departmental or school structures the local academic unit is the College. Therefore, the assessment
of my service as not meeting the requirements for “excellence” is not in accordance with University
policy.

Furthermore, because it is always difficult to ascertain, assign, and weigh the value of Service, I
have compared my record of service to the dossiers of colleagues in the College who have shared
their information with me. Dr. Maria DeMoya, Dr. Sydney Dillard, and before his departure from
the College, Dr. Lou Rutigliano, have consistently fared better in their rankings. During my
reviews, I have been told to exercise more in-unit service; the University, however, makes no
distinction between service in the College of Communication and Service in the College’s specific
units.”

The Board’s Investigation

The Board’s conducted its own investigation and requested additional materials for
review in addition to the items in the Appellant’s original dossier and supporting
documentation. To analyze the service expectations and contributions to the home unit
and university, the Board questioned the Appellant, Dean Murphy and Provost Ghanem.
The University Board Promotion and Tenure report dated May 10, 2019 provides only
limited insights about its discussions of service.

“In terms of service, some of the Board members shared the concerns of the faculty that a large
portion of Dr. Calvente’s service was outside her home unit. However, the Board agreed that Dr.
Calvente’s overall service contribution was sufficiently strong to meet the criteria for service in
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 173 of 188 PageID #:173




the Faculty Handbook. The Board encourages Dr. Calvente to continue to build on her service
record, in her home unit, as well as at the college and university levels.” [UBPT Report p. 3]

The Board found the statement of the UBPT not quite precise as to the service contribution
of the Appellant, so the Board decided to provide more extensive documentation and
juxtaposed it with the Board’s discussions of that evidence.

The material in both formal reviews that took place in 2015 and 2017 and an informal
review from a letter of recommendation of Dr. Alexandra Murphy in 2016 provides
support to the Board’s finding that the Appellant received unclear guidelines about
making progress towards tenure and promotion.



2015 Formal Review and Board Discussion

The following is a complete excerpt of the Service section of the College formal review
dated March 7, 2015, with incorrect contract year noted [page 6] in the dossier of the
Appellant:

“During her second year review in 2013, the faculty evaluated Lisa’s service contributions to be
very good, marking her work on a one-year search committee, a college task force, and a university
task force. Since her previous review, Lisa continues as an affiliate to the African Black Diaspora
Studies Program and the Latino Studies Program. Lisa serves on the College Non-Tenure Track
Review Board and the Local Review Board of the College of Communication. As part of the College
wide symposium on violence in 2014, DePaul Talks, Lisa was one of the eight event leaders, and
she organized one of the spotlight panel discussions, bringing together a panel of scholars and
activists for one of the two evening programs. She works with the Office of Multicultural Student
Success in the Men of Color Initiative for student retention and success, as well as the Liberal
Studies Council’s Task Force on Personal Transformation and Responsibility/ Global and
Transnational Programs.

She has successfully chaired a college thesis committee, and is currently working as chair of a
second thesis. She has written three comprehensive exam questions (2 more currently), and has
served as undergraduate senior thesis advisor on two student projects. She has served on the
editorial board of Cultural Studies since 2012 and Text and Performance Quarterly since 2013.
Lisa reviews for these journals and also reviews papers for her division in her national
organization. In the personnel meeting, it was reiterated that she will need to obtain letters from
committee chairs to describe and detail specific committee work for review processes, as per college
policy.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 174 of 188 PageID #:174




The Personnel Committee agrees that her service is fair to good and that she is making fair to good
progress toward tenure in this area, although two personnel committee members indicated she was
not making satisfactory progress toward tenure in service.

Conclusion
Based on the Personnel Committee’s unanimous evaluation that Lisa is not making progress
toward tenure in teaching or research, we do not recommend retention and contract renewal.”



The Board discussed that in this document the Appellant’s service is considered fair to
good and that she is making fair to good progress towards tenure in the area of service.
The service contribution appears to have been in good standing, since the
recommendation of termination of the contract is based in teaching and research, and not
on service.

The Board notes that there is no mention in this report that the Appellant should increase
visibility in serving in the home unit. The report mentions that two personnel committee
members indicated that the Appellant was not making satisfactory progress toward
tenure in service, but there is no guidance about specific roles or committees which would
provide constructive feedback to provide the Appellant a service path moving forward,
to achieve tenure.



2017 Formal Review and Board Discussion

The following is a complete excerpt from the Service section of College’s Recommendation
of Continuation or Termination of Untenured Faculty Contract, dated November 2017,
page 7 and 8:

“In the previous review period, Lisa’s contributions within the College of Communication were
linked to her work as a member of the Contingent Faculty Review Board and the Local Review
Board, an event leader of the symposium on violence, a thesis committee chair/undergraduate
senior thesis advisor, and a comprehensive exam writer. At the university level, she served as an
affiliate to the African Black Diaspora Studies Program and the Latino Studies Program and
contributed to the Office of Multicultural Student Success in the Men of Color Initiative, as well
as the Liberal Studies Council’s Task Force on Personal Transformation and Responsibility/Global
and Transnational Programs. In her service to the academy, Lisa reviewed manuscripts for 2
journals as part of their editorial board (Cultural Studies, Text and Performance Quarterly) and
papers for her national organization’s conferences. In the current review, Lisa continued several
of her existing services and took on some others.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 175 of 188 PageID #:175




At the college level, Lisa has joined the Term Faculty Review Committee since Spring 2015 (and
has begun her actual service since the 2016-2017 academic year due to her research leave).
Associate Dean Alexandra Murphy appreciated her valuable, hard work as well as her insights
into the candidate’s strengths and areas for improvement. She continued her role as part of the
Local Review Board until Fall 2016, when this service was terminated due to new IRB procedures.
Under this service, Lisa reviewed 2 IRB applications. Since 2015, she has chaired 2 graduate thesis
and project committees, advised a master’s project, and administered comprehensive exam
questions. In Fall 2016, Lisa volunteered to help Dr. Lucy Lu in reviewing the syllabi for CMN
103 that non-tenure/tenure track faculty used for Intercultural Communication to ensure quality
control. She also participated in some faculty searches and attended the graduation foundation
course, college meetings and other events, such as award ceremonies and alumni receptions.

At the university level, Lisa has collaborated actively across programs at DePaul. She has both
expertise and passion for interdisciplinary work across colleges. Lisa has been an affiliated faculty
of the African and Black Diaspora Studies Program (ABD) since 2012 and a member of the ADB
Advisory Committee since 2015. According to ADB Program Director, Amor Kohli, she has
served actively and thoughtfully and been invested in the broader culture and activity of ABD.
Since 2016, Lisa has become an affiliate to the Critical Ethnic Studies MA program (CES) in the
College of Liberal Arts and Social Sciences. CES Director Laura Kina expressed her appreciation
for Lisa’s commitment as an invaluable member, who has impacted CES students in a number of
ways. Lisa has continued her existing role as an affiliate to the Latino Studies Program (LALS)
and has been part of Liberal Studies Council Survey Review Subcommittee, which (according to
Director of Liberal Studies John Shanahan) drafted recommendations based on the General
Education Task Force report and feedback from colleges in spring 2017. LALS Chair, Lourdes
Torres, acknowledged Lisa’s contributions over the past 5 years, including her participation in a
tenure-track hire in the past year. In addition, Lisa has reached out to the Women and Gender
Studies Graduate Program to offer her service in mentoring their students.

Lisa’s service record extends to the academy and the community. As part of the editorial board of
2 journals (Text & Performance Quarterly and Cultural Studies), she has reviewed approximately
one manuscript per year for each journal. In 2016, Lisa reviewed the 7th edition of James Neuliep’s
Intercultural communication: A contextual approach (Sage). She has also been active at
conferences as a paper reviewer, panelist, respondent/discussant, and a member of the Welcome
Team. Lisa’s community service includes her commitment to the Chicago Alliance against Racist
and Political Repression (CAARPR), where she has also created community-based service learning
for her students. In addition, Lisa has volunteered at the Juvenile Justice Program to help troubled
youths at the Organization for the North East (ONE) community center.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 176 of 188 PageID #:176




At the interview, Lisa spoke of her willingness to take on committee work and her decision to
engage in cross-college outreach efforts as part of the Vincentian mission. While we commend
Lisa’s dedicated service, there is room for improvement. The Personnel Committee emphasized to
Lisa the need to take a more visible and significant role within her unit and at the college. Her
service record at this advanced stage of her probationary period remains quite modest,
considering the typical load for her peers. [bold emphasis is this Board’s]

At the university level, there are several opportunities where Lisa could make even greater impacts
by serving on university teams, committees, or task forces. The documentation of her service, as
well as the construction of her vita and personal statement, would benefit from a clearer
organization. According to the college’s tenure and promotion guidelines, candidates use the
AAUP’s format for the c.v. to maintain college uniformity. The committee suggests Lisa attend
tenure review workshops, which will continue to reinforce expectations and best practices in
drafting personal statements, and preparing and organizing review and promotion materials.

In sum, the Personnel Committee finds that Lisa’s service record to be very good over
this review period, and she is making fair progress toward tenure in the area of service.“
[bold emphasis is the Board’s]

In this same report, the tenured faculty recommendation regarding the Appellant’s
service is the following: [p.12]

“The majority of the tenured faculty found Lisa’s progress toward tenure in the area of service
unsatisfactory. [Emphasis in the document] Voting members recounted instances where service
contributions listed in Lisa’s document do not reflect substantial accomplishments. In addition,
Lisa has been noticeably absent as a college representative at several required, university-wide
events such as graduation and convocation. The tenured faculty endorsed the Personnel
Committee’s assessment that her service record at this advanced stage of her probationary period
was inadequate as compared with the typical load for her peers. It was emphasized at the discussion
that, according to the College Tenure and Promotion Criteria, faculty members who apply for
tenure and promotion to associate professor should have their service focused primarily in their
track/program and in the college. If Lisa is retained, the tenured faculty would need to see
significant changes in her service as evidenced through a track record of substantial contributions
to her unit and meaningful committee work at the college level. Greater volunteering for university
committee service is recommended. Such changes should occur before she applies to the tenured
faculty of the college for a tenure recommendation at DePaul.”

The Board discussed the fact that there is inconsistency and a lack of guidelines provided
to the Appellant in this report. For example, the Personal Committee mentions that the
Appellant’s service record was very good over this review period and adds that the
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 177 of 188 PageID #:177




Appellant is making fair progress towards tenure in the areas of service. Additionally,
the College Recommendation and Rationale section in page 1 of the same report states:
“Lisa’s service record to be very good over this review period and she is making fair progress
toward tenure in the area of service.” Nevertheless, the tenured faculty assessment is
unsatisfactory regarding progress towards service. The Board finds that there is not a
clear elucidation of how in page 1, 7 and 8 the Appellant’s review is very good but in
page 12 becomes unsatisfactory. One member of the Board noted that this often occurs
in local unit personnel deliberations, but noted a problem of incongruity between
inconsistencies in this document and then-Dean Ghanem’s recommendation to the
appellant. In a letter dated December 13, 2017 regarding 2017 formal review, then-Dean
Ghanem wrote: “In order to be considered for promotion and tenure in the College of
Communication, I stress that you follow all the recommendations of both the Personnel Committee
and the tenured faculty outlined in the formal review document dated November 17, 2017
regarding teaching, research and service.”



The Board discussed guidance by senior colleagues, as demonstrated in documentation
provided by the Appellant, with members unable to clearly determine what is weighted
more or less or what is considered as ‘meaningful’ for local unit level service. The
insertion of attending graduation and convocation into the document was also discussed
with some members finding it strange that the tenured faculty mention those alongside
time-intensive Personnel Committee work. To some members of the Board this insertion
seemed to be a pretextual, insertion into the record of a minor example of the Appellant’s
alleged non-compliance with the Faculty Handbook.

The Board noted that in this second formal review, the Appellant is recommended to
concentrate her efforts in service at the local-home unit level according to the College
Tenure and Promotion Criteria. Surprisingly to some on the Board, the Appellant is
simultaneously recommended to expand her service record at the university level where
the Appellant could have greater impacts by serving on university teams. On this point
the senior colleagues also recommended greater volunteering for university committees.
The report mentions in two places in the excerpts quoted “the typical load of her peers.”
This provides expectations that the Appellant is compared to an optimal or typical level
of service rather than College Criteria. The Board does not find this argument
compelling for a Personnel Committee assessment. The formal review should have
noted exactly what is missing in the Appellant’s service dossier, rather than vaguely
refer to a typical load.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 178 of 188 PageID #:178




Documents Created by the Dean and Board Discussion

The Board engaged in discussion of what some members considered the contradictory
and inconsistent documentation presented to the Board: a letter the Dean documenting
service, dated August 14, 2016 which starkly differs from the recommendation she wrote
as Dean, as discussed below.
This is an extract from the 2016 letter:

“I want to thank you for the service that you have provided over the past several year within the
College of Communication and for DePaul University. Since your hire in Fall of 2011, you have
contributed to the service life of the college in a number of ways. During your first year, you
participated in the Graduate Program Task Force to brainstorm ideas for the first-year seminar.
This initial work evolved into the creation of the Foundations in Graduate Studies course, a new
required course for all Communication and Media Studies students. You spoke with the students
as a guest speaker within this course in Fall of 2014. You were an event leader for our College’s
Symposium entitled, “Making Meaning of Violence.” For this event, you created a panel on race,
violence, and activism and facilitated a fascinating roundtable session with senior scholars and
activists who specialize on issues of social justice, youth activism and violence.

The following year, when I was serving as your program chair, I needed to find someone to serve
on the Liberal Studies Council task force on Personal Transformation and Responsibility and
Global and Transnational Programs. I thought you were a perfect fit and was very happy you took
on this role. You also served on the College level Local Review Board for two year where you
reviewed applications for Institutional Review Board approval for research from College of
Communication faculty.

You have stepped up to aid the college in a number of ways involving personnel including serving
on a faculty search committee for a term faculty member in intercultural communication in Spring
2012 and a junior faculty representative on the personnel committee for two formal reviews in
January 2014. The personnel committee is a time-intensive committee that requires a detailed read
of candidate materials, participating in meetings, and crafting and reviewing recommendation
letters. Most recently, in terms of personnel, you have been a member of the Term Faculty Review
Committee from (appointed in Spring 2015, but due to research leave, active member from Fall
2016 to present). Again, this is a very time-intensive committee that involves peer reviews of all
term faculty.

Again, thank you for the valuable contributions you have provided in terms of service for the past
several years as an assistant professor.”
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 179 of 188 PageID #:179




The Board discussed the tenor of this letter, which is thankful for the Appellant’s
involvement at both the Department and College, home academic unit level, and praises
the Appellant’s work on a time-intensive committee like a Personnel Committee. The
Board questioned the Dean about this and compared the responses provided by the Dean
to the two earlier documents.

In her letter to the UBPT, dated January 9, 2019, the Dean seems in certain places to be
contradicting the 2016 informal assessment and rationalizing after the fact the decision of
colleagues. This is an excerpt of that recommendation:

“In the area of service, Dr. Calvente is also ranked as “very good” by her peers. Dr. Calvente has
participated in service obligations at the program, college, and university levels. Most of the service
that Dr. Calvente has provided at the program and college levels has been in ad hoc, short-term
capacities. For example, she helped review syllabi for CMN 103, helped solicit feedback from college
advisors on proposed curricular “pathways” for communication studies, and has been a
representative at student open houses and presented student awards. Also, of note is her
participation on a term faculty hiring committee and her work advising students in the Latino
Media and Communication program. Dr. Calvente also lists other smaller activities such as guest
speaking in the graduate foundations course and participating in various meetings as service. The
one substantive committee that Dr. Calvente has served on in the College of Communication is the
Term Faculty Review Committee. The committee reviews term faculty on a two-year rotation
including peer observations and writing and editing documents. Dr. Calvente has been an active
and valuable member of this committee for the past two years. To receive an “excellent” rating in
service at the time of tenure of promotion, would require that Dr. Calvente would have participated
on more of these kinds of substantive committees in the College of Communication during her
probationary period.

Dr. Calvente has provided other college-level service outside of the College of Communication
where she has served as an affiliate faculty member for several different programs in the College of
Liberal Arts and Social Sciences including the African and Black Diaspora Studies Program, the
Latino Studies Program (where she also served on a tenure-track hiring committee), and the
Critical Ethnic Studies MA program. She is a member of the Women’s Center Advisory Board.
Her service in these areas is described as conscientious, invaluable, and collaborative. Dr. Calvente
has started building a record of service at the university level. In the past year, she has been a
member of the General Education Task Force Report Review, the Council on Community
Engagement, and participated in the WPI Project-Based Learning workshop.

The College of Communication is a small college that must spread service obligations across a
fewer number of tenure-track faculty than many other colleges. Therefore, in the College of
Communication, candidates ranked as “excellent” in service have provided much more ongoing,
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 180 of 188 PageID #:180




substantial committee work, particularly within the College of Communication and at the
university level where we have requirements for representation on a number of committees. The
need to significantly increase her service to the College in more meaningful ways was
communicated to Dr. Calvente in each prior formal review. This is not to say that the service
contributions provided by Dr. Calvente have not been valuable; she is aptly rated as “very good.””

The Board discussed contradictory and imprecise statements in this part of the letter.
Dean Murphy mentions that the Appellant was advised to significantly increase her
service to the College in more ‘meaningful’ ways in each prior formal review. A careful
review of the 2015 formal review shows that there is no recommendation about
‘meaningful’ service. In fact, the report mentions that the Appellant is making a good
contribution towards tenure in the area of services. The Board concurs that such
statements occur in the 2017 review.

The Board discussed whether the Appellant was informed in any of the 2015 and 2017
formal reviews what is ‘relevant’ or ‘substantial’ or ‘meaningful’ committee work. The
Board could not determine from any of the documentation provided in the original
dossier, investigation and supporting documentation regarding what is defined to be
meaningful or less meaningful committee work. The Appellant was never guided as to
which were the committees she should be participating in order to achieve tenure.

More concerning is the informal review assessment from Murphy in March 2016 praising
the Appellant’s substantive and time-intensive Personnel Committee work, which sent
the signal that expectations were being met.

In its investigation, the Board questioned the Appellant, Dr. Lisa Calvente, Dean Murphy
and Provost Ghanem regarding the service contributions. The Board requested that the
Appellant provide additional documentation referred to in a letter to Isabel Diaz dated
November 29, 2018.

In that letter the Appellant stated on page 8:

“Personnel has specifically pointed out that my in-unit service is lacking; however, I often
volunteer for in-unit service obligations where I am either not chosen to serve by my senior
colleagues, or else the project for which I volunteered has not come into fruition. I can provide
email documentation to that effect."

The appellant provided that documentation. The Board also requested any additional
evidence that could substantiate the following statement that appeared in the November
29, 2018 letter:
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 181 of 188 PageID #:181




"I often volunteer for in-unit service obligations where I am either not chosen to serve by my senior
colleagues, or else the project for which I volunteered has not come into fruition."

The Board received the following additional documentation from the Appellant:

      Email between Dr. Willard, Dr. Baglia, and the Appellant for the cancelled search
      Email between Dr. Willard and the appellant to volunteer for search committee
      Email between Dr. Lu, Dr. Willard and the appellant
      Standard for Chair election process sent by Acting Dean Murphy, Monday,
       October 21, 2019
      Email from Acting Dean Murphy

From the analysis of this additional documentation the Board concludes that:

   1. The Appellant has volunteered for in-unit service that has been available to her.
      An example of this statement is that the Appellant volunteered to help Dr. Lucy
      Lu, in being the course-keeper for the core course of their unit.

   2. The Appellant served on committees that were suggested by the Dean Murphy
      when she was the Chair of the Department. These committees are highlighted in
      the the 2016 general service letter.

   3. The Appellant volunteered to participate as member of a faculty search committee
      in the Fall of 2014, which was cancelled due to the lack of a line for the appellant’s
      unit.



   4. In academic year 2016-2017, the Appellant volunteered to participate in a Faculty
      Search Committee in the Fall of 2016, but the Chair at time, Dr. Willard did not
      choose the appellant.

The Board also discussed whether the Appellant received enough opportunities during
her probationary period to increase her in-unit service exposure. The discussion
emphasized that the Board’s investigation uncovered additional evidence which suggests
that the Appellant volunteered for additional in-unit services but was not selected.

The Board also questioned the Dean about the Appellant’s service activities. The Dean
explained this particular case to the Board.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 182 of 188 PageID #:182




Board question: Would it be correct to state that on more than one occasion Dr. Calvente
volunteered for in-unit service obligations but was not chosen to serve by senior
colleagues?

Dean’s response: “I am only aware of one occasion when Dr. Calvente reached out to her
program chair, Daniel Makagon to volunteer for college and university committee assignments in
the 2017. She sent her request after the call for committees had been out for a while [Board’s
emphasis in bold] and the college level committees had already been filled. Dr. Makagon suggested
she contact the faculty council representative on the committee on committees to see if there were
any remaining openings.“

The Dean did not provide any College documentation to show that the Appellant refused
to participate in any service assignment recommended or requested of her by the unit.

After comparing the service records of faculty from the past 10 years in the College who
were rated as “excellent,” the Board cannot find any clear and compelling substantive
delineation of “meaningful” and “relevant” service. If a faculty member is expected to
participate in a specific standing College committee (e.g. curriculum, assessment,
program review, summer research committee.) during the probationary period, it should
clearly be communicated in the formal reviews.


The Board also questioned the Dean about guidance to the Appellant in terms of her
progress towards promotion and tenure under service:

Board question: Your recommendation to the UBPT dated January 9, 2019 states: “The
need to significantly increase her service to the College in more meaningful ways was
communicated to Dr. Calvente in each prior formal review.” What did you mean
precisely by “more meaningful ways”? Were specific assignments ever proposed?

Dean’s response: “The personnel committee and the tenured faculty consistently recommended
in prior formal reviews that Dr. Calvente increase her service contributions. While there may be
many lines under service on the vita, the personnel committee and the tenured faculty recognized
that much of what is listed are smaller, ad hoc presentations in classes or attending the annual
award brunch and presenting a student with an award (expectations for all our faculty). In another
example, the Security Concerns Group listed on Dr. Calvente’s CV consisted of one meeting when
interested faculty were invited to come discuss security concerns in the building. Looking at her
CV at the time of her 2018 tenure and promotion review, under the heading of College of
Communication, the only substantive committee on which she served is the Non-Tenure Track
Review Committee (now called the Term Faculty Review Committee).”
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 183 of 188 PageID #:183




The Dean uses the word “consistently,” but the 2015 formal review does not consistently
recommend that the Appellant increase her service contributions. The Board also finds
contradicting evidence by unequally weighting services in an ad-hoc or unsystematic
way.

The Board sought to understand why the Dean commended the Appellant’s services to
the unit and College in August 2016, not expressing concerns she may have had and
would express in early 2019.

Board question: Why did not you express those same concerns in the letter you wrote in
August 2016 commending Dr. Calvente’s services to the unit and college?

Dean’s response: “Dr. Calvente asked me to write a letter of support that detailed the service
that she had done up to that point. I did not see my role at that time to position this service against
that of her peers. As I note in my tenure recommendation, I appreciate the work that she has done.
But, in context and in comparison, with what is typical across the college, and given the consistent
feedback she was given in formal reviews, I agreed it was not enough to be rated as “excellent” in
service.”

The Board discussed this response. Some members found this response insufficient for
understanding the reasons why Dr. Alexandra Murphy provided two diverging
assessments in different documents. One Board member found that the statement “I did
not see my role at that time to position this service against that of her peers.” creates false
expectations. Another Board member emphasized the different purposes of the two
documents and differing guidelines about expectations for them in the Faculty
Handbook. The Board discussed the possible reasons for not positioning the appellant’s
service against that of her peers at that time when Dr. Murphy was commending the
appellant.

One Board member concluded that Dr. Murphy did not give precise signals in her 2016
letter and should have raised the issues she raised in the 2019 letter. Another Board
member found that the 2016 letter conformed to what that member would expect from a
letter documenting service rather than a recommendation evaluating service.

Overall, the Board is uncertain as to whether the home academic unit provided enough
support for the Appellant to excel in the area of service at the home level. Given the other
problems with the local unit formal reviews discussed in other sections, the Appellant’s
pursuit of opportunities outside the College which would result in letters from
individuals who had not voted against her case seems justified.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 184 of 188 PageID #:184




The Board determined that the Appellant received inconsistent guidance in informal
reviews




The Board’s Findings

The Board finds that the Appellant’s service was unfairly evaluated at multiple points
during her probationary period and that procedural deviations were material to the final
decision to deny tenure and promotion to the Associate Professor rank on the grounds of
‘unsatisfactory’ service to both the home academic unit and university.

The Board finds that there were considerable and material deviations from procedures
by the home unit (i.e., the College of Communication) in failing to provide the Appellant
with clear and consistent guidance regarding service in formal reviews as mandated in
the Faculty Handbook Section 3.3.1.

The preponderance of evidence supports the claim that the Appellant did volunteer for
additional service assignments in the College, but that these substantive service
assignments did not materialize due to factors beyond her control, as outlined in points
1-4 above.

Ground for Appeal III. Discriminatory Practice/Retaliation

Discrimination/Retaliation

Because the appeal links reporting and contacts with Isabel Diaz of the EEO office to
claims of retaliation, the Board requested that a different member of HR staff be assigned
to review claims of discrimination and retaliation. Starting on September 16, 2019, the
board engaged in ongoing consultations with Dr. Stephanie Smith, Vice President for HR,
about the appeal as required by Faculty Handbook Section 5.1.1.1. The results of Dr.
Smith’s investigation – it discovered nothing material that supports claims of
discrimination or retaliation – were communicated to the Board on December 19, 2019.



Appellant’s Allegations Regarding Discrimination



In section three of the appeal the Appellant advances two major allegations regarding
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 185 of 188 PageID #:185




discrimination.

1 (A, Page 12, 17 in the appeal) the Appellant alleges that College personnel
documentation contains ‘racially insensitive caricatures and stereotypes.’

2 (page 17) the Appellant alleges a pattern of discriminatory practices in the evaluation
of her teaching that violates federal policies regarding non-discrimination against
members of protected classes.



The Board’s Findings



Regarding allegation one, the Board finds that the College did not include racially
insensitive caricatures and stereotypes in personnel documentation. The Board notes that
the appeal did not provide any specific references to racially insensitive terms,
caricatures, or stereotypes.       The Board’s careful review of College personnel
documentation and student evaluations did not uncover any statements that would
substantiate a claim of racial discrimination.

Regarding allegation two, the Board finds that allegations that the College violated
federal policies regarding non-discrimination could not be substantiated. The appeal did
not provide specific information, evidence or statements to substantiate the claim of
discrimination on the basis of race, color, religion, sex (including pregnancy, gender
identity, and sexual orientation), national origin, age (40 or older), disability or genetic
information.


Appellant’s Allegations Regarding Retaliation by Provost.

In section three of the appeal, the Appellant alleges (page 17 with reference to matters
introduced and discussed on pages 5-6) that the Provost engaged in retaliation against
her for filing EEO claims against the College.

The Appellant states on page 17 “In Section I.B.a., I enumerate the University violations that
also constitute retaliatory acts, including by Interest [sic] Provost Dr. Salam Ghanem. These acts
should be investigated as retaliatory and therefore discriminatory practices.”

The Appellant makes her own contacts with DePaul EEO officials key to the claim of
retaliation, writing on pages 5-6:
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 186 of 188 PageID #:186




“By the time I submitted my tenure application to the College, however, then-Dean Ghanem had
become aware that I had asked that the Office of Institutional Diversity and Equity (OIED)
investigate my claims against the College, and specifically members of the Personnel Committee,
of violating DePaul University’s Anti-Discrimination and Anti-Harassment Policy and
Procedures. In November of 2018, I wrote a letter detailing the retaliatory actions against me by
the College and members of the senior faculty (attached). I also reported these retaliatory practices
to the Equal Employment Opportunity Commission (EEOC), and I have since met with the
EEOC.

I submitted my application for tenure and promotion after Dr. Ghanem had overturned the
previous contract nonrenewal recommendations of the College. By the time I submitted my tenure
and promotion application, I had also reached out to various non-tenured members of the faculty
in the College, as well as reached out and met with several members of the tenured University
faculty, in order to discuss my path towards tenure and to compare our respective dossiers. Dr.
Ghanem was aware that these meetings were taking place. Not only did I never lie about these
occurrences, I openly discussed my experiences in the College and looked to Dr. Ghanem as the
Dean of the College to help address these growing concerns. These discussions also included other,
tenure-track, junior women of color faculty from the College, who shared similar experiences as
my own and similar concerns around the manner in which the College evaluated faculty of color
in formal and informal reviews. These included Dr. Maria DeMoya and Dr. Sydney Dillard. I
should also note the Diversity Advocate of the College’s, Dr. Maria DeMoya, has substantiated
my concerns formally.

During one particular meeting with Dr. Ghanem to discuss my tenure dossier and the conflict
that surrounded my case in the College (which took place after then-Dean Ghanem had overturned
the recommendation for contract nonrenewal from the College but before I filed my application for
tenure), Dr. Ghanmen commented on Dr. Vincent Cicchirillo’s contract nonrenewal decision by
the College. Dr. Ghanem implied that I was responsible for rumors circulating in the University
that suggested that Dr. Cicchirillo had been terminated in order that Dean Ghanem would have
just cause for later terminating women faculty of color. I admitted to Dr. Ghanem that I had
written in support of Vincent Cicchirillo’s appeals case, and I verbally disclosed the content of my
letter.”



In view of the serious nature of this allegation, the Board in coordination with Dr. Smith
investigated these claims by questioning the Provost and other witnesses. It also closely
examined extensive documentation related to EEO claims, including the Appellant’s
email communications with the Employee Engagement and EEO Unit, with Dr. Ghanem,
and the Appellant’s letter to the Board regarding Dr. Cichirrillo’s appeal.
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 187 of 188 PageID #:187




The Board’s Findings.

The Board’s investigation did not substantiate the claim that the Provost engaged in
retaliation against the appellant for filing EEO claims against the College.

The Board’s investigation also uncovered several imprecise or misleading statements on
pages 5-6 of the appeal cited above.

The Board finds that the Appellant’s allegations were never “substantiated formally” by
Dr. Maria DeMoya, Diversity Advocate for the College of Communication.

The Board finds that the Appellant never followed up with a request for additional
information from Isabel Diaz and that the case was closed in early 2019 due to the
Appellant’s failure to respond to EEO requests.

The Board finds that the Appellant’s characterizations of her meetings with Dr. Ghanem
in the appeal document cannot be substantiated by the recollections of Dr. Ghanem or
the Appellant’s EEO correspondence in the days/weeks after the meeting which took
place on October 10, 2018.

The Board finds that phrases such as “Dean Ghanem had become aware” and “Dr.
Ghanem was aware” are not fully consistent with the facts contained in the email
correspondence between the Appellant and Dr. Ghanem, and the Appellant and Barbara
Schaffer. The preponderance of evidence demonstrates that then-Dean Ghanem acted
appropriately in referring the Appellant’s concerns to appropriate university officials.



Allegations of Retaliation by the College of Communication

In sections three of the appeal, the Appellant alleges (page 17 with reference to matters
introduced and discussed on pages 5-6) that the College took no action to address
retaliatory actions reported to Isabel Diaz.

On page 6, the Appellant states: “These reviews by the College, since 2015, have included
members of the Personnel Committee that OIDE investigated for violating University policies
with respect to discriminatory practices. I later reported retaliatory actions by my senior colleagues
in the College to Isabel Diaz, currently the Director of Employment Engagement and Equal
Opportunity at DePaul. In the College, no actions were taken to address this situation.”
  Case: 1:20-cv-03366 Document #: 1 Filed: 06/08/20 Page 188 of 188 PageID #:188




The Board’s Finding

The Board finds that the preponderance of evidence does not substantiate the Appellant’s
claim.
